         Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 1 of 158



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In re:                                      )     Chapter 11
                                            )
WESTMORELAND COAL COMPANY, et al.           )     Case No. 18-35672 (DRJ)
                                            )
Debtors.                                    )     (Jointly Administered)
________________________________________)




            OBECTION OF MAR-BOW VALUE PARTNERS, LLC,
             A CREDITOR, TO THE DEBTORS’ APPLICATION
               FOR APPROVAL OF THE EMPLOYMENT OF
   MCKINSEY RESTRUCTURING AND TRANSFORMATION SERVICES U.S., LLC
                       (Relates to Docket No. 452)
       Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 2 of 158



                                                  TABLE OF CONTENTS

I.     Summary of Argument ....................................................................................................... 1

II.    McKinsey Is One Firm: MIO’s Connections Are McKinsey RTS’s Connections. ............ 7

       A.        McKinsey & Company, Inc. ................................................................................... 8

       B.        McKinsey RTS........................................................................................................ 9

       C.        McKinsey Investment Office ................................................................................ 12

                 1.         MIO Management ..................................................................................... 12

                 2.         MIO Investments ...................................................................................... 13

                 3.         Information Available About MIO Investments ....................................... 14

       D.        McKinsey Is One Firm.......................................................................................... 18

       E.        McKinsey RTS’s Attempt to Demonstrate That MIO Is Separate Utterly Fails
                 on the Facts. .......................................................................................................... 25

       F.        McKinsey RTS’s Attempt to Demonstrate That MIO Is Separate Also Utterly
                 Fails on the Law. ................................................................................................... 27

III.   McKinsey RTS Is Not Qualified to Serve as a Professional for the Debtors Because It
       Holds and Represents Multiple Interests That Are Adverse to the Debtors’
       Bankruptcy Estates and Because It Is Not Disinterested. ................................................. 30

       A.        The Respective Fiduciary Obligations of McKinsey RTS and MIO
                 Irreconcilably Conflict. ......................................................................................... 31

       B.        McKinsey and Its Partners and Employees Assigned to Assist the Debtors
                 Hold Disqualifying Interests in the Debtors Themselves...................................... 33

       C.        McKinsey and Its Partners and Employees Assigned to Assist the Debtors
                 Hold Disqualifying Interests in Interested Parties. .............................................. 35

       D.        McKinsey RTS Represents at Least 237 Connections That Are “Interests
                 Adverse to the Estate.” .......................................................................................... 36

       D.        McKinsey RTS’s Connections to Interested Parties Who Provide Services to
                 MIO Are Disqualifying. ........................................................................................ 40

       E.        McKinsey RTS’s Connections to the Debtors’ Competitors Are Disqualifying. . 41

       F.        McKinsey RTS Is Not “Disinterested.” ................................................................ 44


                                                                        i
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 3 of 158



      G.         Media Reporting of McKinsey RTS’s Failure to Disclose its Connections and
                 of Its Disqualifying Conflicts of Interest Are Likely Already Eroding Public
                 Confidence in the Integrity of the Bankruptcy Cases in Which It Serves. ........... 46

      H.         McKinsey RTS Also Holds an Interest Adverse to the Estate Because It Is
                 Liable for Avoidable Preferences Totaling $1,565,000. ....................................... 49

IV.   McKinsey RTS’s Declaration Unlawfully Concealed a Shocking 84 Connections, at
      Least. ................................................................................................................................. 53

      A.         McKinsey RTS’s Declaration Unlawfully Conceals At Least Ten MIO
                 Investment Connections to the Debtors. ............................................................... 54

      B.         McKinsey RTS’s Declaration Unlawfully Conceals at Least Seven MIO
                 Investment Connections to Interested Parties. ..................................................... 55

      C.         McKinsey RTS’s Declaration Unlawfully Conceals a Total of at Least 84
                 Connections........................................................................................................... 56

V.    McKinsey RTS Admits That Because It Used an Incomplete Interested Parties List,
      Its Investigation of Its Connections Is Incomplete; Therefore, Its Declaration Likely
      Does Not Disclose All of Its Connections. ....................................................................... 61

VI.   McKinsey RTS’s Declaration Violates the Case Law on a Professional’s Disclosure
      Obligations Under Rule 2014. .......................................................................................... 63

      A.         This Court Has an Independent Duty to Determine Whether McKinsey RTS’s
                 Disclosure Declaration Complies with Rule 2014. ............................................... 63

      B.         This Court’s Strict Enforcement of Bankruptcy Rule 2014 and 11 U.S.C.
                 § 327 Is Critical to Maintain the Integrity of This Bankruptcy Case and the
                 Public’s Confidence. ............................................................................................. 64

      C.         Rule 2014 Is the Tool That Enables the Court to Enforce Section 327. ............... 66

      D.         The Debtors and McKinsey RTS Bear the Burden of Proof. ............................... 67

      E.         Rule 2014 Requires Not Just Disclosure of Interests That “Are Adverse” or
                 Even “Might Be Adverse” to the Estate; It Mandates Disclosure of “All
                 Connections.” ........................................................................................................ 67

      F.         McKinsey RTS Did Not Identify All of Its Connections with All Interested
                 Parties in Sufficient Detail for the Court to Fulfill Its Responsibility. ................. 69

      G.         Rule 2014 Requires McKinsey RTS to Search for and Disclose the
                 Connections of All of Its Affiliates....................................................................... 73




                                                                    ii
       Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 4 of 158



       H.       Effectively, McKinsey RTS Enters into Subcontracts with Its Affiliates; Rule
                2014 Requires the Debtors to File a Separate Application for Each Such
                Affiliate. ................................................................................................................ 73

       I.       Bankruptcy Rule 2014 Is Absolute in Its Requirement for the Full Public
                Disclosure of McKinsey RTS’s Connections. ...................................................... 77

VII.   The Debtors Will Never Be Able to Meet Their Burden to Prove That McKinsey RTS
       Is Qualified to Serve as A Professional. ........................................................................... 82

       A.       McKinsey and McKinsey RTS have never disclosed all of their connections in
                any of their previous thirteen bankruptcy cases. ................................................... 82

       B.       GenOn, Which Was Filed in This District and Assigned to This Court, Is
                Among the Cases in Which McKinsey RTS Fraudulently but Successfully
                Concealed Its Disqualifying Conflicts of Interest. ................................................ 83

                1.         McKinsey Fraudulently Concealed that NRG Energy Was a McKinsey
                           Client While It Was Investigating GenOn’s Substantial Claims Against
                           NRG Energy.............................................................................................. 85

                2.         McKinsey Fraudulently Concealed That NRG Energy Was a
                           McKinsey Client While It Was Negotiating on Behalf of GenOn for
                           GenOn’s Separation from NRG Energy. .................................................. 88

                3.         McKinsey Fraudulently Concealed Asset Sales Conflicts, the Depth of
                           Its Connections to NRG in Several Chapter 11 Cases, and its Prior
                           Involvement in the Transactions and Bankruptcies that Created
                           GenOn. ...................................................................................................... 89

                4.         McKinsey Received Avoidable Preference Payments from GenOn in
                           Order to Avoid Disqualification as a Creditor. ......................................... 91

                5.         McKinsey’s Declarations in GenOn Fraudulently Concealed
                           Numerous Connections, Including Connections to GenOn’s Creditors
                           and Competitors. ....................................................................................... 94

       C.       In In re SunEdison, McKinsey RTS Also Obtained and Retained Employment
                by Unlawfully Concealing Its Disqualifying Conflicts of Interest. .................... 103

                1.         McKinsey Fraudulently Concealed Its Connections in SunEdison. ....... 105

                2.         McKinsey Unlawfully Concealed Fraudulent Pre-Petition Payments
                           That It Orchestrated from SunEdison Affiliates Using Its Insider Status
                           and Information. ...................................................................................... 113

                3.         McKinsey Unlawfully Concealed Pertinent Facts Regarding Its
                           “Business Arrangement” with SunEdison’s Former CEO...................... 118


                                                                  iii
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 5 of 158



        D.         In ANR, McKinsey RTS Also Committed Multiple Frauds on the Court. ......... 122

                   1.         McKinsey RTS Unlawfully Concealed a MIO Investment in a First
                              Lien Lender That Illegally Profited McKinsey by Over $50 Million. .... 122

                   2.         McKinsey RTS Unlawfully Concealed MIO Investments in at Least
                              Four Entities That Were Major Equity Holders in ANR. ........................ 124

                   3.         McKinsey Likely Invested Directly in ANR through Compass. ............ 125

                   4.         McKinsey May Have Also Held Equity Interests in ANR and Contura
                              through Its Investments in Blackrock, a McKinsey Client. .................... 125

                   5.         Two McKinsey Partners Simultaneously Served Both ANR and United
                              States Steel, Major Customer, on Coal Pricing Issues. ........................... 126

                   6.         McKinsey Unlawfully Concealed at Least 31 MIO Connections in
                              ANR. ........................................................................................................ 127

                   7.         McKinsey, Royal Bank of Canada and ANR ......................................... 128

                   8.         McKinsey Still Conceals at Least 10 Additional Connections That
                              Rule 2014 Required It to Disclose. ......................................................... 128

        E.         McKinsey RTS’s Misrepresentations to the United States Trustee Program in
                   the ANR Case Caused the Program to Make False Representations to the
                   Courts in That Case and in the SunEdison Case. ................................................ 131

VIII.   In Its Engagement Agreement, McKinsey RTS Unlawfully Disavows That It Is a
        Fiduciary in This Case and the Debtors Agreed. ............................................................ 134

IX.     The Engagement Agreement Between the Debtors and McKinsey RTS Was Not
        Negotiated “at Arm’s-Length and in Good Faith,” as McKinsey RTS and the Debtors
        Assert. ............................................................................................................................. 137

X.      McKinsey RTS’s Rule 2014 Declaration Violates 28 U.S.C. § 1746. ........................... 138

XI.     Conclusion ...................................................................................................................... 141




                                                                     iv
         Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 6 of 158



                                              TABLE OF AUTHORITIES

Cases
APJL Consulting, LLC v. Treasures, Inc. (In re Treasures, Inc.),
 2015 WL 925957 (B.A.P. 9th Cir. Mar. 3, 2015) ..................................................................... 67
Citicorp Venture Capital, Ltd. v. Comm. of Creditors Holding Unsecured Claims,
  160 F.3d 982 (3d Cir. 1998)...................................................................................................... 32
D. Ginsberg & Sons, Inc. v. Popkin,
  285 U.S. 204, 52 S.Ct. 322, 76 L.Ed. 704 (1932) ..................................................................... 79
Halbert v. Yousif,
  225 B.R. 336 (E.D. Mich. 1998) ............................................................................................... 68
In re ACandS, Inc.,
   297 B.R. 395 (Bankr. D. Del. 2003) ......................................................................................... 76
In re AFI Holding, Inc.,
   530 F.3d 832 (9th Cir. 2008) .................................................................................................... 44
In re Alpha Natural Res. Inc.
   (Bankr. E.D. Va. No. 15-33896 ......................................................................................... passim
In re Am. Bus. Fin. Servs., Inc.,
   457 B.R. 314 (Bankr. D. Del. 2011) ....................................................................................... 134
In re Am. Energy Trading, Inc.,
   291 B.R. 154 (Bankr. W.D. Mo. 2003)..................................................................................... 51
In re Am. Int’l Refinery, Inc.,
   676 F.3d 455 (5th Cir. 2012) ........................................................................................ 44, 68, 70
In re Amdura Corp.,
   121 B.R. 862 (Bankr. D. Colo. 1990) ................................................................................. 45, 46
In re Arkansas Co.,
   798 F.2d 645 (3d Cir. 1986).................................................................................................... 134
In re Arlan’s Dept. Stores, Inc.,
   615 F.2d 925 (2d Cir. 1979)........................................................................................ 45, 72, 138
In re AroChem Corp.,
   176 F.3d 610 (2d Cir. 1999).............................................................................................. 32, 135
In re Bailey,
   151 B.R. 28 (Bankr. N.D.N.Y. 1993) ....................................................................................... 77
In re Barton,
   249 B.R. 561 (Bankr. E.D. Wash. 2000) .................................................................................. 77
In re Begun,
   162 B.R. 168 (Bankr. N.D. Ill. 1993) ....................................................................................... 80




                                                                  v
         Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 7 of 158



In re BH & P Inc.,
   949 F.2d 1300 (3d Cir. 1991)............................................................................................. passim
In re Big Mac Marine, Inc.,
   326 B.R. 150 (8th Cir. BAP 2005)............................................................................................ 67
In re Big Rivers Elec. Corp.,
   355 F.3d 415 (6th Cir. 2004) ............................................................................................ 32, 138
In re Boot Hill Biofuels, LLC,
   2009 WL 982192 (Bankr. D. Kan. Mar. 27, 2009) ................................................................... 63
In re Borders Grp., Inc.,
   456 B.R. 195 (Bankr. S.D.N.Y. 2011) ...................................................................................... 76
In re Brook Valley VII, Joint Venture,
   496 F.3d 892 (8th Cir. 2007) .................................................................................................... 32
In re Brooks Fashion Stores,
   124 B.R. 436 (Bankr. S.D.N.Y. 1991) ...................................................................................... 77
In re Bruno,
   327 B.R. 104 (Bankr. E.D.N.Y. 2005)...................................................................................... 80
In re Caesars Entm't Operating Co.
   (N.D. Ill., No. 15-01145............................................................................................................ 24
In re Caesars Entm’t Operating Co.,
   561 B.R. 420 (Bankr. N.D. Ill. 2015) ....................................................................................... 67
In re Chapman,
   265 B.R. 796 (Bankr. N.D. Ill. 2001) ....................................................................................... 77
In re Churchfield Mgmt. & Inv. Corp.,
   100 B.R. 389 (Bankr. N.D. Ill. 1989) ....................................................................................... 72
In re Commonwealth of Puerto Rico,
   (D.P.R., No. 17-03283, filed July 3, 2017) ............................................................................... 25
In re Endeavour Operating Corp. (D. Del., No. 14-121308) ........................................................ 24
In re Enron Corp.,
   2002 WL 32034346 (Bankr. S.D.N.Y. 2002) ........................................................................... 66
In re eToys, Inc.,
   331 B.R. 176 (Bankr. D. Del. 2005) ............................................................................. 66, 69, 91
In re EWC, Inc.,
   138 B.R. 276 (Bankr. W.D. Okla. 1992) ............................................................................ 64, 80
In re Fibermark, Inc.,
   2006 WL 723495 (Bankr. D. Vt. Mar. 11, 2006) ..................................................................... 66
In re Filene’s Basement, Inc.,
   239 B.R. 850 (Bankr. D. Mass. 1999 .................................................................................. 64, 71




                                                                   vi
         Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 8 of 158



In re First Jersey Sec., Inc.,
   180 F.3d 504 (3d Cir. 1999)................................................................................................ 28, 51
In re Fresh Choice, LLC,
   2014 WL 929018 (Bankr. N.D. Cal. March 10, 2014) ............................................................. 66
In re GenOn Energy, Inc.,
   (Bankr. S.D. Tex., No. 17-33695)...................................................................................... passim
In re Git-N-Go Inc.,
   321 B.R. 54 (Bankr. N.D. Okla. 2004) ............................................................................... 45, 63
In re Gluth Brothers Construction, Inc.,
   459 B.R. 351 (Bankr. N.D. Ill. 2011) ................................................................................. 68, 80
In re Granite Partners, L.P.,
   219 B.R. 22 (Bankr. S.D.N.Y. 1998) ...................................................................... 63, 68, 71, 72
In re Granite Sheet Metal Works, Inc.,
   159 B.R. 840, 845 (Bankr. S.D. Ill. 1993) ................................................................................ 80
In re Gulf Coast Orthopedic Center,
   265 B.R. 318 (Bankr. M.D. Fla. 2001) ..................................................................................... 67
In re Haldeman Pipe & Supply Co.,
   417 F.2d 1302 (9th Cir. 1969) .................................................................................................. 69
In re Harold & Williams Dev. Co.,
   977 F.2d 906 (4th Cir. 1992) .................................................................................................... 67
In re Hinesley Family Ltd. P’ship No. 1,
   2012 WL 113821 (Bankr. D. Mont. 2012) ............................................................................... 42
In re HML Enterprises, LLC,
   2016 WL 5939737 (Bankr. E.D. Tex. Oct. 12, 2016)............................................................... 63
In re Humble Place Joint Venture,
   936 F.2d 814 (5th Cir. 1991) .................................................................................................... 27
In re Huntco Inc.,
   288 B.R. 229 (Bankr. E.D. Mo. 2002) ...................................................................................... 67
In re Hutch Holdings, Inc.,
   532 B.R. 866 (Bankr. S.D. Ga. 2015) ................................................................................. 64, 66
In re Hydrocarbon Chemicals, Inc.,
   411 F.2d 203 (3d Cir. 1969).................................................................................................... 134
In re Interwest Bus. Equip., Inc.,
   23 F.3d 311 (10th Cir. 1994) .................................................................................................. 138
In re Keller Fin. Services of Florida, Inc.,
   243 B.R. 806 (Bankr. M.D. Fla. 1999) ..................................................................................... 68
In re Knight-Celotex, LLC,
   695 F.3d 714 (7th Cir. 2012) .................................................................................................... 68



                                                                 vii
         Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 9 of 158



In re Lee Way Holding,
   100 B.R. 950 (Bankr. S.D. Ohio 1989)................................................................................... 134
In re Lee,
   94 B.R. 172 (Bankr. C.D. Cal. 1988) ........................................................................................ 80
In re Leslie Fay Cos.,
   175 B.R. 525 (Bankr. S.D.N.Y. 1994) ............................................................................... passim
In re Lewis Rd., LLC,
   2011 WL 6140747 (Bankr. E.D. Va. Dec. 9, 2011) ..................................................... 44, 68, 69
In re Lewis Road,
   2011 WL 6140747 (Bankr. E.D. Va. 2011) .................................................................. 66, 69, 71
In re LKM Indus., Inc.,
   252 B.R. 589 (Bankr. D. Mass. 2000) ...................................................................................... 28
In re Love,
   163 B.R. 164 (Bankr. D. Mont. 1993) ...................................................................................... 80
In re LPN Healthcare Facility Inc.,
   498 B.R. 196 (Bankr. S.D. Ohio 2013)..................................................................................... 72
In re LTHM Houston-Operations, LLC,
   No. 14-33899, 2014 WL 5449737 (Bankr. S.D. Tex. Oct. 24, 2014)..................................... 138
In re Magnum Hunter Resources Corp.,
   (D. Del., No. 15-12533) ............................................................................................................ 24
In re Mangum,
   147 B.R. 875 (Bankr. E.D. Va. 1992) ..................................................................................... 134
In re Marine Outlet, Inc.,
   135 B.R. 154 (Bankr. M.D. Fla. 1991) ..................................................................................... 64
In re Marion Carefree Ltd. P’ship,
   171 B.R. 584 (Bankr. N.D. Ohio 1994) .................................................................................... 63
In re Martin,
   817 F.2d 175 (1st Cir. 1987 .......................................................................................... 45, 65, 68
In re Marvel Entm't,
   140 F.3d 463 (3d Cir. 1998)...................................................................................................... 51
In re Matco Elec. Grp, Inc.,
   383 B.R. 848 (Bankr. N.D.N.Y. 2008) ..................................................................................... 64
In re McConville,
   110 F.3d 47 (9th Cir. 1997 ........................................................................................................ 32
In re Michigan General Corp.,
   78 B.R. 479 (Bankr. N.D. Tex. 1987) ....................................................................................... 65
In re Middleton Arms Ltd. P’ship,
   934 F.2d 723 (6th Cir. 1991) .................................................................................................... 28



                                                                  viii
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 10 of 158



In re Midway Indus. Contractors, Inc.,
   272 B.R. 651 (N.D. Ill. 2001) ................................................................................................... 71
In re Midway Motor Sales,
   355 B.R. 26 (Bankr. N.D. Ohio 2006) ................................................................................ 45, 46
In re Miners Oil Co.,
   502 B.R. 285 (Bankr. W.D. Va. 2013) ......................................................................... 68, 70, 72
In re Mitchell,
   497 B.R. 788 (Bankr. E.D.N.C. 2013) ...................................................................................... 70
In re MPM Silicones, LLC
   (S.D.N.Y., No. 14-22503) ......................................................................................................... 24
In re New Stream Secured Capital, Inc.
   (D. Del., No. 11-10753, filed Mar. 13, 2011) ........................................................................... 25
In re Paige,
   685 F.3d 1160 (10th Cir. 2012) .............................................................................................. 138
In re Pillowtex, Inc.,
   304 F.3d 246 (3d Cir. 2002 ................................................................................................. 27, 45
In re Plaza Hotel Corp.,
   123 B.R. 466 (B.A.P. 9th Cir. 1990)......................................................................................... 66
In re Prudent Holding Corp.,
   153 B.R. 629 (Bankr. E.D.N.Y. 1993 ..................................................................................... 135
In re Quality Beverage Co., Inc.,
   216 B.R. 592 (Bankr. S.D. Tex. 1995) ..................................................................................... 28
In re Raggie,
   389 B.R. 309 (Bankr. E.D.N.Y. 2008)...................................................................................... 78
In re Rio Valley Motors Co., LLC,
   2007 WL 2492685 (Bankr. D.N.M. 2007)................................................................................ 42
In re Roberts
   46 B.R. 815 (Bankr. D. Utah 1987) .......................................................................................... 72
In re Rogers-Pyatt Shellac Co.,
   51 F.2d 988 (2nd Cir. 1931)...................................................................................................... 72
In re Running Horse, L.L.C.,
   371 B.R. 446 (Bankr. E.D. Cal. 2007) ...................................................................................... 67
In re Rusty Jones,
   134 B.R. 321 (Bankr. N.D. Ill. 1991) ....................................................................................... 72
In re Sandpoint Cattle Co., LLC,
   556 B.R. 408 (Bankr. D. Neb. 2016) ........................................................................................ 67
In re Saturley,
   131 B.R. 509 (Bankr. D. Me. 1991).......................................................................................... 64



                                                                  ix
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 11 of 158



In re Schupbach Investments, LLC,
   521 B.R. 449 (B.A.P. 10th Cir. 2014) .................................................................................... 134
In re Seadrill Ltd.
   (S.D. Tex., No. 17-60079) .................................................................................................. 23, 24
In re Smith,
   103 B.R. 392 (Bankr. N.D.N.Y. 1988) ............................................................................. 78, 134
In re Southmark Corp.,
   181 B.R. 291 (Bankr. N.D. Tex. 1995) ....................................................................... 72, 73, 134
In re Sundance Self Storage-El Dorado LP,
   482 B.R. 613 (Bankr. E.D. Cal. 2012) ...................................................................................... 65
In re SunEdison, Inc.
   (Bankr. S.D.N.Y. No. 16-10992) ....................................................................................... passim
In re Sutera,
   157 B.R. 519 (Bankr. D. Conn. 1993) ...................................................................................... 78
In re Teknek, LLC,
   354 B.R. 181 (Bankr. N.D. Ill. 2006) ....................................................................................... 77
In re Tinley Plaza Associates, L.P.,
   142 B.R. 272 (Bankr. N.D. Ill. 1992) ....................................................................................... 79
In re Trust America Serv. Corp.,
   175 B.R. 413 (Bankr. M.D. Fla. 1994) ..................................................................................... 73
In re United Cos. Fin. Corp.,
   241 B.R. 521 (Bankr. D. Del. 1999) ............................................................................. 74, 75, 76
In re Watson,
   94 B.R. 111 (Bankr. S.D. Ohio 1988 .................................................................................. 47, 65
In re Wheatfield Bus. Park LLC,
   286 B.R. 412 (Bankr. C.D. Cal. 2002)...................................................................................... 80
In re Wilferth,
   57 B.R. 693 (Bankr. D.N.M. 1986) .......................................................................................... 78
In re Woodcraft Studios, Inc.,
   464 B.R. 1 (N.D. Cal. 2011), aff’d sub nom. Kun v. Mansdorf,
   558 F. App'x 755 (9th Cir. 2014) .............................................................................................. 80
In re Woodworkers Warehouse, Inc.,
   303 B.R. 740 (Bankr. D. Del. 2004) ......................................................................................... 28
Interwest Business Equipment, Inc. v. U.S. Trustee (In re Interwest Business Equipment, Inc.),
   23 F.3d 311 (10th Cir. 1994) .................................................................................................... 63
KLG Gates LLP v. Brown,
 506 B.R. 177 (E.D.N.Y. 2014) ................................................................................................. 70
Kravit, Gass & Weber, S.C. v. Michel (In re Crivello),
  134 F.3d 831 (7th Cir. 1998) ................................................................................ 32, 44, 63, 138


                                                                  x
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 12 of 158



Law v. Siegel,
  134 S. Ct. 1188 (2014) .............................................................................................................. 79
Meinhard v. Salmon,
 249 N.Y. 458, 164 N.E. 545 (1928) ................................................................................ 135, 142
Morton v. Mancari,
 417 U.S. 535, 94 S.Ct. 2474, 41 L.Ed.2d 290 (1974) ............................................................... 79
Neben & Starrett Inc. v. Chartwell Fin. Corp. (In re Park-Helena Corp.),
  63 F.3d 877 (9th Cir. 1995) .......................................................................................... 66, 67, 69
Pavelic & LeFlore v. Marvel Entm’t Grp.,
  493 U.S. 120 (1989) .................................................................................................................. 78
Quarles and Brady LLP v. U.S. Trustee (In re Jennings),
  199 F. App’x 845 (11th Cir. 2006) ........................................................................................... 64
Rome v. Braunstein,
  19 F.3d 54 (1st Cir. 1994) ....................................................................... 32, 44, 45, 69, 135, 138
Rubin v. United States,
  449 U.S. 424, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981) ............................................................... 78
SEC v. Capital Gains Research Bureau, Inc.,
  375 U.S. 180 (1963) .................................................................................................................. 31
SEC v. Chenery Corp.,
  318 U.S. 80 (1943 ................................................................................................................... 135
Seminole Nation v. United States,
  316 U.S. 286 (1942) ................................................................................................................ 135
U.S. Trustee v. Price Waterhouse,
  19 F.3d 138 (3d Cir. 1994)........................................................................................................ 28
United States v. Gellene,
  182 F.3d 578 (7th Cir. 1999) .............................................................................................. 47, 64
Walker v. Armco Steel Corp.,
 446 U.S. 740, S.Ct. 1978, 64 L.Ed.2d 659 (1980) .................................................................... 78
Woods v. City Nat. Bank & Tr. Co. of Chicago,
 312 U.S. 262 (1941) ................................................................................................................ 135


Statutes
11 U.S.C. § 101(14) ............................................................................................................... passim
11 U.S.C. § 105 ............................................................................................................................. 79
11 U.S.C. § 107 ............................................................................................................................. 79
11 U.S.C. § 1129(b)(2) ................................................................................................................. 32
11 U.S.C. § 327 ...................................................................................................................... passim


                                                                      xi
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 13 of 158



11 U.S.C. § 327(a) ................................................................................................................. passim
11 U.S.C. § 327(c) ........................................................................................................................ 33
11 U.S.C. § 504 ............................................................................................................................. 75
11 U.S.C. § 547(b) .......................................................................................................... 50, 93, 113
11 U.S.C. § 547(c)(2).................................................................................................................... 50
15 U.S.C. § 80b-6 ......................................................................................................................... 31
26 U.S.C. § 6058 ..................................................................................................................... 16, 21
28 U.S.C. § 1746 .................................................................................................................... passim
28 U.S.C. § 2075 ..................................................................................................................... 77, 78
29 U.S.C. § 1024 ..................................................................................................................... 16, 21
29 U.S.C. § 1025(a)(2)(B)(i)................................................................................................... 16, 21
29 U.S.C. § 1365 ..................................................................................................................... 16, 21


Other Authorities
2 Collier on Bankruptcy ¶ 105.01[2] (16th ed. 2013) ................................................................... 79
Collier on Bankruptcy ¶ 327.03 (1985) ........................................................................................ 45
Collier on Bankruptcy, ¶ 2014.03 (15th ed. 1994) ....................................................................... 91


Rules
Fed. R. Bankr. P. 2014 ........................................................................................................... passim
L.B.R. Rule 2014–1 ...................................................................................................................... 80




                                                                      xii
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 14 of 158



TO THE HON. DAVID R. JONES, CHIEF UNITED STATES BANKRUPTCY JUDGE:

       Mar-Bow Value Partners, LLC (“Mar-Bow”), a creditor, submits this objection to the

Debtors’ application for approval of the employment of McKinsey Restructuring and

Transformation Services U.S., LLC (“McKinsey RTS”) as a professional.

I.     Summary of Argument

       1.      The Debtors’ application for approval to employ McKinsey RTS must be denied

for the reasons that follow.1

       2.      McKinsey is one firm.

            a. Rule 2014 has the force of law. Because McKinsey is one firm, Rule 2014

               requires McKinsey RTS to disclose all of McKinsey’s connections, including

               those of the McKinsey Investment Office. Disclosure of MIO’s equity interests in

               the Debtors and in interested parties, both direct and indirect, is crucial because

               those equity interests are per se disqualifying under 11 U.S.C. §§ 327(a) and

               101(14).

            b. McKinsey and McKinsey RTS know that, which is why they refuse to disclose

               those connections, feebly claiming that MIO and McKinsey RTS are “separate.”

            c. But McKinsey RTS’s attempt to demonstrate that MIO and McKinsey RTS are

               separate fails both factually and legally. McKinsey is one firm.

            d. If Kirkland & Ellis LLP were to create a fictional fence around its bankruptcy

               department and call it “Kirkland & Ellis RTS LLP,” Rule 2014 would surely

               apply to both. If Jones Day were to form the “Jones Day Investment Office LLC”


       1
          Mar-Bow is a creditor and therefore has standing to assert this objection under 11 U.S.C.
§ 1109(b). Mar-Bow owns $1,500,000 face value of Westmoreland Coal Co. 144A Bonds. Mar-Bow is
also an equity security holder in 13,500 shares of Westmoreland’s MLP affiliate.



                                                1
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 15 of 158



                   within its organization to serve the investment and retirement needs of its partners

                   and employees, Rule 2014 would surely apply to both.             Professionals like

                   McKinsey and McKinsey RTS cannot so easily manipulate Rule 2014.

           3.      McKinsey RTS is not qualified to serve as a professional for the Debtors

because McKinsey, its partners and its employees hold multiple equity interests in the Debtors

and in interested parties, and because it is not disinterested.

                a. McKinsey, its partners and its employees hold disqualifying equity interests in the

                   Debtors through their investments in MIO.

                b. They may well also hold disqualifying equity interests in members of the Ad Hoc

                   Group who will likely acquire the Debtors’ most productive mines through the

                   Debtors’ plan.

                c. McKinsey, its partners and its employees also hold disqualifying equity interests

                   in other interested parties.

                d. McKinsey RTS’s liability for preferences of $1,565,000 is a disqualifying interest

                   that is adverse to the estate.

The Court’s denial of the Debtors’ application for approval to employ McKinsey RTS is

therefore mandated under 11 U.S.C. § 327 and is critically necessary to preserve both the

integrity of the bankruptcy process in this case and the confidence of the parties and the public.

           4.      McKinsey RTS is not qualified to serve as a professional for the Debtors

because McKinsey represents multiple interests that are adverse to the Debtors’ bankruptcy

estates.

                a. McKinsey RTS may well have client connections with members of the Ad Hoc

                   Group.




                                                    2
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 16 of 158



            b. McKinsey RTS has multiple client connections across a broad spectrum of

               creditor class with whom it will interact while serving the Debtors and who will

               be financially affected by its work.

For these reasons as well, the Court’s denial of the Debtors’ application for approval to employ

McKinsey RTS is equally critically necessary to preserve both the integrity of the bankruptcy

process in this case and the confidence of the parties and the public.

       5.      McKinsey RTS’s disclosure declaration violates Bankruptcy Rule 2014 because

it is admittedly incomplete.

       6.      McKinsey RTS’s declaration violates Bankruptcy Rule 2014 because it conceals

at least 84 connections.

            a. McKinsey RTS’s declaration unlawfully conceals at least ten equity interests in

               the Debtors.

            b. It unlawfully conceals at least seven equity interests in interested parties.

            c. It unlawfully conceals multiple connections to interested parties.

            d. McKinsey RTS’s unlawful concealment of the MIO’s connections is particularly

               egregious and unlawful.

       7.      McKinsey RTS’s declaration violates the case law on a professional’s disclosure

obligations under Rule 2014.

       8.      McKinsey RTS unlawfully disavows in its engagement agreement that it is a

fiduciary and the Debtors agreed to that.

            a. This unlawful agreement violates the fiduciary obligations of both McKinsey RTS

               and the Debtors.




                                                  3
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 17 of 158



       9.       The engagement agreement between the Debtors and McKinsey RTS was not

negotiated “at arm’s-length and in good faith,” as McKinsey RTS asserts, because Kirkland &

Ellis represents both the Debtors and McKinsey RTS.

             a. In addition, Kirkland & Ellis’s conflict of interest in representing both the Debtors

                and McKinsey RTS prohibits it from representing the Debtors on this application.

       10.      McKinsey RTS’s disclosure declaration violates 28 U.S.C. § 1746 because it is

not based on the personal knowledge of the declarant, Mark Hojnacki.

       11.      McKinsey and McKinsey RTS have never disclosed all of their connections in

any of their previous chapter 11 cases and McKinsey RTS will never disclose all of its

connections in this case. As a result, the Debtors will never be able to meet their burden to

prove that McKinsey RTS is qualified to serve as a professional under 11 U.S.C. § 327.

             a. This case is only the latest case in McKinsey’s long and sad history of knowingly

                concealing its disqualifying conflicts of interest in its Chapter 11 cases.

             b. Either McKinsey RTS or its parent, McKinsey & Company U.S. (“McKinsey”),

                has served as a professional for Chapter 11 debtors in thirteen previous cases. In

                those cases, McKinsey and McKinsey RTS filed a total of 39 disclosure

                declarations.    Each of those 39 disclosure declarations concealed multiple

                connections and was false.

             c. As the United States Trustee concluded in both the ANR case and in the

                SunEdison case, McKinsey RTS’s declarations “give the appearance of

                compliance without actually complying with Bankruptcy Rule 2014.”2



       2
          In re Alpha Natural Resources Inc. (Bankr. E.D. Va. No. 15-33896), Motion of the United
States Trustee to Compel, Dkt. 2308, filed May 3, 2016, at p. 11; In re SunEdison, Inc. (Bankr. S.D.N.Y.
No. 16-10992), Objection of the United States Trustee to Debtors’ Application for Order Authorizing the


                                                   4
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 18 of 158



             d. In several of their previous cases and specifically in McKinsey RTS’s last three

                 cases – ANR,3 SunEdison4 and GenOn,5 the connections that it intentionally

                 concealed were actual and disqualifying conflicts of interest under 11 U.S.C.

                 § 327. Nevertheless, by fraudulently concealing these disqualifying connections

                 from the courts, the U.S. Trustee and the interested parties in all of those cases,

                 and by lying about those connections, McKinsey and McKinsey RTS were able to

                 obtain, and then retain, their respective employment in those cases.

             e. Among the cases in which McKinsey RTS successfully concealed its

                 disqualifying conflicts of interest is GenOn, filed in this district and assigned to

                 this Court. In the GenOn case:

                    McKinsey RTS investigated GenOn’s multimillion-dollar fraudulent transfer
                     claims against its own undisclosed client, NRG, the Debtors’ parent company.

                    McKinsey RTS assisted GenOn in obtaining confirmation of a plan of
                     reorganization that impacted dozens of its own undisclosed clients who were
                     GenOn’s creditors.

                    McKinsey RTS assisted GenOn in making business decisions that impacted
                     the commercial interests of its other undisclosed clients who are GenOn’s
                     creditors.

                    McKinsey RTS held a disqualifying interest adverse to the GenOn bankruptcy
                     estate because it was liable to the estate on a $4.5 million preference claim
                     while fraudulently representing to the U.S. Trustee and the court that it held
                     no interest adverse to the estate.




Employment and Retention of McKinsey Recovery & Transformation Services U.S., LLC, Dkt. 265, filed
May 12, 2016, at p. 9.
       3
           In re Alpha Natural Resources, Inc., E.D. Va., No. 15-33896; filed Aug. 3, 2015 (“ANR”).
       4
           In re SunEdison, Inc, S.D.N.Y, No. 16-10992; filed Apr. 21, 2016 (“SunEdison”).
       5
           In re GenOn Energy, Inc., S.D. Tex., No. 17-33695; filed June 14, 2017 (“GenOn”).



                                                    5
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 19 of 158



            f. McKinsey RTS also fraudulently concealed disqualifying conflicts of interest in

               the SunEdison Chapter 11 case.

            g. McKinsey RTS also fraudulently concealed its disqualifying conflicts of interest

               in the ANR case. One of those concealed equity investment connections netted

               McKinsey an illegal $50 million profit.

      12.      For any and all of these reasons, the Debtors’ application for court approval to

employ McKinsey RTS must be denied.




                                                6
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 20 of 158



II.    McKinsey Is One Firm: MIO’s Connections Are McKinsey RTS’s Connections.



                    “We are a global management consulting firm that serves a
                    broad mix of private, public and social sector institutions.”

                                          www.mckinsey.com/about-us/overview


       13.       To preview, this part demonstrates why the Court must reject McKinsey RTS’s

claim that it and MIO are separate and therefore Rule 2014 does not apply to MIO connections.

McKinsey RTS is wrong to conceal MIO’s connections because:

                McKinsey is one firm.

                Neither McKinsey RTS nor MIO has any identity or existence separate from
                 McKinsey.

                The partners that own and manage McKinsey own and manage all of its affiliates,
                 including both MIO and McKinsey RTS.

                McKinsey RTS can only perform its consulting services by “borrowing” the
                 employees of its affiliates in the McKinsey organization.

                MIO can only perform its investment services for McKinsey by “borrowing”
                 McKinsey partners for its board.

                MIO invests in McKinsey RTS clients.

                MIO invests in interested parties in McKinsey RTS’s bankruptcy cases.

                One such secret MIO investment a first lien lender in the ANR case resulted in a
                 concealed and illegal profit to McKinsey of $50 million.

                The MIO Board and the MIO staff have full access to everything that McKinsey
                 RTS does in its bankruptcy cases and to the results of its activities.

                McKinsey RTS’s partners and employees have access to substantial information
                 about MIO’s investments.

                McKinsey RTS partners and employees discuss their own investments with MIO
                 staff, including their investments in clients of McKinsey RTS and in the interested
                 parties in its bankruptcy cases.




                                                  7
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 21 of 158



                The net profit that MIO makes from its fees on its operations is McKinsey’s profit.

                The net profit that McKinsey RTS makes from its engagements is McKinsey’s
                 profit.

                MIO regularly trolls for investments in the very market segment that McKinsey
                 RTS trolls for work – the distressed investment segment.

       14.       Each of these facts is readily demonstrated below.


       A.        McKinsey & Company, Inc.

       15.       The website of McKinsey & Company, Inc. (“McKinsey”) proclaims that it is a

global management consulting firm.

       16.       McKinsey has 30,000 employees working in more than 126 cities in 65 countries

worldwide. It has revenues of $10 billion per year.6

       17.       McKinsey operates through numerous subsidiaries. One subsidiary is McKinsey

RTS, which is a direct wholly-owned subsidiary of McKinsey & Company, Inc. United States,

which, in turn, is a direct wholly-owned subsidiary of McKinsey Holdings, Inc., which, in turn,

is a direct wholly-owned subsidiary of McKinsey & Company, Inc.

       18.       Another subsidiary is MIO Partners, Inc. (“MIO”).        It is also wholly-owned

subsidiary of McKinsey & Company, Inc. MIO creates value for the McKinsey organization by

providing highly profitable investment and retirement opportunities to the partners and

employees of the McKinsey organization.

       19.       The McKinsey organization is one integrated firm, as the succeeding paragraphs

will demonstrate. McKinsey is not a holding company whose subsidiaries are distinct silos of

mission, management, operations and profits.



       6
           www.forbes.com/companies/mckinsey-company/



                                                  8
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 22 of 158



       20.      The senior partners that own and manage McKinsey own and manage all of its

affiliates, including both MIO and McKinsey RTS. McKinsey’s 560 senior partners recently

elected a new global managing partner to manage all of its affiliates in its global operations,

including both MIO and McKinsey RTS. Effectively, McKinsey’s board of directors is its 31-

member Shareholders Council. Because McKinsey owns all or its affiliates, including both MIO

and McKinsey RTS, the Shareholders Council presumably has the power and responsibility to

set policy for all of its affiliates in its global operations, including both MIO and McKinsey RTS.

       21.      Because McKinsey is one firm, McKinsey partners serve the clients of both

McKinsey RTS and MIO, as discussed below.


       B.       McKinsey RTS

       22.      McKinsey established McKinsey RTS in 2010 for only one discernable purpose –

to continue to pursue the lucrative bankruptcy consulting market without having to disclose

McKinsey’s connections. Client confidentiality it strong component of the McKinsey brand.

       23.      However, because McKinsey is still one integrated firm and markets itself as

such, McKinsey RTS has no identity or existence that is separate from McKinsey.

       24.      McKinsey RTS can only perform the services that its bankruptcy clients have

engaged it to perform by “borrowing” the employees of its affiliates in the McKinsey

organization.   McKinsey RTS’s service for Westmoreland Coal in this case follows that

necessary staffing practice. That’s how McKinsey RTS works.

       25.      McKinsey RTS admits this in its disclosure declaration in this case:

                3. The “Service Team,” as used in this Declaration, includes (a) the
                directors, officers and employees of McKinsey RTS US, and (b)
                certain consultants borrowed from affiliates of McKinsey RTS US
                for the purpose of serving the Debtors in these chapter 11 cases.




                                                 9
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 23 of 158



                 4. Members of the Service Team are employed by McKinsey RTS
                 US and McKinsey & Company, Inc. United States and other
                 affiliates that provide consulting services.

                 ***

                 7. In addition, when relevant to a particular engagement,
                 McKinsey RTS US utilizes the expertise of colleagues in the
                 Electric Power and Natural Gas (“EPNG”) and Basic Materials
                 industry practices.7

       26.       McKinsey RTS’s declaration does not, however, disclose the identities of the

“borrowed” employees.

       27.       Moreover, McKinsey RTS’s “Service Team” is not fixed at the beginning of an

engagement.8 It changes from time to time.

       28.       In addition to McKinsey RTS’s need to borrow staff from its affiliates, other

factors demonstrate that McKinsey RTS has no identity or existence that is separate from

McKinsey:

                     Management: McKinsey RTS is managed by the same managing partner and
                      Shareholders Council as McKinsey and its affiliates.


       7
           Dkt. 452, p. 36 of 194, ¶¶ 3-4; p. 37-8 of 194, ¶ 7 (footnotes omitted).
       8
         A footnote in the Debtors’ application contains this curious paragraph:
                 Although McKinsey RTS does not anticipate using external advisors
                 during these chapter 11 cases, in the event that it becomes necessary to
                 use external advisors, McKinsey RTS will not charge a markup to the
                 Debtors with respect to amounts billed by such external advisors. Such
                 amounts shall be treated as a reimbursable expense in these chapter 11
                 cases. Moreover, any external advisors who are employed in connection
                 with work performed by McKinsey RTS will be subject to conflict
                 checks and disclosures in accordance with the requirements of the
                 Bankruptcy Code.
Dkt. 452, p. 7 of 194, n.5.
        However, nothing in either the engagement letter or McKinsey RTS’s declaration echoes these
representations. Indeed, the statements in this paragraph appear to contravene the need that McKinsey
RTS has expressed to borrow staff from its affiliates. In any event, the meaning and intention of the
representations is ambiguous – does “external advisors” mean advisers external to McKinsey or external
to McKinsey RTS? Regardless, because McKinsey RTS has not adopted or ratified this paragraph, it will
not be addressed in this objection.


                                                      10
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 24 of 158



                  Legal support: Alison Proshan, Associate General Counsel at McKinsey &
                   Company, performs conflict checks for McKinsey RTS’s chapter 11
                   engagements and provides other substantial legal services for McKinsey RTS.

                  Office space: McKinsey RTS shares office locations with its affiliates.

                  Marketing support: McKinsey RTS is fully dependent on the McKinsey brand
                   and marketing for business generation.

                  Information technology support: McKinsey RTS utilizes McKinsey’s
                   information technology systems.

                  Human resources support: McKinsey RTS utilizes McKinsey’s human
                   resources and employee recruitment capabilities.

                  Accounting and tax support: McKinsey RTS has no independent financial
                   accounting system.

                  MIO: Partners and employees of McKinsey RTS have the opportunity to
                   invest their assets in MIO.

       29.     McKinsey RTS is, therefore, not a distinct free-standing entity whose sole

connection to its affiliates is vertically through common McKinsey ownership. McKinsey RTS

cannot carry out its business on its own. It can only carry out its business in conjunction with the

entire McKinsey organization.

       30.     Everyone both inside and outside of McKinsey has access to substantial

information about McKinsey RTS’s activities in its bankruptcy cases and the results of those

activities. This includes MIO staff. This information is available through publicly accessible

court records of McKinsey RTS’s cases – in the applications for approval of its employment, in

McKinsey RTS’s Rule 2014 disclosure declarations (assuming its full compliance with Rule

2014), in its fee applications, and in other court papers. All of this information is readily

available through multiple sources on the Internet.

       31.     Importantly, despite the access that everyone associated with MIO has about

McKinsey RTS’s activities, McKinsey never represents to the Court that to maintain its asserted



                                                11
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 25 of 158



“separation,” MIO staff will not access that public information or that it will not invest in the

Debtors, the interested parties, or the Debtors’ suppliers, customers or competitors.


       C.      McKinsey Investment Office

       32.     MIO Partners, Inc. and its sister company MIO Partners (EU) Limited are

collectively known as the McKinsey Investment Office (“MIO”). Like McKinsey RTS, they are

wholly-owned indirect subsidiaries of McKinsey & Company, Inc.

       33.     MIO manages assets for (i) certain pension plans sponsored by McKinsey

(“Plans”) in which certain current and former McKinsey employees participate (“Participants”),

and (ii) privately offered investment vehicles (“Funds”) in which McKinsey partners, former

partners and their immediate family members (“Investors”) can invest.

       34.     MIO has approximately $25 billion in assets under management. Of that amount,

approximately $17 billion are investment assets and $8 billion are retirement assets.

       35.     MIO is registered with the Securities and Exchange Commission as an investment

adviser. As an investment adviser, MIO has fiduciary obligations to the Plans and the Funds.

       36.     MIO employs more than 150 personnel.

       37.     MIO personnel are Participants in some of the Plans and are permitted to invest in

the Funds.


               1.     MIO Management

       38.     MIO is overseen by a board of directors (the “MIO Board”). Prior to November

1, 2017, all members of the MIO Board were current or former McKinsey partners. As of

November 1, 2017, the MIO Board had ten current or former McKinsey partners, and two

directors who were not current or former McKinsey partners. As of August 31, 2018, the MIO




                                                12
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 26 of 158



Board has nine current or former McKinsey partners and two directors who are not current or

former McKinsey partners.

        39.     Jon Garcia has been the president of McKinsey RTS since its founding in 2010.

He served on the MIO Board from December 8, 2006 through June 9, 2017 and was on its Audit

Committee and Investment Committee.

        40.     Vik Malhotra is currently on the MIO board, and is (1) the head of McKinsey’s

practice in the Americas and (2) one of the co-heads of its energy, private equity and investment

banking practices. Presumably, as a result of those two positions, Mr. Malhotra works with coal

companies, perhaps including Westmoreland Coal.

        41.     The MIO Board oversees MIO’s investments, including investments in McKinsey

clients and in interested parties in this case.


                2.      MIO Investments

        42.     MIO assets come from (1) the partners and employees of McKinsey for their

pension plans; (2) the partners and employees of McKinsey for their investments; (3) alumni of

McKinsey for their investments; and (4) McKinsey itself. Because MIO is a captive investment

operation, McKinsey likely parks its excess cash – likely $1-2 billion - with MIO to invest in

short-term investment vehicles. The MIO’s returns on those investments are McKinsey’s profits

that are distributed to McKinsey’s partners, including the leaders of McKinsey RTS.

        43.     The MIO Plans and Funds typically invest in:

                a. limited partnership interests or interests in other limited liability vehicles
                   established and operated by asset managers that are neither owned nor
                   controlled directly or indirectly by MIO or McKinsey (“Fund Investments”);

                b. investment vehicles established, controlled and operated by MIO (“MIO
                   Investment Vehicles”), investment discretion over which is retained by MIO
                   or granted to one or more Third Party Managers.



                                                  13
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 27 of 158



       44.     The McKinsey Master Retirement Trust (“MMRT”) appointed MIO to manage

McKinsey’s pension and investment programs and the assets held by the MMRT. As noted, the

MMRT has about $8 billion in assets under management.

       45.     MIO’s flagship direct investment vehicle is the Compass Special Situations Fund.

As discussed in Part II.C.2. below, it was through this fund that MIO, and therefore McKinsey,

made a $50 million profit on an investment in a creditor in the ANR bankruptcy case in which

McKinsey RTS was retained. This fund has been very valuable to its investors and to McKinsey.

Through 2016, the Compass fund earned hundreds of millions of dollars for McKinsey partners

and alumni, making money in 24 out of the past 25 years — a period that includes the dotcom

bust and the global financial crisis of 2008-2009.

       46.     MIO has no policy prohibiting investments in McKinsey clients or in the

interested parties in McKinsey RTS’s bankruptcy cases, including the debtors, creditors,

competitors, customers and suppliers. As a result, MIO does invest in those parties. McKinsey

RTS has unlawfully concealed these MIO investments in this case and in its other bankruptcy

cases and those investments are overseen by the McKinsey partners on the MIO Board.


               3.     Information Available About MIO Investments

       47.     MIO provides people outside of MIO access to substantial information about

MIO’s investments. In varying degrees, this information is available to the MIO Board; to the

MIO Investment Committee; to the public on the Labor Department website; to the public on the

SEC website. McKinsey RTS consultants and staff have access to much of it.




                                                14
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 28 of 158



       48.         The information that the MIO makes available to its board members was

disclosed in declarations submitted by Casey Lipscomb and Jon Garcia in the ANR case.9 Mr.

Lipscomb has been the General Counsel and Secretary of MIO Partner, Inc. for 13 years. As

noted above, Jon Garcia has been the president of McKinsey RTS since its founding in 2010 and

served on the MIO Board from 2006 to 2017. He also served on its Investment Committee and

its Audit Committee.

       49.         According to Mr. Garcia, MIO Board members are provided “lists of MIO’s third

party fund managers.”10 And the MIO Board approves “fund-level allocation and redemption

decisions made by MIO’s professional staff.”11 The MIO Board has discussions when “an

investment posed a specific issue – for example, an investment in a particular fund that brought

MIO close to a preestablished risk threshold[.]”12 They discuss “whether or not to invest with a

new third-party fund manager.”13

       50.         According to Mr. Lipscomb, “Through its oversight and supervisory functions or

other board activities, members of the MIO Board members may become aware of MIO Direct

Investments, the identities of Third Party Managers with whom money has been invested, and




       9
           In ANR, McKinsey RTS submitted these declarations:
                 Dkt. 4151 - Mr. Garcia’s declaration, filed Sept. 12, 2018 (Exhibit 1)
                 Dkt. 4152 - Mr. Lipscomb’s declaration, filed Sept. 12, 2018 (Exhibit 2)
                 Dkt. 4159 - Mr. Garcia’ supplemental declaration, filed Nov. 9, 2018 (Exhibit 3)
                 Dkt. 4160 - Mr. Lipsomb’s supplemental declaration, filed Nov. 9, 2018 (Exhibit 4).
       10
            Exhibit 1, p. 2, ¶ 5.
       11
            Exhibit 3, p. 2, ¶ 4 (emphasis added); see also Exhibit 4, p. 4. ¶ 6.
       12
            Id.
       13
            Id. at p. 2, ¶ 5.



                                                       15
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 29 of 158



individual investments made by such Third Party Managers.”14 On a quarterly basis, they review

“materials prepared by the MIO staff.”15            Presumably, all of this information includes

information about MIO investments in McKinsey clients, including the Debtors and in interested

parties in this case.

        51.        MIO also periodically delivers substantial information to its investors, including

the McKinsey RTS Service Team, as required by law16 and for advertising and marketing.

        52.        McKinsey personnel, including McKinsey RTS people, discuss their own

investments with MIO staff. These discussions likely include any investments in interested

parties in McKinsey RTS’s bankruptcy cases.

        53.        As required by law,17 MIO publicly files an annual report of its investments,

called “Forms 5500,” on behalf of the MMRT on a website maintained by the United States




        14
             Exhibit 2, p. 3, ¶11.
        15
             Exhibit 4, p. 4. ¶ 6.
        16
          ERISA requires MIO to provide its beneficiaries – McKinsey’s partners, employees and alumni
– an annual pension benefit statement disclosing significant information, including “the value of each
investment to which assets in the individual account have been allocated[.]”                29 U.S.C.
§ 1025(a)(2)(B)(i).
        17
             26 U.S.C. § 6058 and 29 U.S.C. §§ 1024 and 1365.



                                                   16
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 30 of 158



Department of Labor.18 Substantial information about all of the investments of the MMRT is

available to the public and to all 30,000 McKinsey partners and employees, including the

partners and employees of McKinsey RTS and those of its affiliates who work on McKinsey

RTS bankruptcy matters. These MMRT Forms 5500 disclose numerous MIO direct and indirect

investments in large numbers of interested parties in McKinsey RTS’s bankruptcy cases.

       54.        Mr. Lipscomb also identified a broad and impressive range of information that

MIO makes available to its investors, including investors on the Service Team.19

                 MIO provides historical performance of the investment options available in the
                  Plans.20

                 MIO provides the appreciation or depreciation of their account balances based on
                  the performance of the investment options they have selected.21

                 State Street Global Advisors, a MIO investment option, provides information to
                  Participants that identifies the top ten holdings in its funds.22

                 Investors may request offering and subscription materials for the Investable
                  Compass Funds, another MIO investment option, in which they wish to invest.23


       18
          To access this information, go to the Labor Department search page:
               https://www.efast.dol.gov/portal/app/disseminate?execution=e1s1
       Type “McKinsey” into the “Plan Name” search box, then click on the “Search” button. A list of
the MIO’s Master Retirement Trust Forms 5500 then appears:
               Plan Year        Received
               2009             10-14-2010
               2010             10-13-2011
               2011             10-11-2012
               2012             10-15-2013
               2013             10-08-2014
               2014             10-02-2015
               2015             09-29-2016
               2016             10-11-2017
       The forms can then be readily downloaded.
       19
          Exhibit 4.
       20
            Id. at p. 7, ¶ 16.
       21
            Id.
       22
            Id.



                                                 17
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 31 of 158



                 MIO provides an Investor in an Investable Compass Fund with several categories
                  of performance-related information:24

                       o Periodic reports regarding the performance of the Funds, as well as the
                         appreciation or diminution of their personal investment balances;25

                       o Annual financial statements, identifying any MIO Direct Investments or
                         allocations to Third-Party Managers that exceed 5% of the assets of the
                         Investable Compass Fund;26 and

                       o Periodic newsletters, prepared by the MIO staff, about each Fund and its
                         performance, which occasionally identified portfolio companies that were
                         already sold by a private equity fund in which the Compass Private
                         Investment Fund had invested.27

       55.        Beyond that, MIO’s mission, like that of every investment adviser, is to maximize

profits for its owner (McKinsey) and to maximize the returns for its investors. The way that

MIO fulfills that mission is by constantly selling itself and its investment opportunities to its

market of investors - McKinsey partners, employees and alumni. And MIO sells itself by

providing those investors, including those associated with McKinsey RTS, with a steady stream

of information about its returns on its investments and about its profitable acquisitions and

redemptions. As discussed in greater detail in Part II.C.3. below, this substantially undermines

McKinsey RTS’s claim of a separation between itself and MIO


       D.         McKinsey Is One Firm.

       56.        McKinsey, McKinsey RTS and MIO are not separate firms. McKinsey is one

firm. Bankruptcy Rule 2014, therefore, requires McKinsey RTS to disclose not only its own


       23
            Id. at p. 8, ¶ 17.
       24
            Id. at p. 8, ¶ 18.
       25
            Id. at p. 8, ¶ 19.
       26
            Id. at p. 8, ¶ 20.
       27
            Id. at p. 9, ¶ 22.



                                                  18
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 32 of 158



connections, but also its affiliates’ connections, including the MIO’s connections. The arbitrary

fictional fences that McKinsey constructs around its business functions do not control the scope

and breadth of Rule 2014. This part explains why McKinsey is one firm.

       57.        McKinsey’s partners own and manage McKinsey and its affiliates. The mission

of McKinsey partners that manage MIO is to maximize the value of MIO for the benefit of the

McKinsey because McKinsey is one firm.

       58.        Neither McKinsey RTS nor MIO can function without its affiliates. MIO exists

only to serve McKinsey and its affiliates. McKinsey RTS requires its affiliates’ support. The

very first sentence of McKinsey RTS’s declaration, signed by Mark W. Hojnacki, demonstrates

how McKinsey organizes itself as one firm: “I am a Practice Leader in the professional services

firm of McKinsey Recovery & Transformation Services U.S., LLC …. I am also a partner at

McKinsey & Company, Inc.”28

       59.        The profit that MIO makes from its fees on its operations is McKinsey’s profit.

MIO’s precise annual fees are unknown but the standard in the industry is between a 1% and 2%

of the value of assets under management plus between 10% and 20% of the gain in value.

Because MIO’s assets under management are $25 billion, its annual fees for that would likely be

between $250 million and $500 million. If MIO’s returns on investment are (a conservative)

10% per year, its return on investment is $2.5 billion per year. Its annual fees on that would be

between $250 million and $500 million. MIO’s total annual fees are therefore likely between

$500 million and $1 billion per year. The net profit from those fees does not stay with MIO; it is

McKinsey’s profit.




       28
            Dkt. 452, p. 35 of 194, ¶ 1



                                                 19
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 33 of 158



         60.       Since 2001, McKinsey and McKinsey RTS have been paid $140,809,985 in fees

from its bankruptcy debtor clients, including pre-petition and post-petition fees. The profit that

McKinsey RTS makes from its bankruptcy engagements and its other engagements is

McKinsey’s profit.

         61.       Under applicable Generally Accepted Accounting Principles29 and Internal

Revenue Service rules,30 McKinsey likely consolidates its subsidiaries’ financial reporting up to

its parent holding company, issues consolidated financial statements for the McKinsey

organization as a whole, and files consolidated tax returns for the McKinsey organization as a

whole.

         62.       MIO provides a substantial and valuable service to the McKinsey organization,

including McKinsey RTS.             MIO is the means by which McKinsey provides investment

opportunities and retirement and pension services for McKinsey personnel on account of their

work for the McKinsey organization. MIO adds substantial value not only to its investors but

also to the McKinsey organization, including McKinsey RTS, by providing highly enhanced

financial incentives to its partners and employees.

         63.       Nothing stops people associated with McKinsey RTS from accessing the

substantial information about the MIO’s investments that MIO makes available to them. And

nothing stops the MIO staff and management from accessing the substantial information about

McKinsey RTS that is available to them.

         64.       Whether any of that happens may be challenging to prove. But, no one – not the

parties, not the U.S. Trustee and certainly not this Court - should have to investigate it. It is


         29
              FASB 810-10-25-1, available at https://asc.fasb.org/imageRoot/92/63493892.pdf.
         30
              See www.irs.gov/instructions/i1120so.



                                                      20
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 34 of 158



enough that 11 U.S.C. § 327 itself astutely recognizes the financial incentive to do to. That is

why Rule 2014 requires McKinsey to disclose its connections, including MIO’s connections and

11 U.S.C. § 327 itself requires McKinsey RTS’s disqualification where, as here, through MIO, it

holds or represents an interest adverse to the estate, even without proof that McKinsey people

actually access the information that is available to them.

        65.       MIO’s website asserts, “It makes investments essentially on a ‘blind trust’ basis,

with MIO investors having no access to information about the underlying holdings in the third-

party funds.”31 McKinsey made this same claim in the SunEdison case32 and in the ANR case.33

But it is a false claim. A “blind trust” is: “A trust in which the beneficiaries have no knowledge

of the holdings or management of the trust by the trustees.”34 The MIO is not a blind trust or

even “essentially” a blind trust. Indeed, the investment operation of MIO, which constitutes

roughly two-thirds of its assets, is not a trust at all. The retirement investment operation is a

trust, but it is governed by ERISA and is subject to ERISA’s reporting requirements,35 which are

wholly inconsistent with a blind trust. As noted in Part II.C.3. above, the investors in MIO on

both the investment side and the retirement side are provided significant information about its

holdings and those investors determine for themselves which investment options within MIO



        31
             www.miopartners.com
        32
             Amended Declaration of Mark W. Hojnacki, SunEdison, Dkt. 484, filed June 6, 2016, p. 27 of
87, ¶ 67.
        33
           Third Supplemental Declaration of Kevin Carmody, ANR, Dkt. 2464, filed May 19, 2016, pp.
8-9, ¶ 20. McKinsey has not yet made this claim in this case, perhaps in recognition of how false and
deceptive it is.
        34
             Legal Information Institute, WEX Legal Dictionary, available at:

                          www.law.cornell.edu/wex/blind_trust
        35
             29 U.S.C. §§ 1025(a)(2)(B)(i), 1024 and 1365; see also 26 U.S.C. § 6058


                                                     21
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 35 of 158



best suit them. Yet despite these plain and undeniable facts, MIO’s perpetuates this gross

distortion that it is “essentially a blind trust.” And MIO makes that representation not only to its

investors, but also to the public, to the U.S. Trustee Program, and to bankruptcy courts and

interested parties in its bankruptcy cases. This dangerous misrepresentation also substantially

undermines and destroys the credibility of everything that McKinsey RTS asserts in this Court

about MIO.

        66.        McKinsey RTS’s engagement agreement with the Debtors also proves beyond

doubt that McKinsey is one firm. The indemnification paragraph of this agreement applies to all

of McKinsey and everyone associated with it:

                   In order to induce McKinsey RTS to provide the Services to the
                   Client, the Client hereby agree (i) to indemnify, hold harmless and
                   defend McKinsey RTS, and its past, present and future affiliates,
                   and each of their respective directors, officers, managers,
                   shareholders,     partners,    members,       employees,    agents,
                                                                       36
                   representatives, advisors and controlling persons….

        67.        McKinsey RTS’s declaration echoes this scope of protection,37 as does the

Debtors’ application.38 This scope of protection would be approved in the Debtors’ proposed

order.39

        68.        One further point bolts the door on McKinsey’s claim the MIO and McKinsey

RTS are separate and vaporizes the key. MIO regularly trolls for investments in the very market

segment that McKinsey RTS trolls for work – the distressed investment segment.


        36
          Dkt. 452, p. 28-30 of 194, ¶ 8(a). This sentence is not reproduced in full here because it goes
on for 338 words. The indemnification paragraph in the agreement goes on for two full pages, single
spaced.
        37
             Id. at p. 47 of 194, ¶ 29.
        38
             Id. at pp. 8-9 of 194, ¶ 21.
        39
             Id. at pp. 19-20 of 194, ¶ 10.



                                                   22
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 36 of 158



       69.        MIO’s most recent SEC Form ADV, filed in September 2018, states that part of

MIO’s investment strategy is: “Distressed Investing. This strategy typically involves purchasing

securities of companies in or near bankruptcy, liquidation or reorganization and sometimes

selling stock of the same companies short.”40

       70.        MIO has made investments in at least seven bankruptcy cases. The specific MIO

funds involved in these investments have been the Compass TSMA, Compass ESMA, Compass

Offshore HTV PCC LTC, Compass HTV LLC, Compass CSS High Yield LLC.41 MIO’s

distressed investing is also made through a third-party manager, Aristeia Capital.42

       71.        These seven cases are:

             a. In re Seadrill Ltd.43 - The Compass TSMA and Compass ESMA funds appear as
                5% or more shareholders in Seadrill’s SEC filings.44 They also appear on a


       40
            This document is available at:

             https://www.adviserinfo.sec.gov/IAPD/Content/Common/crd_iapd_Brochure.aspx?BRCHR_
             VRSN_ID=494983

       The quoted entry is on page 12 of the brochure.
       41
          Compass TSMA appears on the MIO’s SEC Form ADV filed in 2014-2017. They also appear
on the most recent SEC Form ADV Sept. 10, 2018, pp. 108 and 110 of pdf, found on the SEC website at:

       adviserinfo.sec.gov/IAPD/content/ViewForm/crd_iapd_stream_pdf.aspx?ORG_PK=108637

        Compass ESMA appears in McKinsey DOL Forms 5500 for 2013-2017, available on the United
States Department of Labor website at:

       www.efast.dol.gov/portal/app/disseminate?execution=e1s2#

        Compass Offshore HTV PCC LTC appears in McKinsey DOL Forms 5500 for 2009-2017,
available on the United States Department of Labor website.

        Compass HTV LLC appears on the MIO’s SEC Form ADV’s filed in 2012-2017. It also appears
on the most recent SEC Form ADV, Sept. 10, 2018, p. 27 of pdf.
       42
          Aristeia Capital appears on the MIO’s SEC Form ADV filed in 2014-2017. It also appears on
the most recent SEC Form ADV Sept. 10, 2018, pp. 108 and 110 of pdf.
       43
            In re Seadrill Ltd. (S.D. Tex., No. 17-60079, filed Sept. 21, 2017).



                                                      23
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 37 of 158



                  service list in the bankruptcy case.45 Aristeia appears on Interested Parties Lists
                  as a bondholder.46

             b. In re Magnum Hunter Resources47 - Compass ESMA and Compass TSMA, along
                with Aristeia, appear in a supplement to the debtor’s plan.48

             c. In re Caesars Entertainment Operating Co.49 - Compass ESMA, Compass
                TSMA, and Compass Offshore HTV PCC LTD appear on Interested Party Lists.50

             d. In re Endeavour Operating Corp.51 - An SEC EX-99 Settlement Agreement
                shows Compass Offshore HTV PCC and Compass HTV LLC as term loan lenders
                and identifies Aristeia and Whitebox as lenders.52

             e. In re MPM Silicones LLC53 - The chapter 11 plan identified Compass TSMA,
                Compass ESMA and Aristeia as lenders.54 Compass TSMA, Compass ESMA
                and Aristeia then became a 3.51% shareholder of MPM Holdings, the successor to

       44
            Seadrill’s SEC F-1/A, filed July 18, 2018, p. 31, available at:

       www.sec.gov/Archives/edgar/data/1737706/000119312518220681/0001193125-18-220681-
       index.htm
       45
            Seadrill Dkt. 1168, pp. 108-9.
       46
            Westmoreland Dkt. 192-2, Application to Employ Kirkland & Ellis, p. 37.

       Compass TSMA, ESMA, and Aristeia Capital, LLC appear in Seadrill’s SEC F-1/A filed
7/18/2018 as “Beneficial Owners of 5% or More of Our Common Shares”, p. 31, found here:

       www.sec.gov/Archives/edgar/data/1737706/000119312518220681/0001193125-18-220681-
       index.htm
       47
            In re Magnum Hunter Resources Corp., (D. Del., No. 15-12533, filed Dec. 15, 2015).
       48
          Fourth Amended Supplement to the Third Amended Joint Plan of Reorganization, Dkt. 1231,
pp. 76 and 96.
       49
            In re Caesars Entertainment Operating Co. (N.D. Ill., No. 15-01145, filed Jan. 15, 2015).
       50
            Caesars Dkt. 2528-5, Application to Employ Jones Day, p. 6.
       51
            In re Endeavour Operating Corp. (D. Del., No. 14-121308, filed Oct 10, 2014).
       52
            Endeavour Operating Corp. SEC 8-K, ex99.2, exhibit 2, Aug. 3, 2015, available at:

       www.sec.gov/Archives/edgar/data/1112412/000129993315001190/0001299933-15-001190-
       index.htm
       53
            In re MPM Silicones, LLC (S.D.N.Y., No. 14-22503, filed April 13, 2014).
       54
            MPM Dkt. 943, Amended Plan, p. 72.



                                                      24
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 38 of 158



                   MPM Silicones.55 This appears to be similar to Whitebox’s interest in ANR and
                   then in ANR’s successor Contura.

               f. In re New Stream Secured Capital, Inc.56 - MIO and its private funds were the
                  DIP Lenders and a party to the Plan Support Agreement.57 They also purchased
                  estate assets. 58 The MIO funds are SSALT Fund Limited; Compass Special
                  Situations Fund LLC; Compass COSS Master Limited; and Special Situations
                  Fund LP.59

               g. In re Commonwealth of Puerto Rico60 - MIO also has investments in Puerto Rico
                  bonds through Compass and Aristeia.61 At the same time, McKinsey is also
                  serving as a consultant and debt restructuring advisor to the Puerto Rico Oversight
                  Board.62

        E.         McKinsey RTS’s Attempt to Demonstrate That MIO Is Separate
                   Utterly Fails on the Facts.

        72.        McKinsey RTS devotes four paragraphs of its declaration valiantly arguing that

the separation between MIO and McKinsey RTS justifies concealing MIO’s connections.63 But

there is no separation, either factually or legally.

        73.        McKinsey RTS’s declaration asserts that “MIO Partners is operated separately

and distinctly from McKinsey’s consulting services.”64               But this broad statement grossly



        55
             MPM Holdings SEC S-1, Amendment No. 2, filed Oct. 31, 2017.
        56
             In re New Stream Secured Capital, Inc. (D. Del., No. 11-10753, filed Mar. 13, 2011).
        57
             New Stream Dkt. 4, Disclosure Statement, pp. 45, 73-77, 137, 191, 227 and 698 of 836.
        58
             Id.
        59
             Id.
        60
             In re Commonwealth of Puerto Rico, (D.P.R., No. 17-03283, filed July 3, 2017).
        61
         MIO made these investments through Compass CSS High Yield LLC (Claim No. 18578),
Compass ESMA and Aristeia (Claim Nos. 32025, 22063), and Compass TSMA and Aristeia (Claim No.
38948).
        62
          See First Interim Fee Application of McKinsey & Company, Inc. Washington D.C., Puerto
Rico Dkt. 2073, filed Dec. 15, 2017.
        63
             Dkt. 452, pp. 52-53 of 194, ¶¶ 36-39



                                                     25
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 39 of 158



oversimplifies and conceals how McKinsey and MIO really work. As McKinsey RTS admits,

“members of the Board of Directors of MIO Partners have oversight responsibilities with respect

to the Plans and the Funds.”65            What McKinsey RTS’s declaration in this case fails to

acknowledge to this Court is that because those MIO Board members are McKinsey partners,

MIO operations are managed and overseen by McKinsey partners, and those McKinsey partners

manage MIO with the duty to maximize the value of MIO for the benefit of the McKinsey

because McKinsey is one firm.

        74.        Recognizing this weakness in its position, McKinsey RTS tries to regain ground

by asserting that “the Board of MIO Partners has delegated responsibility for making investment

decisions on behalf of the Plans and the Funds to the professional staff of MIO Partners.” But

again this broad statement grossly oversimplifies and conceals how McKinsey and MIO really

work. According to Mr. Lipscomb, “On a quarterly basis, consistent with their fiduciary duties

to the Funds managed by MIO, the Investment Committee of the MIO Board reviews a list of

redemption and allocation decisions made by MIO’s professional investment staff.”66                  Mr.

Lipscomb then added, “Through its oversight and supervisory functions or other board activities,

members of the MIO Board may become aware of MIO Direct Investments, the identities of

Third Party Managers with whom money has been invested, and individual investments made by

such Third Party Managers.”67

        64
             Id. at p. 52 of 194, ¶ 37.
        65
             Id. at p. 52 of 194, ¶ 38.
        66
          Exhibit 4, p. 4, ¶6. Actually, Mr. Lipscomb’s first declaration in ANR echoed McKinsey RTS’s
declaration in this case: “[T]he MIO Board delegates responsibility for making investment decisions on
behalf of the Plans and the Funds, and engaging and supervising Third Party Managers, to MIO’s
professional staff.” Exhibit 2, p. 3, ¶ 9. However, when the U.S. Trustee questioned this broad assertion,
Mr. Lipscomb “clarified” it in his supplemental declaration, as quoted in the text.
        67
             Exhibit 4, at p. 3, ¶ 11.


                                                   26
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 40 of 158



        75.        The MIO that Mr. Lipscomb described in the ANR case is not nearly as separate

as the MIO that Mr. Hojnacki described in this case. Deciding between these conflicting

witnesses is easy: Mr. Lipscomb has been the General Counsel and Secretary of MIO for 13

years;68 McKinsey RTS’s declarant, Mr. Hojnacki, is (likely) an investor with MIO. Regardless,

Mr. Hojnacki is unlikely to have personal knowledge of these assertions about MIO in his

declaration.

        76.        McKinsey RTS’s attempt to demonstrate that MIO is separate, therefore, utterly

fails on the facts.


        F.         McKinsey RTS’s Attempt to Demonstrate That MIO Is Separate Also
                   Utterly Fails on the Law.

        77.        McKinsey RTS’s pathetic efforts to demonstrate a separation between MIO and

McKinsey RTS also fail on the law, because it cannot overcome the absolute mandate of

disqualification that it faces under 11 U.S.C. § 327.

        78.        First, nothing in 11 U.S.C. § 327 authorizes a bankruptcy court to approve, in its

discretion, the employment of a professional that holds an interest adverse to the estate just

because the court is satisfied that in the professional’s organization, the particular professionals

serving the debtor are separate from the managers of the adverse interest. Under 11 U.S.C.

§ 327(a), the disqualification of the professional with an actual conflict of interest is mandatory,

not discretionary.69 Congress could have allowed for such discretion in subsection (a) of Section

327, as it did in subsections (b), (c), (d) and (e), but it did not.



        68
             Exhibit 2, p. 1, ¶ 1.
        69
           See, e.g., In re Humble Place Joint Venture, 936 F.2d 814, 818–19 (5th Cir. 1991); In re
Pillowtex, Inc., 304 F.3d 246, 254 (3d Cir. 2002) (“Although a bankruptcy court enjoys considerable
discretion in evaluating whether professionals suffer from conflicts, that discretion is not limitless. A


                                                    27
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 41 of 158



       79.        McKinsey RTS has never cited any cases holding that a court has the discretion to

do what McKinsey RTS asks in this case. There are no such cases. Its position is without

precedent. The case law is uniformly to the contrary.70 “In summary, § 327(a) mandates

disqualification when there is an actual conflict of interest[.]” In re First Jersey Sec., Inc., 180

F.3d 504, 509 (3d Cir. 1999).

       80.        Second, it is clear why Congress allowed no such discretion for an actual conflict

of interest – the stakes are too high. The integrity of the Court’s process and the public’s

confidence in it are both too important and too readily risked and lost. Fair process and the

perception of it are as much about eliminating questions as they are about getting answers.

McKinsey RTS plainly felt a strong need in this case to even attempt to answer some of the

questions that its organizational structure and business model raise under 11 U.S.C. § 327. That

attempt failed. And there are many more questions. But 11 U.S.C. § 327 says that the interested

parties in this case should not have had to ask any questions, let alone worry about McKinsey

RTS’s answers.

       81.        Ultimately, McKinsey RTS asks this Court to accept an incalculable risk to the

integrity of the judicial process. It also asks the parties to accept the incalculable risk that

McKinsey’s work as a fiduciary for them will not be affected by its multiple connections. Both

of those asks are based upon a unanimous and anonymous assurance from each of McKinsey’s

30,000 employees in over 127 cities in over 65 countries around the world. It is the assurance



bankruptcy court does not enjoy the discretion to bypass the requirements of the Bankruptcy Code.”); In
re First Jersey Sec., Inc., 180 F.3d 504, 509 (3d Cir. 1999); U.S. Trustee v. Price Waterhouse, 19 F.3d
138 (3d Cir. 1994); In re Middleton Arms Ltd. P’ship, 934 F.2d 723 (6th Cir. 1991); In re Quality
Beverage Co., Inc., 216 B.R. 592, 595 (Bankr. S.D. Tex. 1995); In re Woodworkers Warehouse, Inc., 303
B.R. 740, 742 (Bankr. D. Del. 2004); In re LKM Indus., Inc., 252 B.R. 589, 592 (Bankr. D. Mass. 2000).
       70
            Id.



                                                  28
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 42 of 158



that they will respect the separation between McKinsey RTS and MIO that McKinsey RTS

asserts in this Court – a separation that is it asserts is sufficiently robust to protect the Court and

its integrity from human temptation and frailty. That assurance defies reality, even McKinsey’s

reality.71

        82.     And the source of this assurance – McKinsey RTS – highlights its emptiness. If

McKinsey RTS is truly separate from MIO, then McKinsey RTS cannot speak for MIO in

assuring this Court that its separation from MIO protects the precious values that 11 U.S.C.

§ 327 was enacted to protect.

        83.     In the insight and wisdom of 11 U.S.C. § 327, McKinsey is one firm and

McKinsey RTS and MIO are not separate.

        84.     Rule 2014 therefore requires McKinsey RTS to disclose all of McKinsey’s

connections, including those of MIO.

        85.     Because MIO and McKinsey RTS are not separate, every MIO connection to

the Debtors and to the Debtors’ creditors, customers, competitors or suppliers means that

McKinsey, its partners and its employees hold an interest that is adverse to the estate that is a

disqualifying under 11 U.S.C. § 327.

        86.     McKinsey RTS has intentionally concealed MIO’s holdings of equity interests in

those parties. Some of those MIO connections are identified in Parts III.B. and III.C. below.

McKinsey’s concealment of MIO’s connections is a fraud on this Court that threatens the




        71
           McKinsey’s own reality undermines its assurance to the Court that its people will respect this
alleged separation between MIO and McKinsey RTS. That reality includes several recent difficulties that
a few of its people have caused both McKinsey itself and others in: (1) South Africa; (2) Saudi Arabia;
(3) the United States (for insider trading); (4) Puerto Rico; and (5) the ANR case (for its illegal $50
million profit).



                                                   29
       Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 43 of 158



integrity of the Court’s process and that demands this Court’s denial of the Debtors’

application.

III.    McKinsey RTS Is Not Qualified to Serve as a Professional for the Debtors Because
        It Holds and Represents Multiple Interests That Are Adverse to the Debtors’
        Bankruptcy Estates and Because It Is Not Disinterested.

        87.    11 U.S.C. § 327 provides:

               (a) Except as otherwise provided in this section, the trustee, with
               the court’s approval, may employ one or more attorneys,
               accountants, appraisers, auctioneers, or other professional persons,
               that do not hold or represent an interest adverse to the estate, and
               that are disinterested persons, to represent or assist the trustee in
               carrying out the trustee’s duties under this title.

        88.    11 U.S.C. § 101(14) provides:

               The term “disinterested person” means a person that—

               (A) is not a creditor, an equity security holder, or an insider;

               (B) is not and was not, within 2 years before the date of the filing
               of the petition, a director, officer, or employee of the debtor; and

               (C) does not have an interest materially adverse to the interest of
               the estate or of any class of creditors or equity security holders, by
               reason of any direct or indirect relationship to, connection with, or
               interest in, the debtor, or for any other reason.

        89.    Accordingly, to obtain this Court’s approval of McKinsey RTS’s employment

under 11 U.S.C. § 327(a), the Debtors must prove that McKinsey RTS does not hold or represent

an interest adverse to the Debtors’ estates and that McKinsey RTS is “disinterested” under 11

U.S.C. § 101(14).

        90.    The Debtors’ application for approval to employ McKinsey RTS should be denied

because McKinsey RTS holds and represents interests adverse to the Debtors’ bankruptcy estates

and because it is not disinterested.




                                                 30
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 44 of 158



        A.         The Respective Fiduciary Obligations of McKinsey RTS and MIO
                   Irreconcilably Conflict.

        91.        As Mr. Garcia and Mr. Lipscomb admit in their declarations in the ANR case,

MIO has fiduciary obligations to its investors.                 Mr. Lipsomb’s declaration states, “As an

investment adviser, MIO has fiduciary obligations towards the Plans and the Funds.”72 Mr.

Garcia’s supplemental declaration states, “Because the MIO Board delegated responsibility for

making investments to MIO’s professional staff, we reviewed those investments at a high level,

to exercise our fiduciary responsibilities.”73

        92.        As an investment advisor, MIO is bound to the fiduciary standards established in

the Investment Advisers Act of 1940.74 MIO’s fiduciary duties as an investment adviser are

similar to McKinsey RTS’s fiduciary duties as a bankruptcy professional. Each must place its

clients’ interests above its own. And each owes its clients a duty of loyalty, a duty of care, and a

duty to act in the best interest of its clients.75



        72
             Exhibit 2, p. 2, ¶ 4; see also Exhibit 4, p. 4, ¶ 6.
        73
             Exhibit 3, p. 2, ¶ 4 (emphasis added).
        74
             15 U.S.C. § 80b-1 through 15 U.S.C. § 80b-21.
        75
           For the duties of an investment advisor, see, e.g., 15 U.S.C. § 80b-6; SEC v. Capital Gains
Research Bureau, Inc., 375 U.S. 180 (1963) (describing in detail an investment adviser’s fiduciary duties
under the Investment Advisers Act). The Securities Exchange Commission states:

        As an investment adviser, you are a “fiduciary” to your advisory clients. This means that
        you have a fundamental obligation to act in the best interests of your clients and to
        provide investment advice in your clients’ best interests. You owe your clients a duty of
        undivided loyalty and utmost good faith. You should not engage in any activity in
        conflict with the interest of any client, and you should take steps reasonably necessary to
        fulfill your obligations. … You must eliminate, or at least disclose, all conflicts of
        interest that might incline you — consciously or unconsciously — to render advice that is
        not disinterested. If you do not avoid a conflict of interest that could impact the
        impartiality of your advice, you must make full and frank disclosure of the conflict. You
        cannot use your clients’ assets for your own benefit or the benefit of other clients, at least
        without client consent.



                                                          31
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 45 of 158



        93.        On this point, Mr. Lipscomb loses all credibility with this statement in his

declaration in ANR: “The MIO Board is not responsible for making investment decisions on

behalf of the Plans or the Funds.”76 The MIO Board’s fiduciary duties under law clearly make it

fully responsible for those decisions. Once again, we witness a McKinsey affiliate unlawfully

reject its fiduciary responsibilities.77

        94.        McKinsey’s insurmountable problem is that it owns, manages and profits from

both MIO and McKinsey RTS, and, as 11 U.S.C. § 327 so astutely recognizes, McKinsey’s

fiduciary obligations to its investors clash directly and repeatedly with its fiduciary obligations to

its bankruptcy clients.

        95.        In every Chapter 11 case, the absolute priority rule of 11 U.S.C. § 1129(b)(2)

means that when a bankruptcy estate is insolvent, as it almost always is, the creditors of the

estate must be paid in full before the equity holders can recover anything. Therefore, those

interests always directly clash (unless the estate is solvent).

        96.        As a result, when MIO is managing an equity or debt investment in a chapter 11

debtor that employs McKinsey RTS as a professional, the interests of those MIO investors

directly conflict with the interests of the McKinsey RTS bankruptcy estate client. That is



www.sec.gov/divisions/investment/advoverview.htm

        For the fiduciary duties of a bankruptcy professional, see, e.g., Rome v. Braunstein, 19 F.3d 54,
58 (1st Cir. 1994) (“undivided loyalty and provide untainted advice and assistance in furtherance of their
fiduciary responsibilities”); In re AroChem Corp., 176 F.3d 610, 621 (2d Cir. 1999) (same); In re
Crivello, 134 F.3d 831, 836 (7th Cir. 1998) (same); In re Big Rivers Elec. Corp., 355 F.3d 415, 436 (6th
Cir. 2004) (“forbearance of all opportunities to advance self-interest”); Citicorp Venture Capital, Ltd. v.
Comm. of Creditors Holding Unsecured Claims, 160 F.3d 982, 984 (3d Cir. 1998) (same); In re
McConville, 110 F.3d 47, 50 (9th Cir. 1997) (duty of care and loyalty); In re Brook Valley VII, Joint
Venture, 496 F.3d 892, 900 (8th Cir. 2007) (same).
        76
             Exhibit 2, p. 3, ¶ 9.
        77
             See Part VIII, below.



                                                    32
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 46 of 158



precisely why 11 U.S.C. § 327 explicitly prohibits McKinsey RTS from serving a Chapter 11

debtor when its partners and employees hold an equity interest in the debtor.

        97.       The same outcome results when MIO holds either a distressed debt investment or

an equity interest or investment in a creditor, supplier, competitor or customer of a Chapter 11

debtor that McKinsey RTS serves. That is so because in our free market economy, the interests

of any organization that is in business to make a profit directly conflict with the interests of its

creditors, suppliers, competitors and customers. 11 U.S.C. § 327 therefore explicitly prohibits

McKinsey and McKinsey RTS from serving a chapter 11 debtor when their partners and

employees hold an equity interest in any of the debtor’s creditors, suppliers, competitors and

customers.78


        B.        McKinsey and Its Partners and Employees Assigned to Assist the
                  Debtors Hold Disqualifying Interests in the Debtors Themselves.

        98.       McKinsey, its partners and its employees hold indirect equity interests in the

Debtors through the following ten undisclosed MIO investments:



        78
             11 U.S.C. § 327(c) does not help McKinsey. It states:
                  In a case under chapter 7, 12, or 11 of this title, a person is not
                  disqualified for employment under this section solely because of
                  such person’s employment by or representation of a creditor,
                  unless there is objection by another creditor or the United States
                  trustee, in which case the court shall disapprove such employment
                  if there is an actual conflict of interest.
        At stake here is MIO’s ownership interest in a creditor, not its “employment by or representation
of a creditor[.]” Id. For the same reason, 11 U.S.C. § 1107(b) does not help McKinsey. That section
provides:
                  Notwithstanding section 327(a) of this title, a person is not
                  disqualified for employment under section 327 of this title by a
                  debtor in possession solely because of such person’s employment
                  by or representation of the debtor before the commencement of the
                  case.
        At stake here is MIO’s ownership interest in the Debtors, not McKinsey’s “employment by or
representation of the debtor before the commencement of the case.”


                                                     33
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 47 of 158



                     Barclays PLC
                     Blackrock Advisors LLC
                     Blackrock Fund Advisors
                     BlackRock Inc.
                     Blackrock Institutional Trust
                     Blackrock Investment Management LLC
                     Citadel Advisors LLC
                     Pacific Investment Management Co.
                     SSGA Funds Management Inc.
                     State Street Corp.

       99.        It is highly likely that McKinsey additional concealed investments in other

shareholders of the Debtors, for two reasons. First, many other shareholders in which MIO has

invested likely hold a less than a 5% interest in the Debtors. Second, the list in the preceding

paragraph only includes MIO’s investments of its retirement assets (which are disclosed on its

publicly available Labor Department Forms 5500), of which MIO has about $8 billion in assets.

The MIO’s equity holdings in its additional $17 billion in investment assets are not publicly

accessible but do likely include additional equity holdings in shareholders of the Debtors.

       100.       McKinsey RTS deliberately concealed these and all of its MIO connections in its

declaration. Indeed, it admits, “McKinsey RTS US has not asked MIO Partners to search for

connections to the Potential Parties in Interest.”79

       101.       Under 11 U.S.C. §§ 327(a) and 101(14), each such connection disqualifies

McKinsey RTS from serving as a professional for the Debtors, because through each such

connection, McKinsey and its partners and employees holds an interest adverse to the estate.

       102.       It does not matter that the equity interest that McKinsey, its partners and its

employees hold is an indirect interest. 11 U.S.C. § 101(14) expressly prohibits service by a




       79
            Dkt. 452, p. 53 of 194, ¶40.



                                                  34
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 48 of 158



professional that has “an interest materially adverse to the interest … of any class of creditors …,

by reason of any direct or indirect relationship to, connection with, or interest in, the debtor[.]”


       C.       McKinsey and Its Partners and Employees Assigned to Assist the
                Debtors Hold Disqualifying Interests in Interested Parties.

       103.     McKinsey RTS has unlawfully concealed at least seven investments in interested

parties that McKinsey partners and employees, including those of McKinsey RTS, hold through

MIO. MIO has investments in the following seven undisclosed interested parties:

               Bank‐Lender‐Administrative Agents
                   1. Barclays Bank PLC
                   2. Blackrock Capital Investment Corp.
                   3. PIMCO Funds80
                   4. State Street Corp.
                   5. Whitebox Advisors LLC

               Contract Counterparties
                   6. Blackrock Kelso Capital Corp.
                   7. Cerberus Business Finance LLC

       104.     It is highly likely that McKinsey RTS has also concealed additional investments

in other interested parties for the reasons identified in paragraph 99.




       80
            MIO’s DOL Forms 5500 simply identify “PIMCO Funds” as an investment. That generic
disclosure could refer to any or all of 28 PIMCO entities that are interested parties. To give MIO the
benefit of the doubt, this connection is counted as 1 rather than 28. The PIMCO names on the interested
parties list are Pacific Investment Management Co., Pacific Investment Management Co. LLC, Pacific
Investment Management Co., Employees’ Retire , PIMCO , PIMCO Bermuda Trust II, PIMCO Bermuda
Trust II: Pimco Bermuda Income Fund (M), PIMCO Cayman Trust, PIMCO Corporate & Income
Opportunity, PIMCO Corporate & Income Strategy, PIMCO Corporate & Income Strategy Fund, PIMCO
Dynamic Credit And Mortgage Income Fund, PIMCO Flexible Credit Income Fund, PIMCO Funds,
PIMCO Funds Ireland PLC, PIMCO Funds: Global Investors Series PLC Income Fund, PIMCO Funds:
PIMCO Income F6nd, PIMCO Funds: PIMCO Investment Grade Corporate Bond Fund, PIMCO Funds:
PIMCO Long‐Term Credit Fund, PIMCO Global Credit Opportunities, PIMCO Global Income
Opportunities Fund, PIMCO Global Stocksplus & Income Fund, PIMCO High Income Fund, PIMCO
Income Fund, PIMCO Income Strategy Fund, PIMCO Income Strategy Fund II, PIMCO Investment G,
PIMCO Loan Interests & Credit, PIMCO Monthly Income Fund (Canada) , PIMCO Senior Floating.



                                                  35
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 49 of 158



       105.       The MIO’s investment in any such creditor, customer or competitor is “an interest

adverse to the estate” because those parties are adverse to these bankruptcy estates. Under 11

U.S.C. § 327(a), therefore, any MIO investment in a creditor, a customer or a competitor

disqualifies McKinsey RTS from employment by the Debtors.


       D.         McKinsey RTS Represents at Least 237 Connections That Are
                  “Interests Adverse to the Estate.”

       106.       McKinsey RTS’s declaration discloses 153 connections across most categories of

interested parties.81 In addition, Mar-Bow has discovered that McKinsey RTS has concealed

another 84 connections, also across most categories of interested parties. Thus, McKinsey RTS

has at least 237 connections to interested parties, and likely many more. The combined list of

categories of interested parties that are McKinsey RTS connections is impressive:

                 5% or More Shareholders
                 Bank-Lender-Administrative Agents
                 Bankruptcy Professionals
                 Contract Counterparties
                 Customers
                 HR Benefits
                 Insurance
                 Other Significant Creditors
                 Significant Competitors
                 Sureties
                 Top 50 Creditors
                 Utilities
                 Vendors

       107.       The only categories of interested parties in which McKinsey does not have client

connections are: Directors & Officers, Bankruptcy Judges, Bondholders-Indentured Trustee,




       81
            Id. at pp. 55-63 of 194; ¶¶ 47-71.



                                                 36
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 50 of 158



Governmental/Regulatory Agencies, Landlords, Litigation, Ordinary Course Professionals,

Taxing Authorities, U.S. Trustee Office and Unions.

       108.       To determine whether McKinsey RTS is disqualified by this massive number of

304 connections to interested parties across these significant categories of interested parties, it is

crucial to examine McKinsey RTS’s scope of services. The Debtors’ application states:

                      10. In connection with the Debtors’ restructuring, McKinsey
                  RTS is providing advisory services related to performance
                  improvement opportunities in the Debtors’ business. More
                  specifically, as requested by the Debtors and agreed to by
                  McKinsey RTS, the services (the “Services”) include the
                  following:

                  a. Operational Improvement Planning – Assisting the Debtors
                     with identifying and planning detailed initiatives to support
                     improvements in operating performance in mining operations,
                     corporate functions and commercial agreement;

                  b. Operational Support – Providing the Debtors with hands-on
                     support to implement the detailed initiatives to support
                     operational improvements;

                  c. Business Plan – Supporting the Debtors and their Restructuring
                     Advisor, Alvarez & Marsal North America, LLC, with the
                     incorporating the operational improvement plans into the
                     Debtors’ business plan, disclosure statement and plans of
                     reorganization;

                  d. Constituent Management – Assisting in development of
                     supporting diligence materials and presentations for use in
                     various stakeholder meetings, attend diligence sessions and
                     working meetings with various stakeholders and constituents
                     and provide related ad hoc support to the management team on
                     matters related to the operational improvement plans; and

                  e. Other Operational Services - As appropriate, assisting the
                     Debtors with other matters as may be requested by the Debtors
                     and that are mutually agreed upon between McKinsey RTS and
                     the Debtors.82



       82
            Dkt. 452, p. 5 of 194, ¶ 10.



                                                 37
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 51 of 158



        109.    Subparagraph 10a states that McKinsey RTS will support initiatives to improve

“commercial agreements.” These commercial agreements are likely the Debtors’ contracts with

its contract counterparties, customers, utilities and vendors. But in those categories, McKinsey

RTS has multiple clients and will be dealing with them for the purpose of improving the

Debtors’ operations. McKinsey RTS will thus be working with its Debtor clients to seek

concessions and give -backs from its non-debtor clients. This is the very essence of an actual

conflict of interest.

        110.    Subparagraph 10c states that McKinsey RTS will assist the Debtors in

formulating their plan and disclosure statement, which directly adversely impacts every one of its

creditor clients. This is a second actual conflict of interest for McKinsey RTS.

        111.    Subparagraph 10d states that McKinsey RTS will attend meetings with

stakeholders and constituents on the Debtors’ behalf to provide information about the Debtors’

“operational plans.” In these meetings, McKinsey RTS will come face to face with its own

clients. This is yet a third actual conflict of interest.

        112.    Subparagraph 10e opens the door for McKinsey RTS to perform any services in

the case for the Debtors. It is therefore impossible at this point to evaluate what conflicts of

interest might result from such services.

        113.    What McKinsey RTS conceals when it so cavalierly assures the Court that

“McKinsey RTS US does not hold an adverse interest to the Debtors’ estates, and that McKinsey

RTS US is a “disinterested person” is that its obligations to the Debtors directly conflict with its

obligations to these interested parties who are its clients. On one side, to these Debtors, as a

matter of bankruptcy law, McKinsey (not just McKinsey RTS) owes a fiduciary duty of loyalty –

a duty to give 100% of its effort and its brand to protect and enhance the Debtors’ bankruptcy




                                                   38
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 52 of 158



estates, without regard for its own interests or those of any other client. Bankruptcy law tolerates

no exception to or compromise of this duty. It is absolute. On the other side, to McKinsey’s

other clients who are interested parties, it owes precisely the same duties to the same absolute

degree. Although McKinsey likely owes those duties to these clients as matter of contract rather

than law, those duties are just as important to those clients.

       114.    So, when McKinsey RTS participates in or supports a negotiation or renegotiation

of the Debtors’ “commercial agreement” with another client, or when McKinsey RTS helps the

Debtors craft and pursue a plan of reorganization that impairs or eliminates its other clients’

claims, or even when it merely prepares “diligence materials” or participates in a “diligence

session” with any of its clients who are stakeholders and constituents, it simply cannot faithfully

execute its duty of 100% loyalty to each side.         In any of those circumstances, intolerable

questions will naturally and reasonably arise as whether McKinsey RTS’s service for the Debtors

has been affected even to the slightest degree by its felt duties to its other clients. As the court

held in In re BH & P Inc., 949 F.2d 1300, 1308 (3d Cir. 1991) the requirement that a professional be

“disinterested” excludes any “interest or relationship that would even faintly color the

independence and impartial attitude required by the Code.”

       115.    McKinsey RTS’s engagement letter with the Debtors actually recognizes this

issue: “To avoid situations of potential conflict, McKinsey RTS will not assign consultants, who

are providing the Services and who receive Confidential Information, to a competitively

sensitive project for a significant period -of time (typically two years) following an assignment

for the Client.” But the Court and the interested parties cannot trust McKinsey RTS to fulfill this

obligation. As demonstrated in Part VII.D.5. below, in the ANR case, two McKinsey partners

served both ANR and its largest customer, United States Steel in negotiation of coal pricing.




                                                  39
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 53 of 158



       116.   These McKinsey RTS connections are therefore disqualifying conflicts of interest

under 11 U.S.C. § 327.


       D.     McKinsey RTS’s Connections to Interested Parties Who Provide
              Services to MIO Are Disqualifying.

       117.   Among McKinsey RTS’s concealed connections are interested parties who

provide services to MIO. They include MIO Fund Custodians, who hold MIO cash, and MIO

Prime Brokers, who execute securities transactions for MIO. These relationships are crucial to

MIO and to McKinsey because of MIO’s status as a fiduciary for its investors and because of the

very large sums of money involved. As a result, it is highly unlikely that McKinsey RTS would

ever take or recommend any action adverse to them. As a result of each of them, therefore,

McKinsey RTS is not disinterested.

       118.   The MIO Fund Custodians who are interested parties include:

              1. Citicorp USA Inc
              2. Citigroup Inc
              3. Credit Suisse AG
              4. Credit Suisse Group AG
              5. Morgan Stanley
              6. Morgan Stanley & Co. LLC
              7. Morgan Stanley Smith Barney LLC
              8. Northern Trust Co.
              9. Northern Trust Corp.
              10. SG Americas Securities LLC
              11. UBS
              12. UBS AG
              13. UBS Group AG

       119.   The MIO Prime Brokers who are interested parties include:

              1.   Credit Suisse AG
              2.   Credit Suisse Group AG
              3.   Morgan Stanley
              4.   Morgan Stanley & Co. LLC
              5.   Morgan Stanley Smith Barney LLC




                                              40
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 54 of 158



       120.       Because McKinsey RTS is not disinterested due to these connections, the

Debtors’ application must be denied.


       E.         McKinsey RTS’s Connections to the Debtors’ Competitors Are
                  Disqualifying.

       121.       McKinsey RTS admits that one of its clients is a significant competitor of the

Debtor - Peabody Energy Corp. In fact, Peabody is the largest producer of coal in the United

States with 156,728 short tons of production in 2017.83 Westmoreland Coal ranks 9th with 25,

053 short tons of production in 2017.

       122.       In fact, McKinsey RTS has served another competitor, Contura Energy, which

was formed to purchase the prime assets of ANR in its bankruptcy, and which recently merged

back with reorganized ANR. In addition, MIO has an equity ownership interest in Contura. It

ranks 16th in coal production with 10,449 short tons produced in 2017.              McKinsey RTS

unlawfully concealed these connections in its declaration.

       123.       McKinsey RTS also refused to disclose the identities of many more of its clients

who are the Debtors’ competitors. For example, without identifying any clients, McKinsey RTS

stated that its clients include competitors of the Debtors.84 Indeed, McKinsey boasts that it has

done 2,045 projects in the electric power and natural gas industry and served “70% of the 40

largest players and utilities in the sector.”85 It also boasts that it has done “1,000 studies in the

mining industry over the last five years and serves the majority of the world’s top major


       83
         These rankings and production numbers are from the U.S. Energy Information Administration
Annual Coal Report 2017, available at:

                  www.eia.gov/coal/annual/pdf/table10.pdf
       84
            Dkt. 452, p. 63-4 of 194, ¶ 72-74.
       85
            Dkt. 452. p. 38 of 194, ¶ 7 (emphasis added).



                                                     41
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 55 of 158



diversified mining companies and many of the leading specialist mining companies (including

many of the top coal producers).”86

       124.      McKinsey RTS’s service for the Debtors’ competitors creates an irreconcilable

conflict of interest and breach of its fiduciary duty of undivided loyalty. As a result of McKinsey

RTS’s service for the Debtors’ competitors, it is not “disinterested,” as 11 U.S.C. § 327(a)

requires. In In re Rio Valley Motors Co., LLC, 2007 WL 2492685, at *3 (Bankr. D.N.M. 2007),

the court observed that a professional with a connection to a competitor of the debtor “might end

up with conflicting loyalties[.]”87

       125.      When McKinsey RTS and its affiliates provide business consulting services to

both the Debtors and their competitors, this is the essence of “an active competition between two

interests, in which one interest can only be served at the expense of the other.” BH & P, Inc., 103

B.R. at 563. Each competing interest employs McKinsey because of the competitive advantage

that it perceives will result in the marketplace. And, of course, McKinsey itself promotes that

perception. Its service to competing interests is therefore a disqualifying conflict of interest. It

may be acceptable outside of bankruptcy, but when McKinsey RTS is employed by a debtor in a

chapter 11 case, it is a fiduciary that must pledge its full loyalty, and that of its affiliates, to the

debtor’s bankruptcy estate.

       126.      McKinsey RTS attempts to justify its qualification to serve despite its conflict of

interest. That attempt fails. McKinsey’s Rule 2014 declarations states, “. . . to the best of my

knowledge, such services are unrelated to the Debtors and these chapter 11 cases . . . and

specifically do not focus on direct commercial relationships or transactions between such


       86
            Dkt. 452. p. 38 of 194, ¶ 8 (emphasis added).
       87
            See also In re Hinesley Family Ltd. P’ship No. 1, 2012 WL 113821 (Bankr. D. Mont. 2012).



                                                     42
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 56 of 158



companies and the Debtors.”88 McKinsey also states the following regarding its services for the

Debtors and their competitors: “As noted, McKinsey RTS and its affiliates have a long-standing

policy of serving competing companies and do so in a manner that protects the confidentiality of

each client’s information. In fact, McKinsey RTS’s expertise which the Debtors desire to utilize

for the purposes described herein derives from McKinsey RTS’s and its affiliates’ broad-based

service in many different aspects of the industry and business sector in which the Debtors

operate.”89

       127.       These statements reflect two defenses – that its service to the Debtors’

competitors do focus on a direct commercial relationship and that it protects the confidentiality

of each client’s information. Both assertions are highly questionable as a matter of McKinsey’s

commercial reality and McKinsey’s business practices.

       128.       But even if both of these statements were true, they are irrelevant. As noted, both

McKinsey and its clients who are the Debtors’ competitors intend that the services that

McKinsey provides to the Debtors’ competitors will give those competitors an advantage over

their competitors, including the Debtors. And when employing McKinsey, the Debtors expect

the same advantage. In these circumstances, it does not matter that McKinsey’s services “do not

focus on direct commercial relationships or transactions between such companies and the

Debtors.”      Nor does it matter that McKinsey “protects the confidentiality of each client’s

information.”

       129.       Where the very purpose of the employment is business advice, serving

competitors is an actual conflict of interest. Outside of bankruptcy, informed competitors may


       88
            Dkt. 452, p. 63 of 194, ¶ 72.
       89
            Id., at p. 64 of 452, ¶ 74.



                                                  43
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 57 of 158



choose to employ McKinsey and its affiliate regardless of any actual conflict of interest. But in a

chapter 11 case, 11 U.S.C. § 327 prohibits that choice.


          F.        McKinsey RTS Is Not “Disinterested.”

          130.      In assessing whether a professional is disinterested under 11 U.S.C. § 101(14),

courts consider multiple factors. Under these any and all of these standards, McKinsey RTS is

not “disinterested”:

                a) Does the professional possess or assert for a client any economic interest that
                   would tend to lessen the value of the bankruptcy estate or create either an actual
                   or potential dispute in which the estate would be a rival claimant?90

                    Yes. McKinsey RTS’s client relationships with interested parties obligate it to
                    assert their economic interests that tend to lessen the value of the bankruptcy
                    estate and create either an actual or potential dispute in which the estate would
                    be a rival claimant.

                b) Does the professional possess a predisposition under the circumstances to be
                   biased against the estate?91

                    Yes. McKinsey RTS’s duties to its clients who are interested parties requires it to
                    be biased against the estate.

                c) Does the professional have some interest or relationship that would even faintly
                   color the independence and impartial attitude required by the Bankruptcy Code?92

                    Yes. McKinsey RTS’s relationships with its clients who are interested parties
                    more than faintly color the independence and impartial attitude required by the
                    Bankruptcy Code.

                d) Is it likely that the professional will be placed in a position permitting it to favor
                   one interest over an impermissibly conflicting interest?93



          90
           See, e.g., In re Am. Int’l Refinery, Inc., 676 F.3d 455, 461 (5th Cir. 2012); In re AFI Holding,
Inc., 530 F.3d 832, 845 (9th Cir. 2008); In re Crivello, 134 F.3d 831, 835 (7th Cir. 1998).
          91
               See, e.g., Am. Int’l Refinery, 676 F.3d at 461; AFI Holding, 530 F.3d at 845; Crivello, 134 F.3d
at 835.
          92
         See, e.g., Crivello, 134 F.3d at 835; Rome, 19 F.3d at 58 n.1 (1st Cir. 1994); In re Lewis Rd.,
LLC, 2011 WL 6140747, at *7 (Bankr. E.D. Va. Dec. 9, 2011).



                                                        44
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 58 of 158



                  Yes. McKinsey RTS’s services, as set forth in the Debtors’ application will
                  constantly place it in a position permitting it to favor one interest over an
                  impermissibly conflicting interest.

              e) Is the professional serving the debtors with divided loyalty and providing tainted
                 advice and assistance?94

                  Yes. As a result of its conflicting legal obligations to the Debtors and to its other
                  clients who are interested parties, McKinsey RTS’s loyalty is divided, and it
                  cannot give untainted advice and assistance.

              f) Does any competing interest of the professional create either a meaningful
                 incentive to act contrary to the best interests of the estate and its sundry creditors -
                 an incentive sufficient to place those parties at more than acceptable risk - or the
                 reasonable perception of one?95

                  Yes. McKinsey RTS’s obligations to its clients who are interested parties
                  constantly creates a meaningful incentive to act contrary to the best interests of
                  the estate and to place those parties at more than acceptable risk, and reasonable
                  perception of such a risk.

        131.      McKinsey and McKinsey RTS fail every one of these court-approved

considerations for determining whether a professional is disinterested under 11 U.S.C. § 101(14).

And it fails them as to both its disclosed connections and its undisclosed connections.

        132.      In In re Midway Motor Sales, 355 B.R. 26 (Bankr. N.D. Ohio 2006), the court

summarized the disinterestedness standard:


        93
           In re Pillowtex, Inc., 304 F.3d 246, 251 (3d Cir. 2002); In re Git-N-Go Inc., 321 B.R. 54, 58-59
(Bankr. N.D. Okla. 2004) (“[I]f it is plausible that the representation of another interest may cause the
debtor’s attorneys to act any differently than they would without that other representation, then they have
a conflict and an interest adverse to the estate.”); In re Leslie Fay Cos., 175 B.R. 525, 533 (Bankr.
S.D.N.Y. 1994) (an actual conflict exists if there is “an active competition between two interests, in which
one interest can only be served at the expense of the other.”)
        94
            See, e.g., Rome, 19 F.3d at 58; In re Arlan’s Dept. Stores, Inc., 615 F.2d 925, 936-37 (2d Cir.
1979); In re BH & P, Inc., 103 B.R. 556, 563 (Bankr. D.N.J. 1989), aff’d in pertinent part, 119 B.R. 35
(D.N.J. 1990) (“As a general principle, professional persons employed by the trustee should be free of any
conflicting interest which might, in the view of the trustee or the bankruptcy court, affect the performance
of their services or which might impair the high degree of impartiality and detached judgment expected of
them during the administration of a case.”); In re Amdura Corp., 121 B.R. 862, 865 (Bankr. D. Colo.
1990) (quoting COLLIER ON BANKRUPTCY ¶ 327.03 (1985)).
        95
             Rome, 19 F.3d at 58; In re Martin, 817 F.2d 175, 179 (1st Cir. 1987).



                                                     45
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 59 of 158



               In determining whether a professional has or represents an
               “adverse interest,” one court observed: “[I]f it is plausible that the
               representation of another interest may cause the debtor’s attorneys
               to act any differently than they would without that other
               representation, then they have a conflict and an interest adverse to
               the estate.” In re The Leslie Fay Cos., 175 B.R. 525, 533 (Bankr.
               S.D.N.Y. 1994). An actual conflict exists if there is “an active
               competition between two interests, in which one interest can only
               be served at the expense of the other.” In re BH & P, Inc., 103
               B.R. 556, 563 (Bankr. D.N.J. 1989), aff’d in pertinent part, 119
               B.R. 35 (D.N.J. 1990). “As a general principle, professional
               persons employed by the trustee should be free of any conflicting
               interest which might, in the view of the trustee or the bankruptcy
               court, affect the performance of their services or which might
               impair the high degree of impartiality and detached judgment
               expected of them during the administration of a case.” In re
               Amdura Corp., 121 B.R. 862, 865 (Bankr. D. Colo. 1990).

       133.    Applying Midway Motor Sales to McKinsey’s connections in this case:

                   It is plausible that the representation of another interest may cause McKinsey
                    to act differently than it would without that other representation.

                   There is an active competition between the interests held by the Debtors and
                    the interests held by McKinsey’s other clients, in which one interest can only
                    be served at the expense of the other.

                   McKinsey does have a conflicting interest which might affect the performance
                    of its services or which might impair the high degree of impartiality and
                    detached judgment expected of it during the administration of a case.

       134.    The Debtors’ application must therefore be denied.


       G.      Media Reporting of McKinsey RTS’s Failure to Disclose its
               Connections and of Its Disqualifying Conflicts of Interest Are Likely
               Already Eroding Public Confidence in the Integrity of the Bankruptcy
               Cases in Which It Serves.

       135.    As noted in Part VI.B. above, this Court’s strict enforcement of Rule 2014 and 11

U.S.C. § 327 is critical to maintain the integrity of the bankruptcy case and the public’s

confidence in it.




                                                46
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 60 of 158



       136.       “The courts are absolutely uniform as to one command: the bankruptcy court

must —no matter how unpleasant a task it may be—ensure the integrity of the bankruptcy

process. The interests of maintaining public confidence in the bankruptcy system must prevail.”

In re Watson, 94 B.R. 111, 117 (Bankr. S.D. Ohio 1988).

       137.       “This requirement goes to the heart of the integrity of the administration of the

bankruptcy estate.” United States v. Gellene, 182 F.3d 578, 588 (7th Cir. 1999).

       138.       Unfortunately, the media has already published substantial and credible reporting

on McKinsey RTS’s concealment of its connections in its bankruptcy cases and especially on its

disqualifying conflicts of interest:

                 “Bankruptcy Watchdogs Say McKinsey Disclosures are Inadequate” The Wall
                  Street Journal, May 17, 201696

                 “McKinsey’s secret $5bn fund in spotlight; Questions raised over conflicts of
                  interest at consultancy’s internal investment arm” www.ft.com, June 5, 2016.97

                 “Secretive McKinsey investment arm fuels conflict of interest fears,” Financial
                  Times, June 6, 2016.98

                 “Why McKinsey should invest more in the open” www.ft.com, June 6, 2016.99

                 “Inside McKinsey’s private hedge fund” www.ft.com, June 6, 2016.100

                 “Judge Orders McKinsey to Disclose Confidential Client Roster” The Wall Street
                  Journal, June 29, 2016101




       96
            Exhibit 5.
       97
            Exhibit 6
       98
            Exhibit 7
       99
            Exhibit 8
       100
             Exhibit 9
       101
             Exhibit 10



                                                 47
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 61 of 158



                “McKinsey Is Big in Bankruptcy-and Highly Secretive” The Wall Street Journal,
                 April 27, 2018102

                “McKinsey’s Investments Weren’t Disclosed in Bankruptcy Cases” The Wall
                 Street Journal June 19, 2018103

                McKinsey Advises Puerto Rico on Debt, It may Profit on the Outcome”, New
                 York Times, Sept. 26, 2018104

       139.      Even Congress itself is expressing concern about McKinsey RTS’s failure to

comply with Rule 2014 in Chapter 11 cases. On July 17, 2018 Representative Andy Biggs, a

member of the House Judiciary Committee, sent a letter to Clifford J. White III, the Director of

the U.S. Trustee Program. Rep. Biggs’ letter quoted from the Wall Street Journal article that

reported on McKinsey RTS and inquired, “Can you explain the disparity of disclosures between

McKinsey RTS and the other 45 bankruptcy professionals?”105

       140.      After Director White’s response, Rep. Biggs sent a second letter to Director White

dated September 26, 2018, stating:

                 Although your letter has cleared up a few issues, I remain
                 concerned about enforcement of the Rule 2014 disclosure process
                 as demonstrated by the recent allegations concerning McKinsey
                 RTS. I have also taken note of the fact that your office has sought
                 to reopen the Alpha Natural Resources matter in the Eastern
                 District of Virginia based on new information that you have
                 received regarding McKinsey’s potential failure to disclose
                 conflicts of interest.

                 ***

                 You stated that “professionals may be excused from publicly filing
                 mandatory disclosures only if the bankruptcy court grants a motion


       102
             Exhibit 11
       103
             Exhibit 12
       104
             Exhibit 13
       105
             Exhibit 14



                                                 48
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 62 of 158



                   to seal documents under 11 U.S.C. § 107 or similar authority.’ But
                   it appears from news reports and court records that McKinsey’s
                   practice is not to file such a motion, but simply disclosing
                   connections as “confidential clients”. McKinsey has publicly stated
                   that it has a “long-standing policy” to protect clients’ identities. In
                   the context of the bankruptcy rules, this practice would seem to
                   destroy the legitimate purpose of Rule 2014. Indeed, in a court
                   filing, the USTP stated that “McKinsey’s private contractual
                   agreements do not and cannot supersede the ethics and disclosure
                   requirements of the Bankruptcy Code and Rules.”106

        141.       It is this Court’s responsibility, perhaps its most important responsibility, to stop

and reverse any potential source or erosion of public confidence in the integrity of the

bankruptcy process. McKinsey RTS’s concurrent obligations to the Debtors and to its other

clients who are interested parties in this case creates that real potential. Accordingly, the

Debtors’ application must be denied.


        H.         McKinsey RTS Also Holds an Interest Adverse to the Estate Because
                   It Is Liable for Avoidable Preferences Totaling $1,565,000.

        142.       McKinsey RTS’s declaration discloses that the Prepetition Agreement between

the Debtors and McKinsey RTS provided that the Debtors would pay McKinsey RTS US

$325,000 per week for its services.107 This commenced on July 17, 2018.108

        143.       McKinsey RTS’s declaration also discloses that on August 1, 2108, the Debtors

paid $1,500,000 to McKinsey RTS for a “Fee Advance,”109 but that label is not fully accurate.

On September 17, 2018, McKinsey used that payment from the Debtors to pay itself $325,000


        106
              Exbibit 15 (emphasis added).
        107
              Dkt. 452, p. 45 of 194, ¶22.
        108
           The Prepetition Agreement is not included in the Debtors’ application. The post-petition
agreement, which is included, states that the Prepetition Agreement was dated July 17, 2018. Dkt. 452, p.
24 of 194.
        109
              Dkt. 452, p. 46 of 194, ¶24.



                                                     49
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 63 of 158



for previous services for the week ending July 27, 2018.110 That payment of $325,000 was

therefore on account of an antecedent debt and a preference under 11 U.S.C. § 547(b).

McKinsey RTS is clearly liable to the estate for that preference payment. It was not a payment

in the ordinary course under 11 U.S.C. § 547(c)(2).

         144.        McKinsey RTS is also liable for a second, much larger preference payment. On

October 5, 2018, just 4 days before the Debtors filed their petitions, the Debtors paid it

$1,300,000 on account of an antecedent debt of $1,240,000.111 This payment was based on an

invoice dated September 21, 2018, again for a “Fee Advance.”112 However, that label was not

accurate, because McKinsey RTS did not use the payment as a fee advance. Instead, it applied

this payment to its outstanding claim of $1,240,000.113 Under 11 U.S.C. § 547(b), McKinsey

RTS is clearly liable to the estate for this $1,240,000 preference payment. It was not a payment

in the ordinary course under 11 U.S.C. § 547(c)(2). Interestingly, McKinsey does admit this

liability but apparently has not yet paid it as of the date of its declaration, November 8, 2018,

which was 30 days after the petition was filed.114 Nothing in McKinsey RTS’s declaration,

however, suggests that it recognizes the first preference payment of $325,000 on September 17,

2018.

         145.        The total of these two preferences payments for which McKinsey RTS is liable is

$1,565,000.



         110
               Id.
         111
               Id.
         112
               Id.
         113
               Id.
         114
               Id. at p. 46 or 194, n. 6.



                                                    50
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 64 of 158



       146.       McKinsey RTS therefore holds an interest adverse to the estate and under 11

U.S.C. § 327(a) is not qualified to serve as a professional for the Debtors. In In re First Jersey

Securities, Inc., 180 F.3d 504 (3d Cir. 1999), the U.S. Trustee objected to retention of the

counsel proposed by the debtor on the ground that counsel had received a preferential payment,

constituting an interest adverse to the estate.        The Third Circuit reversed the approval of

counsel’s retention by both the bankruptcy court and the district court, stating, “Where there is

an actual conflict of interest ... disqualification is mandatory.” Id. at 509 (citing In re Marvel

Entertainment, 140 F.3d 463, 476 (3d Cir. 1998). The court then held, “A preferential transfer to

[debtor’s counsel] would constitute an actual conflict of interest between counsel and the debtor,

and would require the firm’s disqualification.” Id. (emphasis in original).

       147.       Moreover, the Debtors are not permitted to waive the conflict resulting from their

preference payment to McKinsey RTS. In re Am. Energy Trading, Inc., 291 B.R. 154, 158

(Bankr. W.D. Mo. 2003) (“The adverse interest and disinterested person limitations set forth in

§ 327 governing the employment of professionals cannot be excused by waiver.”).

       148.       But McKinsey RTS’s disclosures regarding its prepetition arrangements with the

Debtors raise serious red flags of suspicious activity. McKinsey RTS states, “On or about

September 17, 2018, the parties entered into an oral agreement (the “Oral Agreement”) to

increase the weekly compensation payable to McKinsey RTS US to $480,000 based upon

additional services related to a bottom-up planning analysis that McKinsey RTS agreed to

provide.”115

       149.       An “oral agreement” like this is certainly not in the ordinary course in the

business management consulting industry. Likewise, McKinsey RTS’s irregular invoicing of


       115
             Id. at p. 45 of 194, ¶22.



                                                  51
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 65 of 158



this increased amount was not ordinary course; it billed for all three weeks of this increased

amount on the same day – October 3, 2018, just 6 days before the petition.116 And nor was the

Debtors’ irregular payment of this increased amount in the ordinary course; it paid all three

invoices as part of its $1,300,000 “Fee Advance” payment of October 5, 2015, which McKinsey

RTS had billed on September 21, 2018.117

         150.        McKinsey RTS’s fee practices with Westmoreland Coal echo its fraudulent fee

practices that were uncovered in the SunEdison case, discussed in Part VII.C.2., below. Mr.

Hojnacki was McKinsey RTS’s “Practice Leader” in the SunEdison case, as he is in this case.

         151.        The legitimacy of this dramatic 48% increase in McKinsey RTS’s fees just before

bankruptcy needs to be investigated, as does the highly unusual circumstances surrounding

McKinsey’s invoicing of it and the Debtors’ payment of it.

         152.        Perhaps more significantly, McKinsey RTS’s narrative in its declaration clearly

states that their relationship commenced on July 17, 2018, just within the 90-day preference

period. This seems highly and suspiciously unlikely. Kirkland & Ellis represented the Debtors

during the beginning in May 2, 2017.118 Jones Day commenced its services on August 1,

2017.119 Alverez & Marsal commenced work on February 14, 2018.120 Lazard commenced its




         116
               Id. at p. 46 of 194, ¶24.
         117
               Id.
         118
               Debtors’ Application to Employ Kirkland & Ellis, Dkt. 227, filed Oct. 22, 2018, p. 9 of 166,
¶ 20.
         119
               WMKP Debtors’ Application to Employ Jones Day, Dkt. 214, filed Oct. 19, 2018, p. 8 of 104,
¶ 14.
         120
               Debtors’ Application to Employ Alverez & Marsal, Dkt. 210, filed Oct. 18, 2018, p. 4 of 64,
¶ 7.



                                                      52
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 66 of 158



services on August 1, 2017.121 The Debtors’ retentions of these insolvency professionals as

much as a year and a half before the petition date raises the question whether McKinsey (a client

of both Kirkland & Ellis and Jones Day) was also retained in that time period, and was then

replaced by McKinsey RTS 90 days before the petition date. This too must be investigated and

fully disclosed.

        153.      In any event, because McKinsey RTS received preference payments totaling

$1,565,000 and has not paid that back to the estate, McKinsey RTS holds an interest that is

adverse to the estate and is not qualified to serve as a professional for the Debtors.

IV.     McKinsey RTS’s Declaration Unlawfully Concealed a Shocking 84 Connections, at
        Least.

        154.      Bankruptcy Rule 2014(a) provides:

                  (a) An order approving the employment of attorneys, accountants,
                  appraisers, auctioneers, agents, or other professionals pursuant to
                  §327, §1103, or §1114 of the Code shall be made only on
                  application of the trustee or committee.… The application shall
                  be accompanied by a verified statement of the person to be
                  employed setting forth the person’s connections with the debtor,
                  creditors, any other party in interest, their respective attorneys
                  and accountants, the United States trustee, or any person
                  employed in the office of the United States trustee.

(Emphasis added.)

        155.      McKinsey RTS’s declaration violates Rule 2014 and to a shocking extent.

McKinsey RTS’s declaration does not set forth all of its “connections with the debtor, creditors,

any other party in interest, their respective attorneys and accountants, [and] the United States

trustee[.]”     Its declaration unlawfully conceals at least 84 connections.          Accordingly, the

Debtors’ application must be denied.



        121
              WMKP Debtors’ Application to Employ Lazard, Dkt. 216, filed Oct. 19, 2018, p. 32 of 66.



                                                    53
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 67 of 158



       156.       McKinsey RTS’s declaration violates Rule 2014 in another egregious way. The

Debtors’ plan proposes a sale of its prime assets to the Ad Hoc Group.122 And McKinsey RTS

has already supported “the Debtors in discussions with the ad hoc group of the Debtors’ first lien

creditors and the ad hoc group of the secured term lenders of Westmoreland Resource Partners

LP[.]”123


       A.         McKinsey RTS’s Declaration Unlawfully Conceals At Least Ten MIO
                  Investment Connections to the Debtors.

       157.       McKinsey RTS has unlawfully concealed at least ten investments in the Debtors

that McKinsey and its partners and its employees, including those of McKinsey RTS, hold

through MIO.          MIO has investments in the following ten undisclosed “5% or more

shareholders” of the Debtors:

                  1. Barclays PLC
                  2. Blackrock Advisors LLC
                  3. Blackrock Fund Advisors
                  4. BlackRock Inc.
                  5. Blackrock Institutional Trust
                  6. Blackrock Investment Management LLC
                  7. Citadel Advisors LLC
                  8. Pacific Investment Management Co.
                  9. SSGA Funds Management Inc.
                  10. State Street Corp.

       158.       It is highly likely that McKinsey RTS has additional concealed investments in the

Debtors for the reasons identified in paragraph 99.




       122
             Dkt. 294, filed Oct. 25, 2018.
       123
             Dkt. 452, p. 40 of 194, ¶ 11.



                                                 54
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 68 of 158



       159.      As addressed in Part III. above, under 11 U.S.C. §§ 327 and 101(14), the equity

interests that McKinsey’s partners and employees indirectly hold in the Debtors themselves

disqualify McKinsey RTS is from serving as a professional for the Debtors.


       B.        McKinsey RTS’s Declaration Unlawfully Conceals at Least Seven
                 MIO Investment Connections to Interested Parties.

       160.      McKinsey RTS has unlawfully concealed at least seven investments in interested

parties that McKinsey partners and employees, including those of McKinsey RTS, hold through

MIO. MIO has investments in the following seven undisclosed interested parties:

                Bank‐Lender‐Administrative Agents
                    8. Barclays Bank PLC
                    9. Blackrock Capital Investment Corp.
                    10. PIMCO Funds124
                    11. State Street Corp.
                    12. Whitebox Advisors LLC

                Contract Counterparties
                    13. Blackrock Kelso Capital Corp.
                    14. Cerberus Business Finance LLC

       161.      It is highly likely that McKinsey RTS has additional concealed investments in

other interested parties for the reasons identified in paragraph 99.



       124
             MIO’s DOL Forms 5500 simply identify “PIMCO Funds” as an investment. That generic
disclosure could refer to any or all of 28 PIMCO entities that are interested parties. To give MIO the
benefit of the doubt, this connection is counted as 1 rather than 28. The PIMCO names on the interested
parties list are Pacific Investment Management Co., Pacific Investment Management Co. LLC, Pacific
Investment Management Co., Employees’ Retire , PIMCO , PIMCO Bermuda Trust II, PIMCO Bermuda
Trust II: Pimco Bermuda Income Fund (M), PIMCO Cayman Trust, PIMCO Corporate & Income
Opportunity, PIMCO Corporate & Income Strategy, PIMCO Corporate & Income Strategy Fund, PIMCO
Dynamic Credit And Mortgage Income Fund, PIMCO Flexible Credit Income Fund, PIMCO Funds,
PIMCO Funds Ireland PLC, PIMCO Funds: Global Investors Series PLC Income Fund, PIMCO Funds:
PIMCO Income F6nd, PIMCO Funds: PIMCO Investment Grade Corporate Bond Fund, PIMCO Funds:
PIMCO Long‐Term Credit Fund, PIMCO Global Credit Opportunities, PIMCO Global Income
Opportunities Fund, PIMCO Global Stocksplus & Income Fund, PIMCO High Income Fund, PIMCO
Income Fund, PIMCO Income Strategy Fund, PIMCO Income Strategy Fund II, PIMCO Investment G,
PIMCO Loan Interests & Credit, PIMCO Monthly Income Fund (Canada) , PIMCO Senior Floating.



                                                  55
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 69 of 158



       162.    The MIO’s investment in any such creditor, customer or competitor is “an interest

adverse to the estate” because those parties are adverse to these bankruptcy estates. Under 11

U.S.C. § 327(a), therefore, any MIO investment in a creditor, a customer or a competitor

disqualifies McKinsey RTS from employment by the Debtors.


       C.      McKinsey RTS’s Declaration Unlawfully Conceals a Total of at Least
               84 Connections.

       163.    McKinsey RTS’s declaration conceals at least 84 connections.               This is a

shockingly high number of concealed connections, even for McKinsey RTS.

Row   Entity                        Category          Known McKinsey Connection Name      Type of
                                                                                          Connection
1     AEP Generation Resources      Contract          AEP River Operations                Client
      Inc.                          Counterparties
2     AIG Insurance Co. of          Insurance         AIG Specialty Insurance, American   Client
      Canada                                          International Reinsurance (AIG)
3     Allianz Global Investors of   5% or More        Allianz Global, Allianz SE          Client
      America LP                    Shareholders
4     Allianz of America            5% or More        Allianz Global, Allianz SE          Client
                                    Shareholders
5     Allianz SE                    5% or More        Allianz Global, Allianz SE          Client
                                    Shareholders
6     American International        5% or More        AIG Specialty Insurance, American   Client
      Group                         Shareholders      International Reinsurance (AIG)
7     American International        5% or More        AIG Specialty Insurance, American   Client
      Group Inc.                    Shareholders      International Reinsurance (AIG)
8     AON PLC                       HR Benefits       AON Risk Services Central           Other
9     Aon Reed Stenhouse            Vendors           AON Risk Services Central           Other
10    Apollo Management             5% or More        Apollo Credit, Apollo Global        Client
      Holdings LP                   Shareholders      Management
11    Bank of America Corp.         5% or More        Bank of America                     Client
                                    Shareholders
12    Barclays PLC                  5% or More        Barclays Bank PLC                   MIO
                                    Shareholders                                          Investments,
                                                                                          MIO Funds
13    Blackrock Advisors LLC        5% or More        BlackRock                           MIO
                                    Shareholders                                          Investments
14    Blackrock Capital             Bank‐Lender‐      BlackRock                           MIO
      Investment Corp.              Administrative                                        Investments
                                    Agents
15    Blackrock Fund Advisors       5% or More        BlackRock                           MIO
                                    Shareholders                                          Investments




                                                     56
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 70 of 158



16   BlackRock Inc.              5% or More        BlackRock                             MIO
                                 Shareholders                                            Investments
17   Blackrock Institutional     5% or More        BlackRock                             MIO
     Trust                       Shareholders                                            Investments

18   Blackrock Investment        5% or More        BlackRock                             MIO
     Management LLC              Shareholders                                            Investments
19   Blackrock Kelso Capital     Contract          BlackRock                             MIO
     Corp.                       Counterparties                                          Investments
20   BNP Paribas                 5% or More        BNP Paribas Securities, BNP Paribas   Client, MIO
                                 Shareholders                                            Fund
                                                                                         ADVISOR
21   BNP Paribas Arbitrage SA    5% or More        BNP Paribas Securities, BNP Paribas   Client, MIO
                                 Shareholders                                            Fund
                                                                                         ADVISOR
22   BP Canada Energy Group      Contract          BP Corp NA, BP Energy                 Client
                                 Counterparties
23   Cerberus Business Finance   Contract          Cerberus Capital Management           MIO
     LLC                         Counterparties                                          Investments,
                                                                                         MIO Service
                                                                                         Provider
24   Citadel Advisors LLC        5% or More        Citadel ‐ Various funds               MIO
                                 Shareholders                                            Investments
25   Citicorp USA Inc.           Contract          Citigroup Global Markets; Citibank    Client; MIO
                                 Counterparties                                          Fund
                                                                                         Custodian
26   Citigroup Inc.              5% or More        Citigroup Global Markets; Citibank    Client; MIO
                                 Shareholders                                            Fund
                                                                                         Custodian
27   Credit Suisse AG            5% or More        Credit Suisse                         MIO Fund
                                 Shareholders                                            Custodian
                                                                                         and Prime
                                                                                         Broker
28   Credit Suisse Group AG      5% or More        Credit Suisse                         MIO Fund
                                 Shareholders                                            Custodian
                                                                                         and Prime
                                                                                         Broker
29   Deutsche Asset              5% or More        Deutsche Bank                         Client
     Management                  Shareholders
30   Deutsche Bank AG            5% or More        Deutsche Bank                         Client
                                 Shareholders


31   Deutsche Bank Securities    Bank‐Lender‐      Deutsche Bank                         Client
     USA LLC                     Administrative
                                 Agents
32   Goldman Sachs Group Inc.    5% or More        Goldman Sachs                         Client
                                 Shareholders


33   JP Morgan Asset             5% or More        JPMorganChase                         Client
     Management Japan            Shareholders


                                                  57
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 71 of 158



34   JPMorgan Chase & Co.       5% or More          JPMorganChase                          Client
                                Shareholders
35   Morgan Stanley             5% or More          Morgan Stanley & Co., Morgan Stanley   MIO Fund
                                Shareholders        Capital                                Custodian
                                                                                           and Prime
                                                                                           Broker
36   Morgan Stanley & Co. LLC   5% or More          Morgan Stanley & Co., Morgan Stanley   MIO Fund
                                Shareholders        Capital                                Custodian
                                                                                           and Prime
                                                                                           Broker
37   Morgan Stanley Smith       5% or More          Morgan Stanley & Co., Morgan Stanley   MIO Fund
     Barney LLC                 Shareholders        Capital                                Custodian
                                                                                           and Prime
                                                                                           Broker
38   National Union Fire        Insurance           National Union Fire Insurance          Client
     Insurance Co. of
     Pittsburgh
39   Northern Trust Co.         5% or More          Northern Trust (Guernsey) Limited      MIO Fund
                                Shareholders                                               Custodian
40   Northern Trust Corp.       5% or More          Northern Trust (Guernsey) Limited      MIO Fund
                                Shareholders                                               Custodian
41   Pacific Investment         5% or More          PIMCO funds                            MIO
     Management Co.             Shareholders                                               Investments

42   Pacific Investment         Bank‐Lender‐        PIMCO funds                            MIO
     Management Co.             Administrative                                             Investments
                                Agents
43   Pacific Investment         Bank‐Lender‐        PIMCO funds                            MIO
     Management Co. LLC         Administrative                                             Investments
                                Agents
44   Pacific Investment         Bank‐Lender‐        PIMCO funds                            MIO
     Management Co.,            Administrative                                             Investments
     Employees’ Retire          Agents
45   Peabody Energy Corp.       Significant         Peabody Energy, Peabody Coal           Client
                                Competitors

46   Pension Benefit Guaranty   Top 50 Creditors    PBGC (Pension Benefit Guarantee        Client
     Corp.                                          Corporation)

47   PIMCO                      Bank‐Lender‐        PIMCO funds                            MIO
                                Administrative                                             Investments
                                Agents
48   PIMCO Bermuda Trust II     Bank‐Lender‐        PIMCO funds                            MIO
                                Administrative                                             Investments
                                Agents
49   PIMCO Bermuda Trust II:    Bank‐Lender‐        PIMCO funds                            MIO
     Pimco Bermuda Income       Administrative                                             Investments
     Fund (M)                   Agents
50   PIMCO Cayman Trust         Bank‐Lender‐        PIMCO funds                            MIO
                                Administrative                                             Investments
                                Agents



                                                   58
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 72 of 158



51   PIMCO Corporate &         Bank‐Lender‐      PIMCO funds        MIO
     Income Opportunity        Administrative                       Investments
                               Agents
52   PIMCO Corporate &         Bank‐Lender‐      PIMCO funds        MIO
     Income Strategy           Administrative                       Investments
                               Agents
53   PIMCO Corporate &         Bank‐Lender‐      PIMCO funds        MIO
     Income Strategy Fund      Administrative                       Investments
                               Agents
54   PIMCO Dynamic Credit      Bank‐Lender‐      PIMCO funds        MIO
     And Mortgage Income       Administrative                       Investments
     Fund                      Agents
55   PIMCO Flexible Credit     Bank‐Lender‐      PIMCO funds        MIO
     Income Fund               Administrative                       Investments
                               Agents
56   PIMCO Funds               Bank‐Lender‐      PIMCO funds        MIO
                               Administrative                       Investments
                               Agents
57   PIMCO Funds Ireland PLC   Bank‐Lender‐      PIMCO funds        MIO
                               Administrative                       Investments
                               Agents
58   PIMCO Funds: Global       Bank‐Lender‐      PIMCO funds        MIO
     Investors Series PLC      Administrative                       Investments
     Income Fund               Agents
59   PIMCO Funds: PIMCO        Bank‐Lender‐      PIMCO funds        MIO
     Income Fund               Administrative                       Investments
                               Agents
60   PIMCO Funds: PIMCO        Bank‐Lender‐      PIMCO funds        MIO
     Investment Grade          Administrative                       Investments
     Corporate Bond Fund       Agents
61   PIMCO Funds: PIMCO        Bank‐Lender‐      PIMCO funds        MIO
     Long‐Term Credit Fund     Administrative                       Investments
                               Agents
61   PIMCO Global Credit       Bank‐Lender‐      PIMCO funds        MIO
     Opportunities             Administrative                       Investments
                               Agents
63   PIMCO Global Income       Bank‐Lender‐      PIMCO funds        MIO
     Opportunities Fund        Administrative                       Investments
                               Agents
64   PIMCO Global Stocksplus   Bank‐Lender‐      PIMCO funds        MIO
     & Income Fund             Administrative                       Investments
                               Agents
65   PIMCO High Income Fund    Bank‐Lender‐      PIMCO funds        MIO
                               Administrative                       Investments
                               Agents
66   PIMCO Income Fund         Bank‐Lender‐      PIMCO funds        MIO
                               Administrative                       Investments
                               Agents
67   PIMCO Income Strategy     Bank‐Lender‐      PIMCO funds        MIO
     Fund                      Administrative                       Investments
                               Agents



                                                59
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 73 of 158



68   PIMCO Income Strategy     Bank‐Lender‐      PIMCO funds                           MIO
     Fund II                   Administrative                                          Investments
                               Agents
69   PIMCO Investment G        Bank‐Lender‐      PIMCO funds                           MIO
                               Administrative                                          Investments
                               Agents
70   PIMCO Loan Interests &    Bank‐Lender‐      PIMCO funds                           MIO
     Credit                    Administrative                                          Investments
                               Agents
71   PIMCO Monthly Income      Bank‐Lender‐      PIMCO funds                           MIO
     Fund (Canada)             Administrative                                          Investments
                               Agents
72   PIMCO Senior Floating     Bank‐Lender‐      PIMCO funds                           MIO
                               Administrative                                          Investments
                               Agents
73   SG Americas Securities    5% or More        SG Americas Securities LLC            MIO Fund
     LLC                       Shareholders                                            Custodian

74   SSGA Funds Management     5% or More        SSgA Funds Management; State Street   Client, MIO
     Inc.                      Shareholders      Corporation                           Investments

75   State Street Corp.        5% or More        SSgA Funds Management; State Street   Client, MIO
                               Shareholders      Corporation                           Investments

76   State Street Corp.        Bank‐Lender‐      SSgA Funds Management; State Street   Client, MIO
                               Administrative    Corporation                           Investments
                               Agents
77   UBS                       5% or More        UBS Financial Services, UBS; UBS      Client, MIO
                               Shareholders      Securities                            Fund
                                                                                       Custodian
78   UBS                       Bank‐Lender‐      UBS Financial Services, UBS; UBS      Client, MIO
                               Administrative    Securities                            Fund
                               Agents                                                  Custodian
79   UBS AG                    Bank‐Lender‐      UBS Financial Services, UBS; UBS      Client, MIO
                               Administrative    Securities                            Fund
                               Agents                                                  Custodian
80   UBS Group AG              5% or More        UBS Financial Services, UBS; UBS      Client, MIO
                               Shareholders      Securities                            Fund
                                                                                       Custodian
81   Vanguard Group            5% or More        Vanguard Group                        Client
                               Shareholders
81   Vanguard Group Inc.       5% or More        Vanguard Group                        Client
                               Shareholders

82   Vanguard Group Ireland    5% or More        Vanguard Group                        Client
     Ltd.                      Shareholders
83   Vanguard Investments UK   5% or More        Vanguard Group                        Client
     Ltd.                      Shareholders
84   Whitebox Advisors LLC     Bank‐Lender‐      Whitebox Advisors                     MIO
                               Administrative                                          Investments
                               Agents


                                                60
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 74 of 158




       164.        These entities are known to be McKinsey RTS connections from the declarations

that McKinsey RTS submitted in its previous Chapter 11 cases and from other publicly available

sources.

       165.        Because of the size and scope of McKinsey’s consulting services, it is likely that

it has a significant number of investment and client connections that it has failed to disclose.

       166.        McKinsey RTS’s failure to disclose its known client connections strongly

suggests that McKinsey RTS deliberately intended to conceal them.

V.     McKinsey RTS Admits That Because It Used an Incomplete Interested Parties List,
       Its Investigation of Its Connections Is Incomplete; Therefore, Its Declaration Likely
       Does Not Disclose All of Its Connections.

       167.        Rule 2014 requires McKinsey RTS to disclose all of its connections, not some of

them. Because McKinsey is one firm, as demonstrated in Part I, McKinsey RTS is required to

disclose all of McKinsey’s connections, not some of them.

       168.        McKinsey RTS admits that its investigation of its connections is not complete and

therefore its disclosure of its connections is not complete.125 This resulted from its use of a

incomplete Interested Parties List.126 It says it needs more time and will submit a supplemental

declaration to identify any additional connections by the hearing date.127




       125
             Dkt. 452, pp. 48-49 of 194, ¶ 31.
       126
             Id.
       127
           Id. at p. 49 of 194, ¶ 31. In a footnote, McKinsey also states, “McKinsey RTS US did not
search approximately 150 Vendors with a spend of as low as $1,000 during this time period, and intends
to do so and provide any applicable search results in a supplement to this Declaration.” Id. at n. 8.



                                                   61
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 75 of 158



       169.       The Debtors retained McKinsey RTS on July 17, 2018.128           McKinsey RTS

submitted its disclosure declaration on November 8, 2018. McKinsey RTS therefore had 114

days, almost 4 months, to complete its investigation of its connections. It failed, even though it

knew on July 17, 2018 that Westmoreland Coal was headed for bankruptcy. That’s why the

Debtors retained it.

       170.       McKinsey RTS attempts to fault Debtors’ counsel, Kirkland & Ellis, for its failure

to comply with Rule 2014.129 But McKinsey RTS’s attack on Kirkland & Ellis (its own law

firm!) is wildly inappropriate and undermines the credibility of its entire declaration. McKinsey

RTS is solely responsible for the completeness of the Rule 2014 declaration that it submitted

under penalty of perjury. 28 U.S.C. § 1746. It failed, not Kirkland & Ellis.

       171.       McKinsey RTS’s offer to submit a supplemental declaration prior to the hearing

date to identify any additional connections will not give this Court, the U.S. Trustee and the

parties a sufficient opportunity to review whether its newly-disclosed connections are

disqualifying under 11 U.S.C. § 327.

       172.       McKinsey RTS represented to the Court that it “does not hold an adverse interest

to the Debtors’ estates, and that McKinsey RTS US is a ‘disinterested person,’ as that term is

defined in section 101(14) of the Bankruptcy Code.”130             However, without a complete

investigation of its connections, McKinsey RTS cannot truthfully make that representation. It is,

therefore, a false representation and it undermines the credibility of McKinsey’s RTS’s entire

declaration.



       128
             Id. at p. 24 of 194.
       129
             Id. at pp. 48-49 of 194, ¶ 31.
       130
             Id. at p. 69 of 194. ¶ 82.



                                                  62
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 76 of 158



        173.    Rule 2014 requires the Debtors to submit an application that is accompanied by

McKinsey RTS’s disclosure of all of its connections, not just some of them. Because the

Debtors’ application does not comply with Rule 2014, and admittedly so, it must be denied.

VI.     McKinsey RTS’s Declaration Violates the Case Law on a Professional’s Disclosure
        Obligations Under Rule 2014.

        A.      This Court Has an Independent Duty to Determine Whether
                McKinsey RTS’s Disclosure Declaration Complies with Rule 2014.

        174.    As the Tenth Circuit stated in Interwest Business Equipment, Inc. v. U.S. Trustee

(In re Interwest Business Equipment, Inc.), 23 F.3d 311, 317 (10th Cir. 1994), “A bankruptcy

court has the authority and the responsibility to only approve employment of professionals who

meet the minimum requirements set forth in § 327(a), independent of objections.”131

        175.    In fulfilling this important responsibility under 11 U.S.C. § 327 and Rule 2014,

the Court must rely on McKinsey RTS to self-report its connections and its conflicts.

“Bankruptcy courts have neither the resources nor the time to investigate the veracity of the

information submitted … and to root out the existence of undisclosed conflicts of interest.”

Kravit, Gass & Weber, S.C. v. Michel (In re Crivello), 134 F.3d 831, 839 (7th Cir. 1998); see

also In re Granite Partners, L.P., 219 B.R. 22, 35 (Bankr. S.D.N.Y. 1998) (the court should not

have to “rummage through files or conduct independent fact finding investigations” to determine

whether a professional should be disqualified).




        131
            See also In re HML Enterprises, LLC, 2016 WL 5939737, at *6 (Bankr. E.D. Tex. Oct. 12,
2016) (“Notwithstanding the lack of any objection, the Court has an independent duty to inquire into the
qualifications of counsel for debtor in possession under § 327(a); In re Boot Hill Biofuels, LLC, 2009 WL
982192, at *2 (Bankr. D. Kan. Mar. 27, 2009); In re Git-N-Go, Inc., 321 B.R. 54, 59 (Bankr. N.D. Okla.
2004); In re Marion Carefree Ltd. P’ship, 171 B.R. 584, 589 (Bankr. N.D. Ohio 1994).



                                                   63
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 77 of 158



        176.    “Bankruptcy courts are not obligated to hunt around and ferret through thousands

of pages in search of the basic disclosures required by Rule 2014.” Quarles and Brady LLP v.

U.S. Trustee (In re Jennings), 199 F. App’x 845, 848 (11th Cir. 2006).132

        177.    As the court stated in In re Matco Elec. Grp, Inc., 383 B.R. 848, 853 (Bankr.

N.D.N.Y. 2008):

                Fed. R. Bankr. P. 2014 is not intended to condone a game of cat
                and mouse where the professional seeking appointment provides
                only enough disclosure to whet the appetite of the UST, the court
                or other parties in interest, and the burden shifts to those entities to
                make inquiry in an effort to expand the disclosure.133

        178.    Similarly, in In re Marine Outlet, Inc., 135 B.R. 154, 156 (Bankr. M.D. Fla.

1991), the court stated:

                There is no duty placed on the United States Trustee or on
                creditors to search the record for the existence, vel non, of a
                conflict of interest of a professional sought to be employed. On the
                contrary, there is a definite affirmative duty placed on a
                professional to disclose his or her connection with parties whose
                interest is or may be antagonistic or opposite to the interest of the
                general estate[.]

        B.      This Court’s Strict Enforcement of Bankruptcy Rule 2014 and 11
                U.S.C. § 327 Is Critical to Maintain the Integrity of This Bankruptcy
                Case and the Public’s Confidence.

        179.    The Seventh Circuit made this essential point in United States v. Gellene, 182

F.3d 578, 588 (7th Cir. 1999) (emphasis added):



        132
             See also In re Hutch Holdings, Inc., 532 B.R. 866, 880 (Bankr. S.D. Ga. 2015); In re EWC,
Inc., 138 B.R. 276, 280 (Bankr. W.D. Okla. 1992) (courts have no obligation to “seek out conflicts of
interest not disclosed” by debtors and professionals); In re BH & P, Inc., 119 B.R. 35, 44 (Bankr. D.N.J.
1990) (“It is not ... the obligation of the bankruptcy court to search the record for possible conflicts of
interest.”).
        133
            See also In re Filene’s Basement, Inc., 239 B.R. 850, 856 (Bankr. D. Mass. 1999) (“[C]oy or
incomplete disclosures which leave the court to ferret out pertinent information from other sources are not
sufficient.”) (quoting In re Saturley, 131 B.R. 509, 517 (Bankr. D. Me. 1991)).



                                                    64
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 78 of 158



               [T]his procedure is designed to ensure that a “disinterested person”
               is chosen to represent the debtor. This requirement goes to the
               heart of the integrity of the administration of the bankruptcy estate.
               The Code reflects Congress’ concern that any person who might
               possess or assert an interest or have a predisposition that would
               reduce the value of the estate or delay its administration ought not
               have a professional relationship with the estate.

        180.   The court in In re Watson, 94 B.R. 111, 117 (Bankr. S.D. Ohio 1988), concisely

explained the reasons why the court has independent duty to assure compliance with Rule 2014

and Section 327: “The courts are absolutely uniform as to one command: the bankruptcy court

must —no matter how unpleasant a task it may be—ensure the integrity of the bankruptcy

process. The interests of maintaining public confidence in the bankruptcy system must prevail.”

        181.   In In re Martin, 817 F.2d 175, 180 (1st Cir. 1987), the court stated that the

bankruptcy court has a “fundamental responsibility to monitor the integrity of the proceedings

before it. In light of the duty explicitly imposed on the bankruptcy court by § 327—a duty which

demands that the court root out impermissible conflicts of interest between attorney and

client.”134

        182.   Finally, the requirement to disclose connections is also designed to ensure public

confidence in the integrity of the bankruptcy process. In re Sundance Self Storage-El Dorado

LP, 482 B.R. 613, 625 (Bankr. E.D. Cal. 2012); In re Michigan General Corp., 78 B.R. 479, 484

(Bankr. N.D. Tex. 1987).




        134
            See also COLLIER ON BANKRUPTCY, § 327.03 at 327–20 (15th ed. 1988) (“As a general
principle, professional persons employed by the [debtor in possession] should be free of any conflicting
interest which might in the view of the trustee or the bankruptcy court impair the high degree of
impartiality and detached judgment expected of them during the administration of a case.”).



                                                  65
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 79 of 158



         C.     Rule 2014 Is the Tool That Enables the Court to Enforce Section 327.

         183.   “The verified statement required by Rule 2014 and the statement concerning

conflicts in the application for employment pursuant to § 327 are intended to fully inform the

court of the qualification of the proposed professional and maintain the integrity of the

bankruptcy court.” In re Plaza Hotel Corp., 123 B.R. 466 (B.A.P. 9th Cir. 1990).

         184.   “Bankruptcy Rule 2014 provides the mechanism for enforcing the provisions of

section 327(a) by requiring disclosure of the attorney’s relationships with parties in interest in the

case.” In re eToys, Inc., 331 B.R. 176, 189 (Bankr. D. Del. 2005).135

         185.   Rule 2014(a) enables the Court and the parties to determine whether a

professional (1) possesses or asserts for a client any economic interest that would tend to lessen

the value of the bankruptcy estate or create either an actual or potential dispute in which the

estate would be a rival claimant, or (2) possesses or has a predisposition under the circumstances

to be biased against the estate. In re Lewis Road, 2011 WL 6140747, at *7 (Bankr. E.D. Va.

2011).

         186.   The disclosure requirement of Rule 2014 is therefore the cornerstone of the

professional retention process. In re Enron Corp., 2002 WL 32034346, at *5 (Bankr. S.D.N.Y.

2002).




         135
            see also In re Hutch Holdings, Inc., 532 B.R. 866, 880 (Bankr. S.D. Ga. 2015) (“Bankruptcy
Rule 2014 is exceptionally broad and implements the appointment of professionals under § 327 of the
Bankruptcy Code by ‘provid[ing] a mechanism for ensuring the disinterestedness of such
professionals.’”) (quoting In re Fibermark, Inc., 2006 WL 723495, at *8 (Bankr. D. Vt. Mar. 11, 2006));
In re Fresh Choice, LLC, 2014 WL 929018, at *5 (Bankr. N.D. Cal. March 10, 2014) (“The purpose of
Rule 2014 is to ‘[assist] the court in ensuring that [a professional] has no conflicts of interest and is
disinterested, as required by 11 U.S.C. § 327(a).’”) (quoting Neben & Starrett Inc. v. Chartwell Fin.
Corp. (In re Park-Helena Corp.), 63 F.3d 877, 881 (9th Cir. 1995)).



                                                   66
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 80 of 158



        D.      The Debtors and McKinsey RTS Bear the Burden of Proof.

        187.    The evidence that Mar-Bow submits in this objection overwhelmingly establishes

that McKinsey’s declaration violates its disclosure obligations under Rule 2014(a) and that

McKinsey is not qualified to serve as a professional for the Debtors under 11 U.S.C. § 327.

        188.    It must be emphasized, however, that Mar-Bow bears no burden under law to

show that McKinsey RTS has violated Rule 2104(a). Rather, Rule 2014 places the burden on the

Debtors to show that McKinsey RTS is qualified under 11 U.S.C. § 327(a) and Rule 2014 places

the burden on McKinsey RTS to fully and accurately disclose its connections. In re Sandpoint

Cattle Co., LLC, 556 B.R. 408, 420 (Bankr. D. Neb. 2016) (“The selected attorney has the

burden of establishing he or she is qualified under section 327(a) to represent the debtor in

possession through its disclosure under Rule 2014(a) and accompanying affidavits.”) (citing In

re Huntco Inc., 288 B.R. 229, 232 (Bankr. E.D. Mo. 2002)).136

        189.    The Debtors and McKinsey RTS have not met their burdens under Rule 2014.


        E.      Rule 2014 Requires Not Just Disclosure of Interests That “Are
                Adverse” or Even “Might Be Adverse” to the Estate; It Mandates
                Disclosure of “All Connections.”

        190.    In In re Gulf Coast Orthopedic Center, 265 B.R. 318, 323 (Bankr. M.D. Fla.

2001), the court emphasized the requirement to disclose all connections:




        136
           See also In re Caesars Entm’t Operating Co., 561 B.R. 420, 431 (Bankr. N.D. Ill. 2015) (“The
burden of proving that section 327(a) has been satisfied rests with the applicant seeking to retain a
professional, as does the initial burden of going forward at any hearing.”) (citing In re Big Mac Marine,
Inc., 326 B.R. 150, 154 (8th Cir. BAP 2005); and In re Running Horse, L.L.C., 371 B.R. 446, 451 (Bankr.
E.D. Cal. 2007)); APJL Consulting, LLC v. Treasures, Inc. (In re Treasures, Inc.), 2015 WL 925957, at
*17 (B.A.P. 9th Cir. Mar. 3, 2015) (“The disclosure provisions of Rule 2014 are strictly applied with the
burden on the applicant to come forward and make full, candid, and complete disclosure.’) (citing Neben
& Starrett, Inc. v. Chartwell Fin. Corp. (In re Park–Helena Corp.), 63 F.3d 877, 881 (9th Cir. 1995); In
re Harold & Williams Dev. Co., 977 F.2d 906, 910 (4th Cir. 1992).



                                                   67
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 81 of 158



                “Under [Rule 2014] the applicant and the professional must
                disclose all connections, not merely those which rise to the level of
                conflict. Halbert v. Yousif, 225 B.R. 336 (E.D. Mich. 1998); In re
                Keller Financial Services of Florida, Inc., 243 B.R. 806 (Bankr.
                M.D. Fla. 1999); In re Granite Partners, L.P., 219 B.R. 22 (Bankr.
                S.D.N.Y. 1998). These disclosure requirements are not
                discretionary and the duty of the professional to disclose all
                connections with the Debtor, Debtor–in–Possession, insiders,
                creditors or parties of interest is a must[.]”

         191.   A professional seeking employment by a bankruptcy estate and the resulting

benefits “has a responsibility to leave no reasonable stone unturned” when investigating and

disclosing potential connections under Rule 2014. In re Martin, 817 F.2d 175, 182 (1st Cir.

1987).

         192.   Any “close or debatable issue ought to be resolved in favor of disclosure.” In re

Miners Oil Co., 502 B.R. 285, 302 (Bankr. W.D. Va. 2013) (quotation marks and citation

omitted).

         193.   Contrary to McKinsey RTS’s belief, Rule 2104 deliberately takes the decision-

making authority about what constitutes an adverse interest away from self-screening

professionals and places it squarely on the courts, with the assistance of the U.S. Trustee and

interested parties. In In re Am. Int'l Refinery, Inc., 676 F.3d 455, 465 (5th Cir. 2012), the Fifth

Circuit stated, “The disclosure requirements of Rule 2014(a) are broader than the rules governing

disqualification, and an applicant must disclose all connections regardless of whether they are

sufficient to rise to the level of a disqualifying interest under Section 327(a).” (Emphasis added.)

See also In re Knight-Celotex, LLC, 695 F.3d 714, 722 (7th Cir. 2012) (noting that “connections”

that must be disclosed pursuant to Rule 2014(a) as “considerably broader” than the disclosures

required for section 327(a)) (citing In re Gluth Brothers Construction, Inc., 459 B.R. 351, 364

(Bankr. N.D. Ill. 2011).

         194.   In Lewis Road, the court stated:


                                                   68
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 82 of 158



                The duty to disclose under Bankruptcy Rule 2014 is considered
                sacrosanct because the complete and candid disclosure by an
                attorney seeking employment is indispensable to the court’s
                discharge of its duty to assure the attorney’s eligibility for
                employment under section 327(a) and to make an informed
                decision on whether the engagement is in the best interest of the
                estate.

2011 WL 6140747, at *8, (quoting In re eToys, Inc., 331 B.R. 176, 189 (Bankr. N.D. Del. 2005))

(emphasis added).

        195.    Essentially, McKinsey RTS is saying “trust me, I know what is relevant.”

McKinsey RTS has thus impermissibly arrogated to itself the determination that its connections

are permissible. But this is contrary to the extensive and uniform case law interpreting Rule

2014. See, e.g., Park-Helena, 63 F.3d at 881-82 (“General Order 44 [the precursor to Rule 2014]

does not give the attorney the right to withhold information because it is not apparent to him that

there is a conflict.”) (citing In re Haldeman Pipe & Supply Co., 417 F.2d 1302, 1304 (9th Cir.

1969)); Rome v. Braunstein, 19 F.3d at 59 (“decision should not be left to counsel, whose

judgment may be clouded by the benefits of the potential employment”).


        F.      McKinsey RTS Did Not Identify All of Its Connections with All
                Interested Parties in Sufficient Detail for the Court to Fulfill Its
                Responsibility.

        196.    In Lewis Road, the court analyzed disclosures that did not identify all connections

by name and then held them “woefully inadequate.” Id. at *9, 12. The debtor’s application

stated only that proposed counsel had “connections with a creditor” and that the “potential

conflict of interest has been waived,” but it did not provide any other detail. Id. at *1-2. The

court held that this disclosure was insufficient to satisfy the requirements of Rule 2014 due to its

lack of detail. Id. at *12.




                                                69
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 83 of 158



        197.   Other bankruptcy courts have also noted the duty of a professional seeking

employment in a Chapter 11 case to disclose sufficient detail concerning pre-filing connections

with parties in interest that the Court and the United States Trustee are fully informed as to the

relevant circumstances surrounding such connections. In In re Mitchell, 497 B.R. 788 (Bankr.

E.D.N.C. 2013), the court denied all compensation to a firm representing a Chapter 11 debtor

due to its failure to disclose that it also represented the 50% owner of a limited partnership to

which the Chapter 11 debtor client had transferred property of significant value shortly before

her petition filing. The court noted:

               [E]ven if the firm was unsure about whether the joint
               representation was permissible, at a minimum [it] certainly had an
               obligation to disclose the potential conflict and to bring the issue to
               the court’s attention. [Its] failure to make that required disclosure
               meant that the court reviewed the employment application on
               incomplete information and the misleading statement that the firm
               did not have a conflict and was disinterested.

Id. at 793.

        198.   The Court must have sufficient information to understand the magnitude of all of

a professional’s connections and potential conflicts. See, e.g., Am. Int’l Refinery, 676 F.3d at

465-66 (retainer source and attorney’s role in prepetition debtor transactions); KLG Gates LLP v.

Brown, 506 B.R. 177, 195 (E.D.N.Y. 2014) (application listed numerous creditor clients but did

not disclose that lead counsel personally represented large creditors in recent bankruptcy cases or

that creditor waivers were limited); Miners Oil Co., 502 B.R. at 307-08 (disclosure about

connection to debtor’s principal was insufficient to disclose intertwined business affairs, impact

of corporate filing on individual’s divorce, extent of debt owed to principal and his other

companies).

        199.   McKinsey RTS’s disclosures of its connections must be detailed and explicit

enough for the Court and the other parties to “gauge whether [McKinsey RTS] is not


                                                 70
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 84 of 158



disinterested or holds an adverse interest.” In In re Midway Indus. Contractors, Inc., 272 B.R.

651, 662 (N.D. Ill. 2001), the court held:

               The disclosure in the Rule 2014 Affidavit must be explicit enough
               for the court and other parties to gauge whether the person to be
               employed is not disinterested or holds an adverse interest. See In re
               Granite Partners, L.P., 219 B.R. 22, 34 (Bankr. S.D.N.Y. 1998).
               Persons to be employed “must disclose all facts that bear on ...
               disinterestedness, and cannot usurp the court’s function by
               choosing, ipse dixit, which connections impact disinterestedness
               and which do not. The existence of an arguable conflict must be
               disclosed if only to be explained away.” Id. at 35 (internal citations
               omitted). Disqualification is justified for lack of adequate
               disclosure in the Rule 2014 Affidavit, even if it turns out that the
               professional is in fact disinterested. In re Filene’s Basement, Inc.,
               239 B.R. 845, 848 (Bankr. D. Mass. 1999).137

       200.    Bankruptcy case precedent is uniform and unequivocal. Disclosure declarations

like the declaration that McKinsey RTS filed in this case have repeatedly been held insufficient

under Rule 2014. See, e.g., Leslie Fay Cos., 175 B.R. at 530 (affidavit that “disclosed generally

that Weil Gotshal represented entities that were ‘claimants of the Debtors in matters totally

unrelated to the Debtors’ cases but failed to identify current client that was a large creditor, was

insufficient); In re Granite Partners, L.P., 219 B.R. 22, 28 (Bankr. S.D.N.Y. 1998) (firm

sanctioned for disclosures that did not identify client relationships).

       201.    “[T]he professional must disclose to the court and the parties in interest all facts

which might bear on the professional’s qualification for retention[.]” In re Rusty Jones, 134 B.R.




       137
            See also Lewis Road, 2011 WL 6140747 at *8 (disclosures made pursuant to Rule 2014 “must
be explicit enough for the court and other parties to gauge whether the person to be employed is not
disinterested or holds an adverse interest”).



                                                  71
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 85 of 158



321, 342 (Bankr. N.D. Ill. 1991); In re Churchfield Mgmt. & Inv. Corp., 100 B.R. 389, 393

(Bankr. N.D. Ill. 1989).138

        202.       McKinsey’s decision to inquire only about “direct commercial relationships”139 is

precisely such a usurpation. If Rule 2014 “is to have vitality and the evils against which it is

aimed are to be eliminated, it should be enforced literally, with statements detailing connections

both “explicit and complete.” In re Roberts, 46 B.R. at 839 (citing In re Arlan’s Dep’t Stores,

Inc., 615 F.2d 925, 933 (2nd Cir. 1979), quoting In re Rogers-Pyatt Shellac Co., 51 F.2d 988

(2nd Cir. 1931)).

        203.       Similarly, in Granite Partners, 219 B.R. at 28-29, the court sanctioned the

Willkie Farr law firm because its Rule 2014 disclosures said that the firm “had ‘client

relationships’ with various (unidentified) creditors and broker-dealers, but the affidavit did not

disclose what this meant.” In fact, the firm had five open matters for one of the primary

litigation targets, Merrill Lynch, when the affidavit was filed, and in the next 2½ years, opened

some 400 more, generating millions of dollars of fees.

        204.       In In re Southmark Corp., 181 B.R. 291, 293 (Bankr. N.D. Tex. 1995), Coopers &

Lybrand’s Rule 2014 affidavit disclosed that it had provided accounting and consulting services



        138
              See also In re LPN Healthcare Facility Inc., 498 B.R. 196, 200 (Bankr. S.D. Ohio 2013)
(vacating an order approving employment of accounting firm due to the firm’s failure to disclose as a
“connection” the fact that it also was providing accounting services to individuals and entities involved
with the debtor-in-possession); In re Miners Oil Co., Inc., 502 B.R. 285, 304-5 (Bankr. W.D. Va. 2013)
(Fees reduced for violation of Rule 2014; noting that published bankruptcy court decisions are quite
consistent in requiring that debtors-in-possession and their professionals, whose employment is sought to
be approved, be meticulous in disclosing “all connections” with the debtor and other parties in interest,
the failure to do so justifying a court’s taking significant punitive or corrective action; because the
objective of requiring disclosure is not so much to protect against prejudice to a debtor's bankruptcy
estate, but to ensure undivided loyalty and untainted advice from professionals, lack of disclosure in and
of itself is sufficient to warrant disqualification, even if in the end there was no prejudice).
        139
              Dkt. 452, ¶¶ 34, 35, 72, 73 and 79.



                                                    72
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 86 of 158



for Drexel on unrelated matters. But it did not disclose its auditing work or that Drexel paid

Coopers $18.5 million in fees during the past 2½ years. Nor did it disclose that Drexel had been

the debtor’s investment banker and advisor, that the debtor owed $1 billion on high risk bond

claims, and that prepetition, Drexel had pled guilty and entered a consent decree with the SEC

for securities claims. Id. at 295-96.


         G.         Rule 2014 Requires McKinsey RTS to Search for and Disclose the
                    Connections of All of Its Affiliates.

         205.       As established in Part I above, McKinsey is one firm. In In re Trust America

Service Corp., 175 B.R. 413, 420 (Bankr. M.D. Fla. 1994), the court held that Coopers and

Lybrand’s conflict search must encompass all departments and locations, not only those doing

the work on the case.

         206.       In part, McKinsey RTS recognizes this by performing a degree of searching in

“affiliates.” But McKinsey RTS also asks the Court to condone the fictional fence that it places

around its bankruptcy practice and to condone its searching for connections only in the

McKinsey RTS database. McKinsey makes that request even though McKinsey is one firm and

much of McKinsey’s work for the Debtors is done by professionals who are outside of that

fence.


         H.         Effectively, McKinsey RTS Enters into Subcontracts with Its
                    Affiliates; Rule 2014 Requires the Debtors to File a Separate
                    Application for Each Such Affiliate.

         207.       As noted in paragraph II.B. above, McKinsey RTS must “borrow” consultants

that are employed by its affiliates in order to fulfill its obligations to the Debtors.140




         140
               Dkt. 452, p. 2, ¶ 4.



                                                   73
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 87 of 158



       208.    However, when a professional enters into a subcontract with an affiliate to

perform services for a chapter 11 debtor, that affiliate must also be the subject of a separate

application for approval of its employment under Rule 2014, and therefore that affiliate must

separately disclose its connections. The leading case on this is in In re United Cos. Fin. Corp.,

241 B.R. 521 (Bankr. D. Del. 1999). In that case, the debtor filed an application to employ E&Y

as its accountants. With some changes in the terms of the employment (not relevant here), the

court approved the application. In the course of the opinion, however, Judge Walrath, the

presiding judge, found:

               As noted, it became apparent only at the hearing that E & Y is not
               currently performing all of the services for which its retention
               application sought approval. At the initial hearing on October 15,
               Mr. Miller testified that all the financial advisory services are now
               being performed by [Ernst & Young Restructuring LLC]. Mr.
               Miller testified that E & Y would act as subcontractor under the E
               & Y retention.”

Id. at 528 (footnote omitted). Judge Walrath continued, “At the continued hearing on October

28, however, after discussions with counsel for the Debtors, Mr. Miller testified that EYR would

file an application for retention.” Id. (footnote omitted). Judge Walrath then commented,

“EYR’s action in filing a separate retention application is wise. It is clear that the requirement

in section 327(a) that Court approval be obtained before the debtor employs any professional

(including an accountant or financial advisor) mandates a separate application for approval of

EYR.” Id. (emphasis added).

       209.    In a footnote, Judge Walrath further explained that Rule 2014(b) mandates this

conclusion:

               The requirements of section 327 are further elucidated by Rule
               2014(b) which provides that only partners, members or associates
               of partnerships or corporations which are hired as attorneys or
               accountants for the debtor can perform services or be employed by
               the debtor without the necessity for a separate application. The


                                                74
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 88 of 158



               implication is clear that an entity that is not a partner or associate
               of E & Y cannot be employed by the Debtors (through E & Y)
               except by separate application.

Id. at n.6. Judge Walrath then continued:

               Parties may not avoid the requirements of section 327(a) by
               entering into such “subcontracting” arrangements which E & Y
               originally contemplated with respect to the EYR personnel. Such a
               subcontracting arrangement, if approved would eviscerate the
               protections of section 327(a) and allow a third party (rather than
               the debtor or the Court) to determine who should render
               professional services for the estate.

               Since EYR, and its personnel, cannot be employed by the Debtors
               without a separate application, there will not be any illegal fee
               sharing in this case. Notwithstanding any arrangement which E &
               Y may have with EYR, the Court will not approve any
               compensation to E & Y for any services rendered by EYR
               personnel between October 1 and the time EYR’s application for
               retention is filed and approved by this Court.

       210.    The “illegal fee sharing” issue to which Judge Walrath referred arises under 11

U.S.C. § 504, which provides, in pertinent part:

               (a) Except as provided in subsection (b) of this section, a person
               receiving compensation or reimbursement under section 503(b)(2)
               or 503(b)(4) of this title may not share or agree to share—

                     (1) any such compensation or reimbursement with another
                     person; or

                     (2) any compensation or reimbursement received by another
                     person under such sections.

               (b)

                     (1) A member, partner, or regular associate in a professional
                     association, corporation, or partnership may share
                     compensation or reimbursement received under section
                     503(b)(2) or 503(b)(4) of this title with another member,
                     partner, or regular associate in such association, corporation, or
                     partnership, and may share in any compensation or
                     reimbursement received under such sections by another
                     member, partner, or regular associate in such association,
                     corporation, or partnership.



                                                   75
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 89 of 158



       211.    The court in In re ACandS, Inc., 297 B.R. 395, 404 (Bankr. D. Del. 2003), relied

on United Companies to reach the same result on similar facts. In that case, the debtor filed a

motion for retroactive approval its employment of Kenesis, a claims administration firm. At the

hearings on the motion, it came out that this professional had actually subcontracted most of the

work to a subsidiary, The Clearinghouse, without having obtaining court approval under § 327.

After quoting the holding in United Companies, the court stated, “Obviously, the same principle

applies to Kenesis’ subcontracting arrangement with its own subsidiary, The Clearinghouse,

LLC.” Id. at 404. The court continued, “Although Kenesis attempts to downplay the separate

existence of The Clearinghouse, LLC as ‘simply an operating subsidiary which is basically a cost

center’ (Tr. 40), it is a separate entity which requires a separate retention application in order to

avoid ‘any illegal fee sharing in this case.’” Id. (quoting United Companies).141

       212.    The implications of this requirement of Rule 2014 are clear for the Debtors,

McKinsey and Company, and McKinsey RTS. The Debtors seek this Court’s approval to

employ McKinsey RTS. However, McKinsey RTS has subcontracted a good portion its work to

McKinsey and Company and to other affiliates within the McKinsey organization. Under United

Companies and ACandS, each of these McKinsey RTS affiliates must be the subject of a separate

employment application, which must include the affiliate’s required disclosures of its

connections under Rule 2014.

       213.    McKinsey has totally ignored this requirement. Because McKinsey RTS cannot

perform its obligations without the support of its affiliates, and because the Debtors have not




       141
           United Companies was also cited with approval in In re Borders Grp., Inc., 456 B.R. 195, 209
(Bankr. S.D.N.Y. 2011), although the facts in that case were dissimilar.



                                                  76
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 90 of 158



sought court approval to retain any affiliates of McKinsey RTS, the Debtors’ application for

approval to retain McKinsey RTS must be denied.


       I.      Bankruptcy Rule 2014 Is Absolute in Its Requirement for the Full
               Public Disclosure of McKinsey RTS’s Connections.

       214.    Bankruptcy Rule 2014 states, in pertinent part:

               An order approving the employment of … other professionals
               pursuant to § 327 … of the Code shall be made only on application
               of the trustee or committee. The application shall be filed …. The
               application shall be accompanied by a verified statement of the
               person to be employed setting forth the person’s connections with
               the debtor, creditors, any other party in interest, their respective
               attorneys and accountants, the United States trustee, or any person
               employed in the office of the United States trustee.”

Rule 2014(a), Fed.R.Bankr.P. (emphasis added).

       215.    Rule 2014 unconditionally requires a professional to disclose its connections in a

verified statement attached to the debtor’s application for approval of the professional’s

employment. The rule further requires that the debtor’s application “shall be filed.” The rule

authorizes no alternatives, conditions or exceptions to this absolute requirement. McKinsey RTS

must, therefore, publicly disclose all of its connections, including those of McKinsey, its

affiliates and MIO.

       216.    “The Bankruptcy Rules were promulgated by the Supreme Court pursuant to

authority granted by Congress in 28 U.S.C. § 2075. As such, the Rules have the force of law.”

In re Teknek, LLC, 354 B.R. 181, 191 (Bankr. N.D. Ill. 2006) (citing In re Brooks Fashion

Stores, 124 B.R. 436, 440 (Bankr. S.D.N.Y. 1991)).142




       142
           See also In re Chapman, 265 B.R. 796, 809 (Bankr. N.D. Ill. 2001); In re Barton, 249 B.R.
561, 564 (Bankr. E.D. Wash. 2000); In re Bailey, 151 B.R. 28, 33 (Bankr. N.D.N.Y. 1993).



                                                77
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 91 of 158



        217.    The Supreme Court has stated, “We give the Federal Rules of Civil Procedure

their plain meaning, Walker v. Armco Steel Corp., 446 U.S. 740, 750, n. 9, 100 S.Ct. 1978, 1985

n. 9, 64 L.Ed.2d 659 (1980), and generally with them as with a statute, ‘[w]hen we find the terms

... unambiguous, judicial inquiry is complete,’ Rubin v. United States, 449 U.S. 424, 430, 101

S.Ct. 698, 701, 66 L.Ed.2d 633 (1981).” Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S.

120, 123, (1989).

        218.    “Judicial inquiry must therefore begin with the text of the rule.” In re Raggie,

389 B.R. 309, 312 (Bankr. E.D.N.Y. 2008).

        219.    Nothing in the Bankruptcy Rule 2014 permits a court to authorize McKinsey RTS

to withhold its connections from public disclosure under any circumstances. Specifically, the

rule has no exception that would protect McKinsey’s business interests or its business model.

Rule 2014 has no exceptions of any kind, not even for McKinsey, McKinsey RTS or MIO.

        220.    Bankruptcy courts are “bound to follow without exception the rules promulgated

by the United States Supreme Court, unless the procedural rule is inconsistent with 28 U.S.C.

§ 2075.” 143 In re Wilferth, 57 B.R. 693, 694 (Bankr. D.N.M. 1986) (emphasis added). See also

In re Smith, 103 B.R. 392, 394 (Bankr. N.D.N.Y. 1988).

        221.    “Congress intended that the Federal Rules of Bankruptcy Procedure be applicable

in full, and without exception, to all provisions of the Bankruptcy Code[.]” In re Sutera, 157

B.R. 519, 523 (Bankr. D. Conn. 1993).




        143
            28 U.S.C.A. § 2075 states, “The Supreme Court shall have the power to prescribe by general
rules, the forms of process, writs, pleadings, and motions, and the practice and procedure in cases under
title 11.”



                                                   78
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 92 of 158



        222.      Neither the Debtors nor McKinsey RTS has cited or invoked any rule that gives a

court the authority to withhold McKinsey’s connections from full public disclosure. No such

rule exists.144

        223.      Nor can McKinsey rely upon 11 U.S.C § 105 in asking this Court to withhold its

connections from public disclosure, although it has not done so. That use of Section 105 would

directly contravene Bankruptcy Rule 2014, which as noted above, has the force of law. As the

Supreme Court reaffirmed in Law v. Siegel, 134 S. Ct. 1188, 1194 (2014):

                  It is hornbook law that Section 105(a) “does not allow the
                  bankruptcy court to override explicit mandates of other sections of
                  the Bankruptcy Code.” 2 Collier on Bankruptcy ¶ 105.01[2], p.
                  105–6 (16th ed. 2013). Section 105(a) confers authority to “carry
                  out” the provisions of the Code, but it is quite impossible to do that
                  by taking action that the Code prohibits. That is simply an
                  application of the axiom that a statute’s general permission to take
                  actions of a certain type must yield to a specific prohibition found
                  elsewhere. See Morton v. Mancari, 417 U.S. 535, 550–551, 94
                  S.Ct. 2474, 41 L.Ed.2d 290 (1974); D. Ginsberg & Sons, Inc. v.
                  Popkin, 285 U.S. 204, 206–208, 52 S.Ct. 322, 76 L.Ed. 704 (1932).

        224.      As a result, “[t]he requirements of Rule 2014(a) are not discretionary.” In re

Tinley Plaza Associates, L.P., 142 B.R. 272, 278 (Bankr. N.D. Ill. 1992).

        225.      Under Rule 2014, the parties’ interest in the public disclosure of McKinsey RTS’s

connections overrides any interest it may have in concealing them for its own business reasons.

“The purpose of Rule 2014 is to assure that both the court and the parties in interest receive full

disclosure of all actual or potential conflicts that might affect the professional’s representation of

a trustee, committee or debtor in possession.” In re Wheatfield Bus. Park LLC, 286 B.R. 412,




        144
            McKinsey has never asked a court for relief 11 U.S.C. § 107 to excuse it from the public
disclosure obligations of Rule 2014.



                                                   79
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 93 of 158



419 (Bankr. C.D. Cal. 2002) (emphasis added).145 For that reason, “the professional must

disclose to the court and the parties in interest all facts which might bear on the professional’s

qualification for retention under § 327(a) both at the time of the original application and on an

ongoing basis[.]” In re Diamond Mortgage Corp. of Ill., 135 B.R. 78, 89 (Bankr. N.D. Ill. 1990)

(emphasis added).

        226.    Accordingly, McKinsey RTS must disclose its connections not only to the Court

and but also to all parties in interest. The Court must give effect to the plain meaning of

Bankruptcy Rule 2014.

        227.    Other professionals comply with the public disclosure requirements of

Bankruptcy Rule 2014. They endure whatever business disadvantage results, if indeed there is

any. McKinsey RTS is not entitled to any special consideration. There can be no “McKinsey

exception” to Bankruptcy Rule 2014, including its requirement for full public disclosure of

McKinsey RTS’s disclosure declaration.

        228.    In any event, McKinsey RTS has not alleged, let alone established by competent

evidence, that it will suffer any business harm if the Court orders the public disclosure of its

connections that Rule 2014 requires.




        145
             See also In re Love, 163 B.R. 164, 167 (Bankr. D. Mont. 1993) (“[The] purpose of Rule
2014(a) is to permit the court and parties in interest to determine whether certain legal connections
disqualify the applicant[.]”) (citing In re Granite Sheet Metal Works, Inc., 159 B.R. 840, 845 (Bankr. S.D.
Ill. 1993)) (emphasis added); In re Bruno, 327 B.R. 104, 110 (Bankr. E.D.N.Y. 2005) (“To enable parties
in interest, and the Court, to determine whether an attorney has a conflict of interest, Bankruptcy Rule
2014 and Local Bankruptcy Rule 2014–1 require an attorney whom the trustee seeks to employ to file an
affidavit …”) (emphasis added); In re Begun, 162 B.R. 168, 177 (Bankr. N.D. Ill. 1993); In re Woodcraft
Studios, Inc., 464 B.R. 1, 8 (N.D. Cal. 2011), aff’d sub nom. Kun v. Mansdorf, 558 F. App'x 755 (9th Cir.
2014); In re EWC, Inc., 138 B.R. 276, 281 (Bankr. W.D. Okla. 1992) (“The court and interested parties
are then informed and the professional does not run the risk of serving the estate pro bono.”) (emphasis
added); In re Lee, 94 B.R. 172, 176 (Bankr. C.D. Cal. 1988); In re Gluth Bros. Const., Inc., 459 B.R. 351,
364 (Bankr. N.D. Ill. 2011).



                                                    80
       Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 94 of 158



        229.       To varying degrees, every bankruptcy professional has contractual and ethical

obligations of confidentiality to their clients. Indeed, the professionals that arguably have the

strongest claim to client confidentiality are attorneys, not restructuring advisors like McKinsey

RTS.    Attorneys must diligently protect their clients’ confidences and the attorney-client

privilege. Nevertheless, attorneys do comply with Bankruptcy Rule 2014. On the other hand,

McKinsey’s clients have no legally recognized privilege that requires legal protection.

        230.       McKinsey and McKinsey RTS are not special in that regard. Its contracts cannot

protect it from the requirements of Bankruptcy Rule 2014 any more than other professionals’

contracts do.       If the contractual confidentiality obligations of professionals could preempt

Bankruptcy Rule 2014, the rule would be eviscerated.

        231.       The point that slams the door on this issue for McKinsey RTS is this: McKinsey

RTS’s standard engagement letter with its clients allows disclosure of client information related

to the engagement “as required by law.” McKinsey RTS’s engagement letter in with the Debtors

in this case illustrates the point:

                   In connection with the Engagement, McKinsey RTS may furnish
                   the Client with information, advice, reports, analyses, presentations
                   or other such materials (the “Deliverables”). The Client
                   understands and agrees that any such Deliverables are furnished or
                   presented solely for the Client’s internal use and benefit (limited to
                   management and the Board) and may not be furnished or conveyed
                   in whole or in part to any person or entity other than as described
                   in this Section 6 without McKinsey RTS’s prior written consent or
                   as required by law.146




        146
              Dkt. 452, p. 27 of 194, ¶ 6 (emphasis added).



                                                      81
       Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 95 of 158



VII.    The Debtors Will Never Be Able to Meet Their Burden to Prove That McKinsey
        RTS Is Qualified to Serve as A Professional.

        232.   It may be tempting to grant McKinsey RTS another opportunity to attempt to

submit a complete disclosure of its connections. That temptation must be resisted. First, there is

already a sufficient record to establish that the Debtors cannot meet their burden to prove that

McKinsey RTS is qualified to serve as a professional under 11 U.S.C. § 327.

        233.   Second, as demonstrated below, the Debtors will never be able to meet that

burden because McKinsey will never comply with Rule 2014. It never has.

        234.   Third, it is in the best interests of the estate to resolve this matter a promptly as

possible so that plan confirmation is not delayed for the Debtors to obtain a replacement for

McKinsey RTS.


        A.     McKinsey and McKinsey RTS have never disclosed all of their
               connections in any of their previous thirteen bankruptcy cases.

        235.   McKinsey and McKinsey RTS have never disclosed all of their connections in

any of their previous thirteen bankruptcy cases, despite having submitted 39 disclosure

declarations in those cases.

        236.   In the thirteen previous cases in which McKinsey and McKinsey RTS were

retained, their disclosure declarations admitted to having many disclosable connections but then

they just refused to identify them, frivolously claiming obligations of confidentiality. These are

the cases:

               1. In re Hayes Lemmerz International, Inc.; D. Del.; No. 01-11490; filed
                  December 5, 2001
               2. In re UAL Corp.; N.D. Ill.; No. 02-48191; filed December 9, 2002
               3. In re Mirant Corp.; N.D. Tex.; No. 03-46590; filed July 14, 2003
               4. In re Lyondell Chemical Co.; S.D.N.Y.; No. 09-10023; filed January 6, 2009
               5. In re Harry & David Holdings, Inc.; D. Del.; No. 11-10884; filed March 28,
                  2011
               6. In re AMR Corp.; S.D.N.Y.; No. 11-15463; filed November 29, 2011


                                                82
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 96 of 158



               7. In re AMF Bowling Worldwide, Inc.; E.D. Va.; No. 12-36495; filed
                   November 13, 2012
               8. In re Edison Mission Energy; N.D. Ill.; No. 12-49219; filed December 17,
                   2012
               9. In re NII Holdings, Inc.; S.D.N.Y.; No. 14-12611; filed September 15, 2014
               10. In re The Standard Register Co.; D. Del.; No. 15-10541; filed March 12, 2015
               11. In re Alpha Natural Resources, Inc.; E.D. Va.; No. 15-33896; filed August 3,
                   2015
               12. In re SunEdison, Inc.; S.D.N.Y; No. 16-10992; filed April 21, 2016
               13. In re GenOn Energy, Inc.; S.D.N.Y.; No. 17-33695; filed June 14, 2017

       237.    McKinsey and McKinsey RTS have a demonstrable history of concealing its

connections in its cases since 2001.

       238.    McKinsey’s history of concealing and lying about its connections has now

become more ominous and dangerous than merely failing to disclose its connections. In its more

recent cases, ANR, SunEdison and GenOn, McKinsey RTS has knowingly submitted numerous

false declarations under the penalty of perjury and has committed other frauds, all for the

purpose of obtaining and retaining lucrative employment in bankruptcy cases despite its

disqualifying connections, as illustrated in the discussions of the GenOn, SunEdison and ANR

cases below.

       239.    All of this makes it impossible for the Debtors to meet their burden of proving

that McKinsey RTS has disclosed all of its connections, as Rule 2014 requires, and that it does

not hold or represent an interest adverse to the estate and is disinterested, as 11 U.S.C. § 327

requires.


       B.      GenOn, Which Was Filed in This District and Assigned to This Court,
               Is Among the Cases in Which McKinsey RTS Fraudulently but
               Successfully Concealed Its Disqualifying Conflicts of Interest.

       240.    GenOn Energy Inc. filed for bankruptcy in this Court on June 14, 2017.

McKinsey RTS submitted four disclosure declarations in the GenOn bankruptcy:




                                              83
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 97 of 158



                An initial declaration, filed on June 23, 2017;147

                A First Supplemental Declaration, filed on July 13, 2017;148

                A Second Supplemental Declaration, filed on September 15, 2017;149 and

                A Third Supplemental Declaration, filed on February 7, 2018.150

       241.      McKinsey RTS submitted its first two Rule 2014 declarations in GenOn before

the court authorized its employment. On July 13, 2017, relying on these declarations, this Court

authorized GenOn to employ McKinsey RTS as its restructuring advisor.151

       242.      In an order entered on April 9, 2018, this Court approved McKinsey’s final fee

and expense request in the amount of $16,042,791.57.152

       243.      In GenOn, if McKinsey had fully and honestly complied with Rule 2014, it would

have been disqualified.

       244.      Instead, McKinsey RTS committed multiple frauds on this Court to obtain, and

then maintain, its employment as a professional and a fiduciary for the GenOn estate.153

       245.      As detailed below, McKinsey RTS’s frauds on this Court in GenOn include:

                 a.   Submitting false declarations that unlawfully concealed that NRG Energy,
                 GenOn’s parent company, against whom McKinsey RTS was investigating a


       147
             GenOn Dkt. 123-2.
       148
             GenOn Dkt. 221.
       149
             GenOn Dkt. 771.
       150
             GenOn Dkt. 1429.
       151
             GenOn Dkt. 231.
       152
             GenOn Dkt. 1568.
       153
            The Court should be aware that on October 15, 2016, Mar-Bow, by counsel, sent a letter to
Clifford J. White III, Director, Executive Office for United States Trustees, advising him of McKinsey
RTS’s frauds in the GenOn and SunEdison cases.



                                                  84
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 98 of 158



                multi-million dollar claim for GenOn and with whom McKinsey RTS was
                negotiating GenOn’s separation, was also a current or former McKinsey client;

                b.      Submitting false declarations that unlawfully concealed the depth of
                McKinsey’s connections to GenOn’s parent company, NRG Energy, and to the
                entities whose transactions and bankruptcies created GenOn;

                c.      Submitting a declaration that falsely represented that McKinsey RTS was
                disinterested after it received preference payments totaling $4,512,000, which
                gave rise to a disqualifying interest adverse to the bankruptcy estate; and

                d.   Submitting false declarations that unlawfully concealed and falsely denied
                McKinsey’s disqualifying connections to multiple other interested parties.

                1.     McKinsey Fraudulently Concealed that NRG Energy
                       Was a McKinsey Client While It Was Investigating
                       GenOn’s Substantial Claims Against NRG Energy.

       246.     McKinsey’s disclosure declarations in GenOn fraudulently concealed that when

McKinsey was investigating GenOn’s potential multimillion-dollar fraudulent transfer claims

against NRG Energy, McKinsey was investigating its own longstanding client.

       247.     The declaration of Mark C. McFarland, GenOn’s CEO,154 stated that in March

2016, an ad hoc group of noteholders of GenOn Unsecured Senior Notes and GenOn Americas

Generation Unsecured Senior Notes (the “Noteholder Group”) began a conversation with GenOn

regarding potential claims for fraudulent transfer, breach of fiduciary duty, and other claims that

GenOn might hold against NRG Energy and current and former GenOn directors and officers,

among others.

       248.     GenOn, with assistance from McKinsey RTS and AlixPartners, began identifying

and evaluating these potential claims. GenOn’s potential claims concerned contracts between




       154
         Declaration of Mark A. McFarland in Support of Chapter 11 Petitions and First Day Motions,
GenOn Dkt. 19, filed June 14, 2017, pp. 18-19, ¶¶ 41-43.



                                                85
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 99 of 158



GenOn and NRG Energy, certain sales of GenOn power plants to NRG Energy’s affiliates and

third parties, and certain development projects between GenOn and NRG Energy.

         249.       In June 2016, GenOn’s attorneys, Kirkland and Ellis, (not GenOn itself) directly

retained both McKinsey RTS and AlixPartners to investigate GenOn’s potential claims against

NRG Energy arising from the same factual circumstances as the Noteholders’ claims. That

investigation continued through GenOn’s Chapter 11 bankruptcy case, which was filed a year

later in June 2017.          McKinsey RTS’s post-petition fee statements reflect that, as part its

investigation, McKinsey RTS conferred with GenOn noteholders about the potential claims,

requested and reviewed thousands of documents from NRG Energy, and interviewed numerous

NRG Energy and GenOn representatives.

         250.       In the same month (June 2016) that GenOn retained McKinsey RTS to investigate

NRG Energy, McKinsey filed an amended declaration, not in the GenOn case, but in the

SunEdison case, disclosing that NRG Energy was a McKinsey client.155               McKinsey RTS,

therefore, fraudulently concealed that very same connection throughout the course of the GenOn

case.

         251.       The GenOn Noteholder Group ultimately filed a lawsuit against NRG Energy and

GenOn in Delaware state court on December 13, 2016. On April 30, 2017, the Noteholder

Group filed an Amended Complaint adding as defendants NRG Yield (an NRG subsidiary), and

eight current or former GenOn directors and officers (the “GenOn Individual Defendants”).

         252.       The GenOn Noteholders’ Amended Complaint alleged: (i) NRG Energy had been

overcharging GenOn under a Shared Services Agreement since its execution; and (ii) GenOn did

not receive reasonably equivalent value from NRG Yield for GenOn’s July 22, 2013 sale of the


         155
               SunEdison Dkt. 484, filed June 6, 2016, p. 19, ¶ 38.



                                                       86
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 100 of 158



Marsh Landing generating station (a newly developed power plant). The Noteholder Group

further alleged that (iii) the GenOn Individual Defendants breached their fiduciary duties by

allowing GenOn’s purported overpayments under the Shared Services Agreement and by

allowing NRG Energy to pursue new business opportunities at GenOn’s Canal and Mandalay

power plant sites; and (iv) NRG Energy aided and abetted those breaches.

       253.      By this time, McKinsey was simultaneously representing both NRG and GenOn.

       254.      Ultimately, GenOn settled its fraudulent transfer claims against NRG Energy.

The money derived from that settlement formed a substantial part of GenOn’s Chapter 11 plan

and was relied upon by this Court, the U.S. Trustee, and GenOn’s other creditors, none of whom

were aware of McKinsey RTS’s egregious conflict of interest involving NRG Energy.

       255.      Despite this clear conflict, McKinsey RTS’s initial declaration in GenOn, dated

June 23, 2017, disclosed only that McKinsey serves or has served “various parties listed” on the

Interested Parties List in GenOn as “NRG Affiliates” (of which there were over 900). Thus,

McKinsey RTS fraudulently concealed the specific and crucial fact that, although McKinsey

RTS was in the process of investigating NRG Energy on behalf of GenOn, McKinsey then had a

client relationship with NRG Energy itself.

       256.      On July 13, 2017, McKinsey RTS filed its First Supplemental Declaration in

GenOn, in which McKinsey again fraudulently concealed its connection to NRG Energy.156

McKinsey made only an innocuous and, frankly, incomprehensible disclosure that a member of

McKinsey RTS “assisted in maintaining a chart, which includes publicly available information




       156
             GenOn Dkt. 221.


                                                87
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 101 of 158



concerning asset sales to NRG Energy, or one of its affiliates for a client that is not on the list of

Potential Parties in Interest.”157

        257.       Because NRG Energy, whom McKinsey RTS was investigating for GenOn, was

also a significant McKinsey client, McKinsey “represent[ed] an interest adverse to the estate,” in

violation of 11 U.S.C. § 327(a). McKinsey’s connection with NRG Energy created an actual,

present, ongoing conflict of interest that required disclosure and disqualification of McKinsey

RTS in the GenOn case. Nevertheless, McKinsey fraudulently concealed this actual conflict.


                   2.        McKinsey Fraudulently Concealed That NRG Energy
                             Was a McKinsey Client While It Was Negotiating on
                             Behalf of GenOn for GenOn’s Separation from NRG
                             Energy.

        258.       At the same time that McKinsey was serving GenOn’s parent company, NRG

Energy, McKinsey RTS was acting as a fiduciary for GenOn in negotiating GenOn’s separation

from NRG Energy as part of the bankruptcy process.

        259.       McKinsey RTS’s final fee application in the GenOn case, filed on March 16,

2018, states that McKinsey RTS spent 7,595.8 hours and billed $4,049,978.00 in fees for a task it

called “separation activity.”158 This was by far the greatest amount billed for any of McKinsey

RTS’s tasks in GenOn.

        260.       Billing descriptions of “separation activity” included: “Held weekly meetings and

planning sessions with the parent company’s functional leads and GenOn leads to advance

transition and separation efforts.” In other words, McKinsey RTS was negotiating the separation

of its fiduciary client, GenOn, from McKinsey’s consulting client, NRG Energy, with whom it


        157
              Id., p. 5, ¶ 13.
        158
              GenOn Dkt. 1516, p. 7; Id., pp 16-17, ¶ 29; GenOn Dkt. 221, Exhibit E to the filed paper.



                                                      88
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 102 of 158



was incentivized to preserve its client relationship. This was in direct conflict with McKinsey

RTS’s fiduciary obligation to assure that GenOn was able to negotiate the most favorable terms

possible for the benefit of its creditors.


                  3.      McKinsey Fraudulently Concealed Asset Sales
                          Conflicts, the Depth of Its Connections to NRG in
                          Several Chapter 11 Cases, and its Prior Involvement in
                          the Transactions and Bankruptcies that Created
                          GenOn.

        261.      McKinsey also fraudulently concealed the facts surrounding the history of

McKinsey and McKinsey RTS representing NRG Energy through various mergers and

acquisitions in the energy sector, including in transactions involving the formation of GenOn.

This too allowed McKinsey to simultaneously profit from its fiduciary relationship with GenOn

and receive bankruptcy fees, while also acting to benefit its long-standing client, NRG Energy.

        262.      Prior to the formation of GenOn, NRG Energy had acquired substantial assets

from at least three other Chapter 11 bankruptcy estates for which McKinsey and McKinsey RTS

also served as a fiduciary and did not disclose its relation to NRG, the buyer of those debtors’

assets. The power and energy companies in which McKinsey or McKinsey RTS had served as a

fiduciary in three separate Chapter 11 bankruptcy cases were Mirant, Edison Mission Energy,

and SunEdison.159

        263.      Specifically:

                  a.      NRG Energy purchased most of the assets of Edison Mission Energy in
                  the latter’s 2012 bankruptcy while McKinsey RTS served as a fiduciary for
                  Edison Mission Energy and while McKinsey concealed that NRG was also a
                  McKinsey client;



        159
              The facts stated in this section were gleaned from the court filings in the bankruptcy cases
discussed.



                                                     89
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 103 of 158



                b.      In 2012, NRG Energy purchased GenOn, which had been created in 2010
                in a merger between former McKinsey bankruptcy client Mirant and RRI Energy,
                Inc. (formerly Reliant Energy, Inc.); and

                c.      During SunEdison’s 2016 bankruptcy, NRG Energy purchased at least
                three of SunEdison’s non-debtor affiliates while McKinsey RTS served as a
                fiduciary for SunEdison and while McKinsey concealed that NRG was also a
                McKinsey client.

        264.    Of the entities that participated in these transactions, at least five were current or

former McKinsey clients: Mirant, NRG Energy, GenOn, Edison Mission Energy, and

SunEdison. In GenOn, however, McKinsey concealed its connections to all of those parties and

all the transactions.

        265.    Rule 2014 required McKinsey RTS to fully disclose McKinsey’s role in those

transactions because this disclosure was critical to a full understanding of McKinsey RTS’s

connection to NRG as well as to GenOn itself, and any role that McKinsey and McKinsey RTS

may have played in GenOn’s insolvency.

        266.    Here, the connections of McKinsey and McKinsey RTS to GenOn began years

before GenOn retained McKinsey RTS to assist with GenOn’s insolvency and bankruptcy. That

connection began with McKinsey’s deep involvement in the transactions that led to GenOn’s

creation. McKinsey RTS’s employment by GenOn for GenOn’s bankruptcy case is only the

latest phase of this longstanding connection. Instead of disclosing the history of its multiple

connections to GenOn both inside and outside of several chapter 11 cases, however, McKinsey

fraudulently concealed all of it.

        267.    To enable McKinsey RTS to obtain bankruptcy employment in GenOn, it also

concealed the extent to which it was involved in advising the web of entities connected to GenOn

and NRG Energy. For example, when NRG Energy purchased assets from McKinsey RTS

Chapter 11 client Edison Mission Energy, NRG was advised by multiple advisors that are



                                                 90
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 104 of 158



themselves McKinsey clients or advisors. Meanwhile, Edison Mission Energy, the seller was

also advised by JPMorgan Chase, which is a McKinsey client, and by Kirkland & Ellis, which is

a McKinsey service provider.           Of all these professionals, McKinsey RTS disclosed only

JPMorgan Chase as a McKinsey connection in GenOn.

        268.    McKinsey RTS fraudulently concealed all of these connections from the parties

and this Court in GenOn. Yet they were disqualifying connections because they reveal a pattern

of McKinsey’s clients receiving one another’s assets, while the fiduciaries, McKinsey and

McKinsey RTS, improperly stood in the middle and made money on all sides.

        269.    McKinsey has a history of recommending that its undisclosed clients purchase

either insolvent entities for which McKinsey or McKinsey RTS serves as a court-approved

fiduciary or their assets. This history strongly suggests that the GenOn court likely would have

found that McKinsey RTS’s employment was not in the best interest of GenOn’s bankruptcy

estate,160 if not an actual, direct, and currently undisclosed conflict. McKinsey appears to be

trafficking in the assets of its Chapter 11 clients when acting as a fiduciary in multiple Chapter

11 cases.


                4.       McKinsey Received Avoidable Preference Payments
                         from GenOn in Order to Avoid Disqualification as a
                         Creditor.

        270.    Had McKinsey RTS made complete and truthful disclosures in GenOn, it also

would have been disqualified either as a creditor of GenOn or due to its preference liability to




        160
            To approve the employment of a professional, the bankruptcy court must find not only that the
professional is disinterested, but also that the employment is in the best interest of the estate. In re Alpha
Nat. Res., Inc., 556 B.R. 249, 258 (Bankr. E.D. Va. 20160 (citing In re eToys, Inc., 331 B.R. 176, 189
(Bankr. D. Del. 2005); In re Leslie Fay Cos., 175 B.R. 525, 533 (Bankr. S.D.N.Y. 1994) (citing 8 L.
King, COLLIER ON BANKRUPTCY, ¶ 2014.03 (15th ed. 1994)).



                                                     91
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 105 of 158



GenOn.        Before GenOn filed for bankruptcy, using McKinsey RTS’s insider status and

information, it ensured that GenOn paid the debts owed to it ahead of other creditors. Then, to

further avoid disqualification, McKinsey falsely stated that these payments were ordinary course

payments to avoid preference liability. But clearly, they were not.

        271.        McKinsey RTS received avoidable preferences totaling $4,512,000 in the ninety

days before the GenOn petition date.161 Thus, McKinsey RTS held “an interest adverse to the

estate,” and was not qualified for employment as a professional under Section 327(a). McKinsey

did not disclose this to this Court.

        272.        GenOn’s application to employ McKinsey RTS (not McKinsey RTS’s disclosure

declaration) stated that “[d]uring the ninety days prior to the commencement of the Chapter 11

cases, the debtors paid McKinsey RTS a total of $6,012,000 (inclusive of reimbursable expenses)

incurred in providing services to the debtors in contemplation of, and in connection with,

prepetition restructuring activities[.]”162

        273.        More specifically, GenOn (not McKinsey RTS) disclosed these five payments to

McKinsey RTS totaling $4,512,000 within the ninety days before its bankruptcy filing on June

14, 2017:163

                    a.    $510,000 on April 25, 2017 (for an invoice dated January 15, 2017);

                    b.     $510,000 on June 5, 2017 (for an invoice dated January 30, 2017);

                    c.    $900,000 on June 9, 2017 (for an invoice dated June 2, 2017);

                    d.    $900,000 on June 12, 2017 (for an invoice dated June 5, 2017); and


        161
              Application to Employ McKinsey, GenOn Dkt. 123, pp. 13-14, ¶¶ 30-32.
        162
              Id.
        163
              Id.



                                                   92
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 106 of 158



               e.     $1,692,000 on June 13, 2017 (for an invoice dated June 12, 2017).

       274.    As a result of those concealed payments, McKinsey RTS was not listed as a

prepetition creditor in GenOn’s bankruptcy schedules. However, none of these payments were

made pursuant to “ordinary course” business terms, as required to avoid preference liability

under 11 U.S.C. § 547(c)(2).

       275.    The first two payments were late, having been made more than three and a half

months after invoices were issued, while the last three invoices were issued and paid just days

before the bankruptcy filing - much quicker than the ordinary course for McKinsey RTS and

GenOn.

       276.    The third payment was made seven days after the invoice was issued and just five

days before the bankruptcy filing. The fourth payment was made seven days after the invoice

was issued and just two days before the bankruptcy filing. And the fifth and final payment was

made the day after the invoice was issued and the day before the bankruptcy filing. Each

payment was arranged through McKinsey’s insider status and was a voidable preference

payment under 11 U.S.C. § 547(b).

       277.    As developed in Part III.H. above, these preference payments created “an interest

adverse to the estate” that disqualified McKinsey RTS under 11 U.S.C. § 327. In McKinsey

RTS’s rush to obtain these prepetition payments as an insider and to avoid disqualification as a

prepetition creditor, it merely transformed the payments into preference payments, which are

also disqualifying.




                                              93
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 107 of 158



       278.       McKinsey RTS’s declaration to this Court in GenOn falsely stated: “McKinsey

RTS is a ‘disinterested person.’”164 This was an intentionally false statement. McKinsey RTS

knowingly arranged and then collected preference payments from GenOn on the eve of its

bankruptcy in order to jettison its status as an unsecured creditor. Further, McKinsey RTS did

not advise the U.S. Trustee or the bankruptcy court that it had been paid millions of dollars in

preference payments. Whether McKinsey RTS was a creditor or a preference recipient, it would

have been disqualified because it held an interest adverse to the estate under 11 U.S.C. § 327.

       279.       Accordingly, McKinsey’s description of these payments in its disclosure

declaration was materially false and its affirmative statement that it was disinterested was an

intentionally false statement that worked a fraud on this Court.


                  5.      McKinsey’s Declarations in GenOn Fraudulently
                          Concealed     Numerous    Connections,    Including
                          Connections to GenOn’s Creditors and Competitors.

       280.       McKinsey RTS’s various delayed and incomplete declarations in GenOn

ultimately disclosed approximately 85 connections to interested parties. However, McKinsey

RTS continued to conceal many other connections. As in this case, McKinsey RTS’s initial

declaration in GenOn stated that it was disinterested because the services it provided to clients

who were interested parties “specifically do not focus on direct commercial relationships or

transactions between such companies and the debtors.”165




       164
             Declaration of Kevin M. Carmody, GenOn Dkt. 1232-2, filed June 23, 2017, p. 26 of 102, ¶
68.
       165
             GenOn Dkt. 123-2, p. 19, ¶ 58; see also, Id., pp. 21-22, ¶ 61.



                                                      94
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 108 of 158



           281.       Rule 2014, however, does not limit disclosure requirements to connections that

are “direct commercial relationships or transactions between such companies and the debtors.”

Rather, the law mandates that all connections must be disclosed.

           282.       As a result of McKinsey’s repeated fraudulent concealments of multiple

connections in GenOn, its disclosure declarations include numerous false or materially

misleading statements.

           283.       For instance, McKinsey’s initial declaration in GenOn, dated June 23, 2017,

falsely states that McKinsey had no connections to the following nine categories of interested

parties:

                     Bank and Indenture Trustees;
                     DIP Lenders;
                     Government-Regulatory Agencies;
                     Insurers;
                     Joint Venture Parties;
                     Litigation Parties;
                     Noteholders;
                     Surety Bonds; and
                     Taxing Authorities.

           284.       In its initial declaration, McKinsey RTS disclosed a handful of its client

connections in certain other categories of interested parties: twelve Contractual Counterparties;

four Significant Vendors; three Utility Providers; three Shippers; two Significant Customers; two

Professionals; one Lienholder; one Beneficiary of Letter of Credit; and one Largest Unsecured

Creditor.166 McKinsey further disclosed that three law firms listed as Professionals in GenOn

were also service providers to McKinsey.167




           166
                 GenOn Dkt. 123-2, pp. 13-19, ¶¶ 30-57.
           167
                 Id., p. 24, ¶ 66.



                                                          95
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 109 of 158



        285.       As in this case, McKinsey stated that it had no further connections, despite having

“conducted a global database search of the Potential Parties in Interest” in GenOn prior to its

bankruptcy engagement.168         McKinsey further stated that it had “searched its global client

database, which covers clients of all its consulting affiliates, to determine the existence of any

client service provided by McKinsey RTS US or affiliates within the last two years to Potential

Parties in Interest.”169

        286.       As in this case, however, McKinsey RTS also admitted that its search was

incomplete and defective because it did not include its non-consulting affiliates - specifically,

MIO.

        287.       Based on the proven extreme and obvious deficiencies in McKinsey’s disclosures,

both as discussed above and as listed below, McKinsey’s statements are demonstrably false.

        288.       As in this case, McKinsey further created the false impression that it had

conducted a diligent, thorough, and exhaustive search of its potential connections. It did that by

reassuring this Court that in addition to searching a “global database,” McKinsey had also

written to both “members of McKinsey RTS”170 and to “partners at its affiliates worldwide that

provide consulting services.”171 The plain deficiency here is that McKinsey unlawfully carved

out MIO and all other McKinsey non-“consulting” affiliates from the scope of its search and did

not disclose the many connections that would have resulted.




        168
              Id., p. 11, ¶ 26.
        169
              Id., p. 12, ¶ 27.
        170
              Id., p. 11, ¶ 27.
        171
              Id., p. 12, ¶ 27.



                                                   96
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 110 of 158



       289.      The count of McKinsey RTS’s now-known client and investment connections that

it knowingly concealed in the GenOn case exceeds 50, including:

        Entity                          Interested Party           McKinsey Connection(s)
                                        Roles(s) (in GenOn)
        AEP Energy Partners Inc.        Significant Customer       Client and/or Subsidiary of
                                                                   Client (American Electric
                                                                   Power Co.)
        American Alternative            Insurer                    Client and/or Subsidiary of
        Insurance Corporation                                      Client (MunichRe)
        Aspen American Insurance        Surety Bonds               Client
        Company
        Aspen Specialty Insurance       Insurer                    Client
        Company
        Australia and New Zealand       Litigation Party           Client
        Banking Group Ltd.
        BlackRock                       Banks and Indenture        Investment (MIO)
                                        Trustees
        BlackRock Fund Advisors         Major Equity Holder;       Investment (MIO)
                                        Noteholder
        Citigroup Global Markets Inc.   DIP Lender;                Client
                                        Noteholder;
                                        Contractual
                                        Counterparty
        Commonwealth of                 Contractual                Client
        Pennsylvania                    Counterparty
        Davis Polk & Wardwell LLP       Professional               Service Provider
        Dominion Cove Point LNG         Beneficiary of Letter of   Subsidiary or Affiliate of
        LP                              Credit;                    Client/Payor of McKinsey
                                        Contractual                in SunEdison bankruptcy
                                        Counterparty;              (Dominion Resources, Inc.)
                                        Shipper
        Dominion Energy Generation      Contractual                Subsidiary or Affiliate of
        Marketing Inc.                  Counterparty               Client/Payor of McKinsey
                                                                   in SunEdison bankruptcy
                                                                   (Dominion Resources, Inc.)
        Dominion Energy Marketing       Contractual                Subsidiary or Affiliate of
        Inc.                            Counterparty               Client/Payor of McKinsey
                                                                   in SunEdison bankruptcy
                                                                   (Dominion Resources, Inc.)
        Dominion Transmission, Inc.     Beneficiary of Letter of   Subsidiary or Affiliate of
                                        Credit;                    Client/Payor of McKinsey
                                        Contractual                in SunEdison bankruptcy
                                        Counterparty               (Dominion Resources, Inc.)



                                                  97
Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 111 of 158



  Intesa San Paolo, f/k/a Banca   Litigation Party    Client
  Intesa
  iShares $ High Yield            Noteholder          Investment (MIO)
  Corporate Bond UCITS ETF                            (BlackRock)
  iShares 0-5 Year High Yield     Noteholder          Investment (MIO)
  Corporate Bond ETF                                  (BlackRock)
  iShares Core Total USD Bond     Noteholder          Investment (MIO)
  Market ETF                                          (BlackRock)
  iShares Global High Yield       Noteholder          Investment (MIO)
  Corp Bond CHF Hedged                                (BlackRock)
  UCITS ETF
  iShares Global High Yield       Noteholder          Investment (MIO)
  Corp Bond GBP Hedged                                (BlackRock)
  UCITS ETF
  iShares Global High Yield       Noteholder          Investment (MIO)
  Corp Bond UCITS ETF                                 (BlackRock)
  iShares Global High Yield       Noteholder          Investment (MIO)
  Corporate Bond ETF                                  (BlackRock)
  iShares iBoxx $ High Yield      Noteholder          Investment (MIO)
  Corporate Bond ETF                                  (BlackRock)
  iShares iBoxx $ High Yield ex   Noteholder          Investment (MIO)
  Oil & Gas                                           (BlackRock)
  iShares U.S. High Yield Bond    Noteholder          Investment (MIO)
  Index ETF                                           (BlackRock)
  iShares USD Short Duration      Noteholder          Investment (MIO)
  High Yield                                          (BlackRock)
  Kirkland & Ellis LLP            Professional        Service Provider
  KPMG LLP                        Professional        Service Provider
  McGuire Woods LLP               Contractual         Service Provider
                                  Counterparty
  Moody’s Investors Services      Contractual         Service Provider
  Inc.                            Counterparty
  Onex Inc.                       Contractual         Client
                                  Counterparty
  Oregon Public Utility           Government-         Affiliate of Client (State of
  Commission                      Regulatory Agency   Oregon)
  Pennsylvania Bureau of Waste    Government-         Affiliate of Client
  Management                      Regulatory Agency   (Commonwealth of
                                                      Pennsylvania)
  Pennsylvania Department of      Government-         Affiliate of Client
  Revenue                         Regulatory Agency   (Commonwealth of
                                                      Pennsylvania)




                                           98
Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 112 of 158



  Progress Rail Leasing Corp.    Noteholder;                Client and/or Affiliate of
                                 Contractual                Client (Caterpillar
                                 Counterparty               Financial Services)
  Royal Bank of Scotland         Litigation Party           Client and/or Parent of
                                                            Client (Ulster Bank)
  Royal Bank of Scotland N.V.,   Litigation Party           Client and/or Affiliate of
  f/k/a ABN AMRO Bank NV                                    Client (Ulster Bank)
  Siemens Demag Delaval          Significant Vendor         Client and/or Affiliate of
                                                            Clients (Siemens Industry
                                                            Pace Global and Siemens
                                                            Financial Services);
                                                            Affiliate of Service
                                                            Provider (Siemens Industry
                                                            Pace Global)
  Siemens Energy Inc.            Largest Unsecured          Client and/or Affiliate of
                                 Creditors;                 Clients (Siemens Industry
                                 Contractual                Pace Global and Siemens
                                 Counterparty               Financial Services);
                                                            Affiliate of Service
                                                            Provider (Siemens Industry
                                                            Pace Global)
  Siemens Industry Inc.          Significant Vendor         Client and/or Affiliate of
                                                            Clients (Siemens Industry
                                                            Pace Global and Siemens
                                                            Financial Services);
                                                            Affiliate of Service
                                                            Provider (Siemens Industry
                                                            Pace Global)
  Siemens Power Generation       Contractual                Client and/or Affiliate of
  Inc.                           Counterparty               Clients (Siemens Industry
                                                            Pace Global and Siemens
                                                            Financial Services);
                                                            Affiliate of Service
                                                            Provider (Siemens Industry
                                                            Pace Global)
  Siemens Westinghouse           Contractual                Client and/or Affiliate of
                                 Counterparty               Clients (Siemens Industry
                                                            Pace Global and Siemens
                                                            Financial Services);
                                                            Affiliate of Service
                                                            Provider (Siemens Industry
                                                            Pace Global)
  Southern California Edison     Beneficiary of Letter of   Client
  Company                        Credit;
                                 Significant Customer;
                                 Contractual
                                 Counterparty;
                                 Utility Provider


                                          99
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 113 of 158



          Standard & Poor’s Rating         Contractual           Service Provider;
          Services                         Counterparty          Employee Relationship
          State of West Virginia           Taxing Authority      Client
          State Street Bank and Trust      Bank and Indenture    Client and/or Affiliate of
          Company                          Trustees;             Client (State Street Global
                                           Contractual           Advisors)
                                           Counterparty
          State Street Bank and Trust      Contractual           Client and/or Affiliate of
          Company of CT, N.A.              Counterparty;         Client (State Street Global
                                           Landlord              Advisors)
          State Street Global Advisors     Noteholder            Client
          Thyssenkrupp Elevator Corp.      Contractual           Client and/or Subsidiary of
                                           Counterparty          Client (Thyssenkrupp AG)
          UBS Warburg LLC                  Contractual           Client and/or Subsidiary
                                           Counterparty          and/or Affiliate of Clients
                                                                 (UBS; UBS Financial
                                                                 Services, Inc.; UBS
                                                                 Stamford Branch TRS)
          United States Attorney’s         Contractual           Client
          Office (Department of Justice)   Counterparty
          United States Trust Company      Contractual           Client and/or Subsidiary of
          of NY                            Counterparty          Client (Bank of America)
          Wells Fargo Bank, N.A.           Contractual           Client
                                           Counterparty;
                                           Banks and Indenture
                                           Trustees

         290.    As in this case, these undisclosed McKinsey RTS investment and client

connections in GenOn would have disqualified it from employment as a bankruptcy professional

under 11 U.S.C. § 327.

         291.    Notably, as indicated both above and in McKinsey’s belated disclosures, dozens

of McKinsey clients were among the creditors, just as in McKinsey RTS’s other cases and in this

case.

         292.    For example, on February 7, 2018, McKinsey RTS filed its fourth disclosure

declaration in GenOn. McKinsey filed this declaration after plan confirmation and after the case

had effectively ended, but while McKinsey RTS was administering GenOn’s claims review

process, deciding which creditors, including McKinsey RTS’s own clients, would be paid and


                                                  100
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 114 of 158



how much, deciding which claims to object to, and continuing to perform claims management

work on the estate’s behalf. In that declaration, McKinsey RTS finally disclosed its relationship

with two large GenOn creditors who are also McKinsey clients - Bank of America N.A. and

Merrill Lynch. Both companies were on the Interested Parties List docketed more than seven

months earlier, on June 23, 2017.

       293.       McKinsey RTS’s concealment of its client connections throughout the case and

its extreme delay in disclosing these connections until after the plan had been confirmed, and

while also deciding the value and payments of its undisclosed clients’ claims, is consistent with

its pattern of withholding and then incrementally and belatedly disclosing critical information. It

does that in order to evade disqualification by waiting until it is too late for U.S. Trustee or the

court to act on McKinsey RTS’s violations of Rule 2014.

       294.       The services that McKinsey RTS provided for GenOn, whether prepetition,

during the case, or post-confirmation, directly and adversely impact McKinsey’s own clients

who are also creditors of GenOn.

       295.       McKinsey RTS’s scope of services in the GenOn bankruptcy, as described in

GenOn’s June 23, 2017 application to employ McKinsey RTS, requires McKinsey RTS to

“provide strategic advice and develop relevant analyses to support the overall restructuring

process[.]”172 McKinsey RTS was also obligated, in cooperation with others, to “develop and

prepare a Chapter 11 plan of reorganization[.]”173

       296.       Due to McKinsey RTS’s many undisclosed and concealed conflicts of interests, it

was not possible for McKinsey RTS to carry out these services in an impartial manner. Every


       172
             GenOn Dkt. 123, p. 8, ¶ 14 b.
       173
             Id., p. 8, ¶ 14 c.



                                                101
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 115 of 158



one of McKinsey’s numerous clients who was a GenOn creditor were adversely impacted by the

“restructuring process” in GenOn’s plan of reorganization. At the same time, McKinsey RTS is

obligated as the debtor’s fiduciary to prepare that plan of reorganization with full loyalty to

GenOn.

       297.       Additionally, McKinsey RTS’s fiduciary and contractual obligations to GenOn

include “assist[ing] the debtors in managing the Chapter 11 bankruptcy process, including

managing outside stakeholders[.]”174 Again, this is a task that McKinsey RTS cannot perform

with full loyalty to the bankruptcy estate. Among the outside stakeholders that McKinsey RTS is

thereby committed to “managing” are McKinsey’s own undisclosed clients.

       298.       As in this case, McKinsey RTS was also charged with “assist[ing] in development

of supporting diligence materials and presentations for use in various stakeholder meetings,

attend[ing] diligence sessions and working meetings with various stakeholders and

constituents[.]”175 In other words, although McKinsey RTS was obligated to serve as a fiduciary

for GenOn, it was in meetings with McKinsey’s own undisclosed clients who are indisputably

adverse to the GenOn bankruptcy estate, with significant financial interests in the balance.

       299.       And, in perhaps the ultimate undisclosed conflict of interest, McKinsey RTS was

committed to “provide testimony” against its own undisclosed client connections in adversarial

litigation.176 This obligation meant that McKinsey RTS might have had to choose between using

or withholding confidential information gained from McKinsey’s other clients that may be useful

or relevant to the bankruptcy estate. If McKinsey decides that it is obligated to withhold


       174
             Id., p. 8, ¶ 14 d.
       175
             Id., p. 8, ¶ 14 e.
       176
             Id., p. 8, ¶ 14 g.



                                                102
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 116 of 158



confidential information that it obtained from its other clients that it could otherwise use for

GenOn’s benefit, it would be violating its fiduciary duty to GenOn. McKinsey never brought

any of this to the attention of this Court.

        300.      As a bankruptcy adviser and court-approved fiduciary, McKinsey RTS is legally

obligated to assist GenOn in the bankruptcy reorganization process, the goal of which is a

negotiated (or imposed) plan to reduce or eliminate the debts that GenOn owed to McKinsey’s

undisclosed clients and investments. In these circumstances, McKinsey’s undisclosed client and

investment relationships with numerous creditors of the estate were disqualifying.


        C.        In In re SunEdison, McKinsey RTS Also Obtained and Retained
                  Employment by Unlawfully Concealing Its Disqualifying Conflicts of
                  Interest.

        301.      SunEdison, Inc. filed for bankruptcy in the United States Bankruptcy Court for

the Southern District of New York on April 21, 2016 and retained McKinsey RTS as its

restructuring advisor.

        302.      In SunEdison, McKinsey RTS submitted five disclosure declarations:

                  •   An initial declaration, filed on May 5, 2016;177

                  •   An Amended Declaration, filed on June 6, 2016;178

                  •   A First Supplemental Declaration, filed on June 14, 2016;179

                  •   A Second Supplemental Declaration, filed on December 21, 2016;180 and

                  •   A Third Supplemental Declaration, filed on March 20, 2017.181


        177
              SunEdison Dkt. 202.
        178
              SunEdison Dkt. 484.
        179
              SunEdison Dkt. 586.
        180
              SunEdison Dkt. 1958.



                                                  103
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 117 of 158



       303.      McKinsey RTS’s final application for fees and expenses in the amount of

$15,023,689.31 was approved by an order entered on April 12, 2018.182

       304.      As in GenOn, McKinsey RTS revealed its connections to significant interested

parties only belatedly, after its role in the bankruptcy proceedings was deeply entrenched.

McKinsey RTS’s pattern of filing multiple amended declarations that disclosed connections that

should have been disclosed ab initio is further evidence of its deliberate scheme to conceal its

connections while only appearing to comply with its disclosure obligations.

       305.      As in GenOn, had McKinsey RTS fully and honestly complied with Rule 2014, it

would have been disqualified in SunEdison. Instead, McKinsey RTS committed multiple frauds

on the SunEdison court to obtain, and then maintain, its employment as a professional and a

fiduciary for SunEdison.

       306.      As detailed below, McKinsey RTS’s frauds on the court in the SunEdison case

include:

             a. McKinsey RTS submitted declarations that fraudulently concealed and falsely
                denied many of its known connections, including the connections of the MIO with
                interested parties such as BlackRock, which was a SunEdison creditor.

             b. McKinsey RTS orchestrated a series of improper and deceptive pre-petition
                transfers from the debtor and non-debtor affiliates totaling at least $10 million to
                avoid disqualification and evade preference liability.

             c. McKinsey RTS submitted a declaration that unlawfully concealed a likely
                disqualifying “business arrangement” between McKinsey and the former CEO of
                SunEdison.




       181
             SunEdison Dkt. 2614.
       182
             SunEdison Dkt. 5043.



                                                104
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 118 of 158



       307.        Indeed, Mr. Hojnacki, who signed McKinsey RTS’s declaration in this

Westmoreland Coal case, also signed McKinsey TRS’s five fraudulent declarations in

SunEdison. That experience severely undermines the credibility of his declaration in this case.


                   1.     McKinsey Fraudulently Concealed Its Connections in
                          SunEdison.

       308.        At the outset of the SunEdison case, as in GenOn, McKinsey RTS and Mr.

Hojnacki unlawfully concealed numerous known connections to interested parties. Although

McKinsey RTS and Mr. Hojnacki supplemented its disclosures four times, for a total of five

declarations, dozens of McKinsey connections to interested parties ultimately remained

undisclosed.

       309.        In its initial disclosure declaration in SunEdison, dated May 5, 2016, McKinsey

RTS and Mr. Hojnacki identified only 23 of its multiple known connections.183

       310.        On May 12, 2016, the U.S. Trustee filed an objection to McKinsey RTS’s

retention in SunEdison on the basis that its disclosure declarations were incomplete and

inadequate under Rule 2014.184 As in the ANR case, the U.S. Trustee stated that McKinsey’s

disclosure declarations “gave the appearance of compliance without actually complying with

Bankruptcy Rule 2014.”185




       183
             See SunEdison Dkt. 202, pp. 13-18, ¶¶ 27-54.
       184
             SunEdison Dkt. 265.
       185
             Id., p. 9.



                                                   105
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 119 of 158



           311.      In response to the U.S. Trustee’s objection, on June 6, 2016, McKinsey RTS and

Mr. Hojnacki filed a second declaration, disclosing an additional eighteen connections to

interested parties.186 However, many connections still remained undisclosed.

           312.      On August 5, 2016, in the ANR case, the U.S. Trustee filed a statement that in

SunEdison, McKinsey RTS had “disclosed the identity of every connection before its retention

was approved.”187 But McKinsey grossly misled the U.S. Trustee into making this incorrect

statement. In fact, McKinsey RTS was still unlawfully concealing from the U.S. Trustee and the

court many of McKinsey’s now-known connections in SunEdison.

           313.      In making this incorrect statement to the ANR court, the U.S. Trustee relied in

good faith on McKinsey RTS’s knowingly false statements, made as a fiduciary, that it had

disclosed all of its connections in SunEdison. By falsely representing to the U.S. Trustee that

McKinsey RTS had fully disclosed “every connection” in SunEdison, McKinsey perpetrated a

fraud on two separate bankruptcy courts, as well as the Department of Justice.

           314.      McKinsey RTS has never addressed or corrected the false statement that the U.S.

Trustee made in direct reliance on McKinsey RTS’s false representation that it had disclosed

every one of its connections in SunEdison.

           315.      On December 21, 2016, McKinsey RTS and Mr. Hojnacki filed a second

supplemental disclosure declaration identifying seventeen more connections in the SunEdison

case.188




           186
                 SunEdison Dkt. 484.
           187
         Statement of the Recommendation of the United States Trustee on Public Disclosures by
McKinsey RTS, SunEdison Dkt. 3222, filed Aug. 5, 2016, p. 5 of 40 (emphasis in original).
           188
                 SunEdison Dkt. 1958.



                                                   106
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 120 of 158



       316.      On March 20, 2017, about 11 months after the filing date, McKinsey RTS and

Mr. Hojnacki filed a third supplemental disclosure in SunEdison, which was its fifth and final

disclosure declaration. In it, McKinsey RTS disclosed two more connections by name, both of

whom were on the original interested parties list.189 However, McKinsey RTS has continued to

unlawfully conceal many connections that it ultimately never disclosed in SunEdison.

       317.      In May and August of 2016, McKinsey was forced by actions of the U.S. Trustee

in the ANR case to disclose two dozen previously undisclosed connections, which McKinsey

RTS then unlawfully concealed in SunEdison.190 Those cases were pending concurrently, and

these McKinsey RTS connections appeared on the Interested Parties Lists in both cases.

       318.      These facts demonstrate that McKinsey RTS and Mr. Hojnacki knowingly

concealed McKinsey RTS’s connections in SunEdison.           These facts also demonstrate that

McKinsey RTS’s illegal scheme included concealing connections that it believed were likely to

lead to disqualification but revealing the same connection in cases in which it believed that

disclosure posed no danger of disqualification.

       319.      McKinsey RTS and Mr. Hojnacki concealed over forty connections throughout

the SunEdison case, including both McKinsey clients as well as MIO investments related to the

Debtors and their creditors. These 40 concealed connections are:

         Entity                          Interested Party          McKinsey Connection(s)
                                         Role(s) (in SunEdison)
         Allianz SE                      Convertible Note Holder   Client and/or Affiliate of
                                                                   Client (Allianz Global US)




       189
             SunEdison Dkt. 2614.
       190
            Third Supplemental Declaration of Kevin Carmody, ANR Dkt. 2464, filed May 19, 2016;
Declaration of Kevin Carmody in Respect of Recommendation of United States Trustee, ANR Dkt. 3223,
filed Aug. 5, 2016.



                                                  107
Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 121 of 158



   Aon Risk Services Central         Vendor                    Affiliate of Aon
                                                               Consulting, a Service
                                                               Provider to MIO
   Banco Popular                     Depository Bank           Client
   Bank of America Merrill Lynch     Institutional             Client and/or Subsidiary of
   (US)                              Shareholders > 1%         Client (Bank of America)
   BlackRock, Inc.                   Second Lien Lender        Investment (MIO)
   BlackRock Financial               Convertible Note Holder   Investment (MIO)
   Management
   BlackRock Institutional Trust     Institutional             Investment (MIO)
   Company, N.A.                     Shareholders > 1%
   BP Solar International, Inc.      “2002 List”               Client and/or subsidiary of
                                                               client (BP PLC)
   Calpine Corporation               Bidder                    Employee Relationship
   Cerberus                          Second Lien Lender        Investment (MIO)
   Cerberus Institutional Partners   Second Lien Lender        Investment (MIO)
   Cerberus Institutional Partners   Second Lien Lender        Investment (MIO)
   VI, L.P.
   Citibank                          Customer;                 Client and/or Affiliate of
                                     Depository Bank           Client (Citigroup Global
                                                               Markets, Inc.)
   Citigroup Global Markets Inc.     Second Lien Holder        Client
   Citigroup, Inc.                   Convertible Note          Client and/or Parent of
                                     Holder;                   Client (Citigroup Global
                                     Second Lien Lender        Markets, Inc.)
   Davis Polk & Wardwell LLP         “2002 List”               Service Provider
   Duke Energy Corporation           Competitor                Client
   Enphase Energy                    Vendor                    Client
   Gamesa Renewable Private Ltd.     Vendor                    Client and/or Affiliate of
                                                               Clients (Siemens Financial
                                                               Services and Siemens
                                                               Industry Pace Global);
                                                               Affiliate of Service
                                                               Provider (Siemens Industry
                                                               Pace Global)




                                          108
Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 122 of 158



   GE Energy, LLC                   Bidder                    Client and/or affiliate of
                                                              clients (General Electric
                                                              International, Inc., GE
                                                              International, Inc., GE Betz
                                                              Inc., GE Water & Process
                                                              Technologies, GE Control
                                                              Solutions, Inc., GE
                                                              Infrastructuresensing, Inc.,
                                                              GE Inspection
                                                              Technologies, Inc., and GE
                                                              Energy Services)
   General Electric Capital Corp.   “Uniform Commercial       Client and/or affiliate of
                                    Code List”                clients (General Electric
                                                              International, Inc., GE
                                                              International, Inc., GE Betz
                                                              Inc., GE Water & Process
                                                              Technologies, GE Control
                                                              Solutions, Inc., GE
                                                              Infrastructuresensing, Inc.,
                                                              GE Inspection
                                                              Technologies, Inc., and GE
                                                              Energy Services)
   General Electric Co.             Vendor                    Client and/or parent or
                                                              affiliate of clients (General
                                                              Electric International, Inc.,
                                                              GE International, Inc., GE
                                                              Betz Inc., GE Water &
                                                              Process Technologies, GE
                                                              Control Solutions, Inc., GE
                                                              Infrastructuresensing, Inc.,
                                                              GE Inspection
                                                              Technologies, Inc., and GE
                                                              Energy Services)
   Illinois Department of Revenue   Significant Vendor;       Client
                                    Taxing Authority
   Internal Revenue Service         Government bodies         Client
   Jones Day LLP                    “2002 List”               Service Provider
   K Special Opportunity Fund       Second Lien Lender        Investment (MIO)
   L.P.                                                       (Blackrock)
   Longroad Energy Partners LLC     Bidder                    Investment (MIO)
   / BlackRock Infrastructure                                 (Blackrock)
   Lotte Fine Chemical Co., Ltd.    “2002 List”               Client
   Managed Account Advisors         Convertible Note Holder   Client and/or Subsidiary of
   LLC                                                        Client (Bank of America)
   Moody’s Investors Services       “2002 List”               Service Provider
   Inc.
   Norton Rose Fulbright US LLP     “2002 List”               Service Provider


                                         109
    Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 123 of 158



        Oregon Department of Revenue   Taxing Authority          Affiliate of Client (State of
                                                                 Oregon)
        Pennsylvania Bureau of         Taxing Authority          Affiliate of Client
        Corporation Taxes                                        (Commonwealth of
                                                                 Pennsylvania)
        Siemens Corp.                  Bidder; Vendor            Client and/or Parent of
                                                                 Clients (Siemens Industry
                                                                 Pace Global and Siemens
                                                                 Financial Services);
                                                                 Parent of Service Provider
                                                                 (Siemens Industry Pace
                                                                 Global)
        Siemens Energy Inc.            Vendor                    Client and/or Affiliate of
                                                                 Clients (Siemens Industry
                                                                 Pace Global and Siemens
                                                                 Financial Services);
                                                                 Affiliate of Service
                                                                 Provider (Siemens Industry
                                                                 Pace Global)
        State of Oregon Construction   Government body           Affiliate of Client (State of
        Contractors Board                                        Oregon)
        State Street Global Advisors   Institutional             Client
        (US)                           Shareholders > 1%
        Strategic Value Partners       2nd Lien Lender           MIO (Investment)
        U.S. Attorney’s Office         Government body           Client
        (Department of Justice)
        U.S. Customs and Border        Government body           Client
        Protection
        UBS Securities LLC             Institutional             Client and/or Subsidiary
                                       Shareholders > 1%         and Affiliate of Clients
                                                                 (UBS; UBS Financial
                                                                 Services, Inc.; UBS
                                                                 Stamford Branch TRS)
        Whitebox Advisors              Creditor in Dkts. 3171,   Investment (MIO)
                                       3172, 3174, filed May
                                       19, 2017

       320.   McKinsey RTS knew of all 40 of these connections when it filed each of its

declarations in SunEdison. Its concealment of the connections was, therefore, intentional and

unlawful.

       321.   McKinsey RTS and Mr. Hojnacki submitted four amended and supplemental

disclosure declarations in SunEdison and gave repeated assurances to the U.S. Trustee and the


                                             110
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 124 of 158



court that it would supplement its declarations if it became aware of any relationship or other

information that requires disclosure.191 McKinsey RTS nonetheless intentionally and unlawfully

concealed its connections to many interested parties.

       322.       Moreover, the inconsistency of McKinsey RTS’s disclosures among different bit

concurrent bankruptcy proceedings indicates that McKinsey RTS had a deliberate policy to

conceal connections that posed a conflict. At a bare minimum, it shows that all of McKinsey

RTS’s disclosures were false.

       323.       Further, of the connections that McKinsey RTS finally disclosed in SunEdison,

many were not disclosed until eight or even ten months into the case, including the following

connections:

        Entity                                  Interested Party Role(s)       McKinsey Connection
                                                (SunEdison)
        E.On SE                                 Bidder                         Client
        UC Berkeley                             Customer                       Employee Relationship
        Wells Fargo & Company                   First Lien Lender;             Client
                                                Depository Bank;
                                                Letter of Credit Issuer;
                                                Convertible Note Holder
        Wells Fargo Bank                        Convertible Note Holder        Client
        Wells Fargo Securities                  Convertible Note Holder        Client

       324.       As in GenOn, ANR and this case, the scope of McKinsey RTS’s services in

SunEdison makes these undisclosed connections disqualifying.                         McKinsey RTS’s initial

declaration, filed May 5, 2016 in the SunEdison case discloses this expansive scope of

services:192




       191
             See, e.g., SunEdison Dkt. 484, p. 24 ¶ 62; Id., p. 25. ¶ 63; Id., p. 28, ¶ 68; Id., p. 31, ¶ 74.
       192
             SunEdison Dkt. 202, pp. 6-7, ¶ 11 (emphasis added).



                                                         111
Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 125 of 158



    McKinsey RTS will perform a broad range of services during these Chapter
 11 Cases, including, without limitation, the following:

    a. supporting the development of a strategic business plan with the
    Company’s Chief Restructuring Officer and other key functional leaders that
    can be used to facilitate discussions with the Company’s lenders and certain
    other stakeholders;

    b. assisting the Company’s Chief Restructuring Officer and Chief Financial
    Officers with matters related to financial planning and analysis, as requested;

    c. assisting in developing a short-term cash flow forecasting process and
    implementing cash management strategies, tactics, and processes and working
    with the Company’s treasury department and other professionals and
    coordinating the activities of the representatives of other constituencies in the
    cash management process;

    *.*.*

    f. providing strategic advice to support the overall restructuring process;

    g. in cooperation with the Company’s officers, investment bankers and other
    engaged professionals and counsel, developing and preparing a Chapter 11
    plan of reorganization;

    h. assisting the Company in managing its bankruptcy process including
    managing outside stakeholders and their professionals;

    i. assisting with the evaluation of certain near term operational cost reduction
    and value enhancement opportunities (e.g., SG&A, fixed costs and
    procurement);

    j. planning and executing the Company's business support functions re
    organization and cost reduction goals;

    k. working with the Company’s counsel (“Counsel”) on supporting data in
    order for Counsel to prepare first day motions, the petitions for relief and
    other documents and evidence needed to implement any Chapter 11
    bankruptcy case filed by the Company;

    l. assisting the Company with developing a detailed communications plan;

    ***

    n. providing testimony and other litigation support as requested by Counsel in
    connection with matters upon which McKinsey RTS is providing Services[.]




                                        112
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 126 of 158



       325.       As McKinsey RTS itself notes, this is “a broad range of services.”193 However,

these services are fraught with actual conflicts of interest presented in almost every category of

service. Whether McKinsey’s services were in relation to SunEdison’s new business plan, its

cash management strategies, its Chapter 11 plan, its cost reduction strategies, or testimony and

litigation support—all of which McKinsey RTS committed to provide for SunEdison—any

service that McKinsey RTS provided to SunEdison would directly and financially affect

every one of its client and investment connections. And that is true regardless of whether

McKinsey’s services for its concealed connections were on matters “unrelated to the debtors.”

       326.       11 U.S.C. § 327 prohibits McKinsey RTS from imposing on the SunEdison

bankruptcy estate the conflicts, questions, and concerns that arise because McKinsey RTS has so

many client and investment connections across such a wide scope of estate constituents.

McKinsey RTS knew that it was not disinterested and had interests adverse to the estate.

McKinsey RTS also knew that therefore it was not qualified to serve in the SunEdison case as a

bankruptcy professional and fiduciary.       Yet, McKinsey sought and obtained employment

nonetheless, by concealing its conflicts and by falsely declaring that it was disinterested.


                  2.        McKinsey Unlawfully Concealed Fraudulent Pre-
                            Petition Payments That It Orchestrated from
                            SunEdison Affiliates Using Its Insider Status and
                            Information.

       327.       McKinsey RTS’s fraudulent Rule 2014 filings in SunEdison also concealed its

orchestration of a series of complex and improper pre-petition transfers from non-debtor

affiliates of SunEdison totaling over $10 million to evade disqualification and to hide its

preference liability under 11 U.S.C. § 547(b).


       193
             Id., p. 6, ¶ 11.



                                                 113
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 127 of 158



        328.       In the ninety days before SunEdison filed for bankruptcy, SunEdison paid

McKinsey RTS a total of $6,250,965 for its prepetition services.194 Thus, when SunEdison filed

for Chapter 11 relief, McKinsey RTS faced (a) a potential loss of over $6 million because of its

liability to SunEdison for these preference payments; and (b) disqualification from the

SunEdison case because that liability was clearly an interest adverse to the bankruptcy estate

under Bankruptcy Code Section 327(a).

        329.       In addition to that fraud, McKinsey RTS used its insider information and status to

orchestrate a complex series of fraudulent transactions over many months. The purpose of those

transactions was to evade disqualification. McKinsey RTS accomplished this by completely

rearranging the nature of other debts that SunEdison owed to McKinsey RTS and then falsely re-

invoicing and collecting that debt from four non-debtor affiliates of SunEdison: Granite

Mountain Holdings, LLC; Iron Springs Holdings, LLC; Comanche Solar PV, LLC; and Four

Brothers Solar, LLC (collectively, the “Non-Debtor Affiliates”). McKinsey RTS’s cover-up of

these sham transactions enabled McKinsey RTS to secure and retain its employment in the

SunEdison case when it should have been disqualified.

        330.       Specifically, Mar-Bow has caused to be prepared a detailed forensic analysis

derived from McKinsey RTS’s First Supplemental Declaration in SunEdison,195 SunEdison’s

application to employ McKinsey RTS,196 and a separate report from FTI Consulting that was

commissioned by SunEdison’s board of directors regarding the company’s internal operations




        194
              Id., p. 10, ¶ 20.
        195
              SunEdison Dkt. 586, p. 3, ¶ 5.
        196
              Debtors’ Application to Employ McKinsey RTS, SunEdison Dkt. 202, filed May 5, 2016, p.
12, ¶ 23.



                                                  114
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 128 of 158



and financial controls. That analysis reveals that McKinsey RTS retroactively and falsely re-

invoiced work that was actually done for SunEdison as work done for the Non-Debtor Affiliates.

And it did that with no proper corporate authority or approval by SunEdison or its non-debtor

affiliates.

        331.   Relying on this artifice, McKinsey RTS falsely represented to the SunEdison

court that it did not owe a preference to the estate and was not an estate creditor. Absent the

series of fraudulent transactions that McKinsey orchestrated, McKinsey RTS would have been

disqualified for holding an interest adverse to the estate. In short, McKinsey designed and

committed a series of complex financial frauds to wrongfully secure and retain McKinsey RTS’s

lucrative consultancy assignment in the SunEdison bankruptcy.

        332.   More specifically, McKinsey (through McKinsey RTS) had sent invoices to

SunEdison for the months of September to December 2015. The services covered by those

invoices were provided pursuant to a services agreement between SunEdison and McKinsey RTS

which did not involve the Non-Debtor Affiliates. In approximately late December 2015 or early

January 2016, McKinsey RTS still had not been paid for those services.

        333.   Because SunEdison was insolvent, which was inside information that McKinsey

clearly knew, McKinsey and SunEdison conspired that McKinsey RTS would recall its earlier

invoices to SunEdison and issue new but false invoices to the Non-Debtor Affiliates, who would

then satisfy the outstanding balances even though none of them had hired McKinsey RTS and

thus had no legal liability to, or contractual privity with, McKinsey RTS.

        334.   In yet other instances in early 2016, SunEdison, which was cash-strapped,

actually had paid several of McKinsey RTS’s invoices. In those instances, McKinsey RTS also

issued multiple false invoices to the Non-Debtor Affiliates. Then the Non-Debtor Affiliates




                                               115
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 129 of 158



made payments on the false, re-issued invoices, even though they were not liable for McKinsey

RTS’s fees and had no contract with McKinsey RTS. At that point, having been paid twice

(once by SunEdison and once by the Non-Debtor Affiliates), McKinsey RTS returned

SunEdison’s original payments in what is known financially as a “round trip” scheme.

       335.   Because the Non-Debtor Affiliates were not Chapter 11 debtors, they had no legal

ability to claim a return of the payments as preferences or fraudulent transfers to McKinsey RTS.

Through this means, McKinsey fraudulently re-characterized the obvious and disqualifying

preference payments from SunEdison as payments from the Non-Debtor Affiliates, and

McKinsey again fraudulently laundered disqualifying preference payments from SunEdison into

“clean” payments from the Non-Debtor Affiliates.

       336.   McKinsey RTS’s complex invoicing fraud scheme in SunEdison occurred from

approximately September 2015 until April 2016. All told, detailed forensic analysis discloses

$10,645,166.78 of improper “round-trip” and retroactively “re-invoiced” transactions involving

SunEdison and the Non-Debtor Affiliates during that period.

       337.   When McKinsey orchestrated the “re-invoiced” and “round trip” payments with

SunEdison’s Non-Debtor Affiliates, McKinsey possessed and used insider knowledge that

SunEdison was severely insolvent and suffering from an extreme liquidity shortage. McKinsey

used its insider information and knowledge to realize a gain and an advantage over SunEdison’s

other creditors in the amount of $10,645,166.78.       Functionally, SunEdison’s payments to

McKinsey RTS, through the fraudulent use of the Non-Debtor Affiliates’ funds, were fraudulent

transfers and backdoor preference payments.

       338.   McKinsey RTS covered-up this ongoing complex fraud scheme in its initial

disclosures and then continued its deception by falsely representing in McKinsey RTS’s First




                                              116
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 130 of 158



Supplemental Declaration in SunEdison that the “round trip” payments were, in fact, owed by the

Non-Debtor Affiliates in the first instance and McKinsey RTS’s services had been legally

provided to the Non-Debtor Affiliates. In reality, however, this was all revisionist history to

cover up McKinsey’s repeated financial manipulations and to conceal the preference and the

disqualifying interest that it created.

         339.   Although McKinsey RTS’s disclosure declarations admitted to a September 2015

engagement agreement between McKinsey RTS and SunEdison, McKinsey failed to provide a

copy of that document or any necessary detailed facts regarding McKinsey RTS’s original

billings to SunEdison, such as the true nature of the services that McKinsey RTS had provided.

         340.   McKinsey RTS’s declarations also failed to explain how its services could have

been for the Non-Debtor Affiliates when they were originally provided to and paid for by

SunEdison pursuant to a contract between McKinsey RTS and SunEdison, and no contract

between McKinsey RTS and the Non-Debtor Affiliates existed. And McKinsey withheld any

explanation or disclosure about its relationships and transactions with SunEd and its affiliates

before September 2015.

         341.   A McKinsey employee, in an internal email, admitted that McKinsey’s re-

invoicing and round-trip payment scheme through SunEdison’s Non-Debtor Affiliates was

improper, and noted that significant resistance should be expected from the Non-Debtor

Affiliates’ Project Managers.

         342.   Further, in connection with the SunEdison bankruptcy, in an independent report to

the Audit Committee of the Board of Directors of SunEdison, investigators flagged these

payments as irregular and highly questionable, as referenced in the employee email described

above.




                                               117
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 131 of 158



       343.      If the payment of McKinsey RTS’s fees by SunEdison’s Non-Debtor Affiliates

were legitimate, as McKinsey RTS represented to the court and the U.S. Trustee, presumably

McKinsey RTS would have come forward with evidence that independent officers, board, or

shareholder members of the Non-Debtor Affiliates had approved the payments. It never did so.

       344.      As a result of McKinsey’s fraudulent financial scheme and its concealment

thereof, McKinsey’s liability to the SunEdison estate is as much as $22,255,246.76.       This

liability was an undisclosed interest adverse to the SunEdison bankruptcy estate and is

disqualifying under Section 327 of the Bankruptcy Code.

       345.      McKinsey RTS’s multiple representations to the bankruptcy court and the U.S.

Trustee that it did not hold an interest adverse to the estate were false. Had McKinsey fully

disclosed the extent of its involvement, McKinsey RTS would have been disqualified from

employment in SunEdison. It also likely would have been ordered to return to the SunEdison

estate all funds derived from its scheme for distribution to other creditors.


                 3.      McKinsey Unlawfully Concealed Pertinent                Facts
                         Regarding    Its “Business Arrangement”                 with
                         SunEdison’s Former CEO.

       346.      The SunEdison bankruptcy court authorized McKinsey RTS’s employment on

June 23, 2016. In its initial disclosure declaration to obtain that employment, filed on May 5,

2016, McKinsey RTS made the following inadequate and misleading disclosure: “One member

of McKinsey RTS serving the debtors has known the Debtor’s CEO, Ahmad Chatila, from past

professional relationships prior to 2009.”197




       197
             Hojnacki Declaration, SunEdison Dkt 202, p. 13, ¶ 27.



                                                   118
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 132 of 158



       347.       This minimal disclosure regarding Mr. Chatila conceals the identity of the “[o]ne

member of McKinsey RTS serving the debtors[.]” The unnamed “member of McKinsey RTS”

was, in fact, Robert Sternfels.           McKinsey’s indirect admission regarding Mr. Sternfels

involvement in SunEdison, while concealing Mr. Sternfels’ name and the true nature of his

relationship with Mr. Chatila, raises serious questions as to why McKinsey RTS would conceal

Mr. Sternfels’ identity and the attendant details, and whether there was anything disqualifying

about the relationship. Mr. Sternfels is one of the most senior global executives of McKinsey &

Co. and McKinsey RTS.

       348.       Moreover, subsequent events gave rise to two very troubling questions. Did Mr.

Chatila, while CEO of SunEdison, cause SunEdison to retain McKinsey RTS on the premise that

Mr. Sternfels would assist Mr. Chatila in obtaining new employment, should he be fired from the

insolvent SunEdison? And was that assistance a quid pro quo for Mr. Chatila’s assistance in

engineering the “re-invoiced” and “round-trip” payments for McKinsey’s benefit, as discussed in

Part VII.C.2 above.

       349.       Nine months after SunEdison filed for bankruptcy, on March 20, 2017, McKinsey

RTS made a second cryptic disclosure regarding Mr. Chatila.              McKinsey RTS’s Third

Supplemental Disclosure Declaration revealed in vague terms that McKinsey had entered into an

unidentified and unexplained “business arrangement” with Mr. Chatila.198 McKinsey RTS’s

disclosure, however, provided no other details from which the bankruptcy court, the U.S.

Trustee, or the interested parties could ascertain whether McKinsey’s unspecified “business

arrangement” with Mr. Chatila was disqualifying.




       198
             SunEdison Dkt. 2614, p. 4, ¶ 7.



                                                  119
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 133 of 158



        350.       Mr. Chatila is a longtime personal friend of Mr. Sternfels, who was instrumental

in Mr. Chatila’s elevation to CEO of SunEdison. Shortly after McKinsey RTS succeeded in its

scheme to retain its fraudulently obtained prepetition preference payments from SunEdison

(discussed above) and as it became clear that Mr. Chatila would likely be forced out of

SunEdison, Mr. Sternfels told his colleagues at McKinsey that they needed to help his friend Mr.

Chatila find another position after he left SunEdison.

        351.       When McKinsey RTS revealed McKinsey’s “business arrangement” with Mr.

Chatila on March 20, 2017, its disclosure declaration unlawfully concealed the following

pertinent facts:

            a. The identity of the “entity for which Ahmad Chatila is a senior officer” and the
               nature of its business;

            b. Chatila’s position and responsibilities with that entity;

            c. The nature of the “business arrangement”;

            d. Who financed and owns the “business arrangement”;

            e. The identity of the “affiliate of McKinsey RTS US”;

            f. When the “business arrangement” was entered into;

            g. Why McKinsey RTS delayed disclosing the “business arrangement” until March
               20, 2017;

            h. Whether any McKinsey personnel who were assigned to serve SunEdison were
               also assigned to work on the “business arrangement”;

            i. The manner in which Chatila personally benefited from the “business
               arrangement” (including any compensation or other benefits that Chatila received
               as a result of the arrangement);

            j. Who was involved in the discussions and negotiations leading to the “business
               arrangement”;

            k. Whether the “business arrangement” involved any parties in the SunEdison case;

            l. Whether the “business arrangement” involved any competitors of SunEdison;



                                                 120
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 134 of 158



              m. Whether the “business arrangement” involved any creditors or investors of
                 SunEdison;

              n. Whether the “business arrangement” involved Chatila’s use of any confidential
                 information of the debtors;

              o. Whether the “business arrangement” involved use by McKinsey of any
                 information, confidential or otherwise, that McKinsey RTS had obtained from
                 SunEdison; and

              p. Whether McKinsey’s 100% owned and controlled affiliate, the MIO or one of its
                 affiliates or connections financed the “business arrangement.”

       352.        As discussed below, McKinsey RTS’s unlawful concealment of these pertinent

facts was likely a part of its scheme to hide, obfuscate, withhold information, evade

disqualification, and enable McKinsey RTS to remain a fiduciary in SunEdison and thereby

improperly collect millions of dollars in bankruptcy fees.

       353.        McKinsey RTS attempted to minimize the potential conflict created by this

“business arrangement,” stating simply in its Third Supplemental Declaration in SunEdison that

“[a]n affiliate of McKinsey RTS US entered into a business arrangement unrelated to SunEdison,

Inc. with an entity for which Ahmad Chatila is a senior officer.”199

       354.        The entity with which McKinsey entered into its “business arrangement” with Mr.

Chatila is likely FTC Solar, Inc., of which Mr. Chatila is one of four founding directors. A

thorough review of public records so suggests.

       355.        FTC Solar was incorporated in Delaware on January 3, 2017 and, shortly

thereafter, on January 30, 2017, it purchased approximately $35 million worth of SunEdison’s

assets for a mere $6 million. That asset purchase was from the SunEdison bankruptcy estate




       199
             Id.



                                                 121
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 135 of 158



while McKinsey RTS was acting as a court-approved fiduciary. McKinsey RTS made no

additional disclosures then or since about its connections, if any, to FTC Solar.

        356.       David Springer was the SunEdison executive who approved the “re-invoicing”

and “round-trip” payments scheme (see above) in conjunction with McKinsey executive

Matthew Parsons. Mr. Springer now serves as the CEO of FTC Solar.200 If McKinsey entered

into its “business arrangement” with Mr. Chatila in connection with FTC Solar, then McKinsey

RTS’s statement to the bankruptcy court and the U.S. Trustee that this arrangement was

“unrelated to SunEdison” was materially false. If McKinsey did, in fact, have any connection

with FTC Solar, then McKinsey RTS’s failure to disclose this relationship despite FTC Solar’s

purchase of the assets of McKinsey’s fiduciary client represented yet another egregious and

disqualifying conflict of interest.


        D.         In ANR, McKinsey RTS Also Committed Multiple Frauds on the
                   Court.

                   1.      McKinsey RTS Unlawfully Concealed a MIO
                           Investment in a First Lien Lender That Illegally
                           Profited McKinsey by Over $50 Million.

        357.       Contura was the entity that, on behalf of ANR’s First Lien Lenders, acquired

ANR’s most valuable assets pursuant to the plan of reorganization. It was incorporated in the

State of Delaware on June 10, 2016, specifically to acquire and operate ANR’s core coal

operations as part of ANR’s restructuring. On July 26, 2016, Contura acquired certain ANR

assets, including ongoing coal mining operations, and began coal mining operations on the same

day. That date, July 26, 2016, coincided with ANR’s emergence from Chapter 11 bankruptcy

protection.


        200
              See www.ftcsolar.com/about/ (last accessed Oct. 8, 2018).



                                                     122
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 136 of 158



       358.    In furtherance of ANR’s bankruptcy restructuring, Whitebox purchased enough

First Lender Lien claims to receive 11% of the original shares of the newly formed Contura. The

price of Contura’s shares, which traded at $16.88 on August 18, 2016, increased to $71.00 per

share on December 30, 2016, a mere four months later. This represented an increase of 321%.

       359.    The McKinsey Master Retirement Trust, administered by the MIO, owned a $110

million interest in Whitebox, which owned an 11.1% interest in Contura.                  McKinsey’s

investment in Whitebox increased in value by $50,488,357 as a result of its interest in Contura

between its first trading date in mid-2016 and the end of 2016.

       360.    McKinsey’s duty of loyalty to the ANR estate absolutely prohibited it from any

personal profit such as it enjoyed here.

       361.    Throughout the ANR case, McKinsey unlawfully concealed its disqualifying

connections with Whitebox and the First Lien Lender claims that resulted in Whitebox acquiring

Contura shares under the plan. At the inception of the case, ANR included Whitebox on the

interested parties list as a secured creditor, and by the time the plan took effect, it was one of the

largest First Lien Lenders. That position enabled Whitebox to acquire over 11% of the Contura

common stock through ANR’s plan.

       362.    On July 7, 2016, when McKinsey partner Kevin Carmody provided critical

feasibility and liquidation testimony supporting confirmation of the plan – a plan that ultimately

profited McKinsey by over $50 million and which placed these assets out of the reach of other

creditors – no interested party knew of this immensely profitable McKinsey connection.

       363.    But McKinsey and Carmody did know it. In his deposition on August 16, 2016, a

month after confirmation, Carmody was asked to identify the first lien lenders and he identified

Whitebox.




                                                 123
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 137 of 158



         364.    Mr. Carmody and McKinsey violated their fiduciary obligations to the Court and

their disclosure obligations under Rule 2014 when they concealed from the Court at confirmation

their knowledge that Whitebox was a first lien creditor; that as a result, Whitebox would acquire

a valuable equity position in Contura; and that the MIO had a $110 million investment in

Whitebox and therefore a financial stake in Contura. Those violations were a fraud on the ANR

Court.

         365.    McKinsey violated Rule 2014, and knowingly so, when it failed to disclose its

known connection with Whitebox and Whitebox’s known status as a First Lien Lender as of the

time of plan confirmation proceedings.

         366.    Crucially, if McKinsey had timely disclosed its known connection to Whitebox,

then McKinsey’s connection to the First Lien Lender claims that resulted in Contura shares

under the plan through Whitebox would also have come light.           Those disclosures would

necessarily have resulted in McKinsey’s disqualification under 11 U.S.C. § 327. McKinsey

knew that too.

         367.    McKinsey has also concealed its connection to Whitebox in five other bankruptcy

cases: UAL Corp. in 2002, AMR Corp. in 2011; Edison Mission Energy in 2012, NII Holdings

Inc. in 2014; and SunEdison in 2016. And it has concealed it again in this Westmoreland Coal

case.


                 2.     McKinsey RTS Unlawfully Concealed MIO Investments
                        in at Least Four Entities That Were Major Equity
                        Holders in ANR.

         368.    During the case, McKinsey’s partners and employees had investments through the

MIO in several entities that were major equity holders in ANR:

                Hudson Bay Capital Management
                Nomura Securities Co., Ltd.


                                               124
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 138 of 158



              SSgA Funds Management, Inc.; and
              UBS Financial Services, Inc.

       369.    McKinsey RTS concealed these investments from the Court, knowing that they

were disqualifying under 11 U.S.C. § 327.


               3.     McKinsey Likely Invested Directly in ANR through
                      Compass.

       370.    It appears that in 2010, Compass held an equity interest in Massey Energy. In

2011, ANR purchased Massey and the shareholders of Massey were given stock in ANR. Thus,

it appears that in 2011, McKinsey itself likely directly owned an equity interest in ANR.

       371.    McKinsey RTS has unlawfully concealed its connection with ANR through

Compass.


               4.     McKinsey May Have Also Held Equity Interests in
                      ANR and Contura through Its Investments in
                      Blackrock, a McKinsey Client.

       372.    ANR identified Blackrock Advisors in its interested parties list as a “Major Equity

Holder” (and as a “Major Unsecured Noteholder”).

       373.    Although McKinsey’s Forms 5500 do not show an investment in Blackrock

Advisors, its forms do disclose that it had investments of $600 million in two other Blackrock

investment funds - BlackRock Russell 3000 Non-Lending Fund; and Blackrock TIPS.

       374.    These Forms 5500 only disclose the investments of the MIO’s retirement fund

assets. They do not disclose the investments of its other $17 billion in assets. Therefore,

McKinsey may have invested its other assets in Blackrock Advisors or in other Blackrock

investment funds that did invest in ANR.




                                               125
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 139 of 158



       375.      According to a report obtained from Standard & Poor’s, Blackrock Latin America

Investment Trust acquired 27,987 shares of Contura by June 2016 as plan confirmation was

approaching in the ANR case.

       376.      ANR never disclosed that Blackrock Latin America Investment Trust was a first

lien lender.

       377.      It is unclear how Blackrock Latin America Investment Trust obtained this

valuable original issue stock or how it became the first or among the first to obtain this position.

It is also unclear whether Blackrock’s good fortune in acquiring that Contura stock had anything

to do with the MIO’s $600 million investment in Blackrock or Blackrock’s status as a client of

McKinsey.

       378.      What is certain is that McKinsey client Blackrock profited from Contura when

Contura’s market value increased substantially after it acquired ANR’s most valuable assets, just

as both McKinsey and Whitebox profited from their Contura investment, as discussed in Part

VII.D.1 above.

       379.      In addition, an investment in an Appalachian coal company does not appear to be

a target investment for an investment fund called “Blackrock Latin America Investment Trust.”


                 5.     Two McKinsey Partners Simultaneously Served Both
                        ANR and United States Steel, Major Customer, on Coal
                        Pricing Issues.

       380.      McKinsey RTS concealed that United States Steel was a client at the time of the

filing. It waited to disclose this connection until its fifth disclosure declaration, which was filed

after confirmation.

       381.      Two McKinsey RTS consultants held leadership positions on the ANR

engagement, Rajesh Krishnan, Senior Vice President, and Richard Sellschop, Practice Leader.



                                                126
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 140 of 158



       382.   Throughout the case, McKinsey unlawfully concealed that Krishnan and

Sellschop billed ANR almost $2 million in fees, while at the same time, they were serving

ANR’s largest customer, United States Steel, on a cost reduction project, including reducing the

costs of coal supplied by ANR.

       383.   This egregious conflict of interest should have disqualified McKinsey RTS from

serving ANR because McKinsey was representing an interest adverse to ANR in violation of 11

U.S.C. § 327(a). But it did not, because McKinsey RTS did not disclose it.


              6.      McKinsey Unlawfully Concealed at Least 31 MIO
                      Connections in ANR.

       384.   The ANR court explicitly ordered McKinsey to disclose its connections and the

MIO’s connections (with certain limited exceptions). By obtaining and reviewing MIO’s SEC

Forms ADV and Labor Department Forms 5500, and with the expenditure of substantial

resources, Mar-Bow has discovered that in just the ANR case, the MIO has at least 31

connections, all of which McKinsey concealed. Therefore, McKinsey’s partners and employees,

including those assigned to the ANR case, may have had a financial stake in or commercial

connection with every one of these ANR interested parties:

       Allianz Global US                            Secured Term Loan Lenders
       Banc of America Leasing & Capital            Parties to Material Unexpired Leases
       Bank of America                              Depository and Disbursement Banks;
                                                    Revolving Facility Lenders;
                                                    Secured Term Loan Lenders;
                                                    Debtors’ Professionals, Consultants
                                                    and Service Providers
       Bank of the West                             Parties to Material Unexpired Leases
       Barclays Bank PLC                            Revolving Facility Lenders;
                                                    Secured Term Loan Lenders
       BlackRock Advisors LLC                       Major Unsecured Noteholders;
                                                    Major Equity Holders
       Citadel Advisors, LLC                        Parties to Joint Ventures
       Citigroup Global Markets                     Revolving Facility Lenders
       City National Bank of West Virginia          Parties to Joint Ventures


                                              127
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 141 of 158



       Fidelity Investments                          Secured Term Loan Lenders
       Fidelity Management & Research                Major Unsecured Noteholders
       Goldman Sachs Bank USA                        Revolving Facility Lenders
       Hudson Bay Capital Management                 Major Equity Holders;
                                                     Major Unsecured Noteholders
       Ironshore Specialty Insurance Co.             Insurers, Insurance Brokers and
                                                     Third-Party Administrators
       J.P. Morgan Securities LLC                    Major Unsecured Noteholders
       JPMorgan Chase                                Depository and Disbursement Banks
       JPMorgan Chase Bank, N.A.                     Revolving Facility Lenders;
       Secured Term Loan Lenders
       Liberty Mutual Insurance Co.                  Beneficiaries of Letters of Credit;
                                                     Material Sureties
       Liberty Mutual Insurance Europe, Ltd.         Insurers, Insurance Brokers and
                                                     Third-Party Administrators
       Morgan Stanley                                Secured Term Loan Lenders;
                                                     Depository and Disbursement Banks
       Morgan Stanley Senior Funding, Inc.           Revolving Facility Lenders
       NGP Energy Capital Management                 Major Unsecured Noteholders
       Nomura Corporate Research and Asset           Major Unsecured Noteholders
       Nomura Securities Co., Ltd.                   Major Equity Holders
       SG Americas Securities LLC                    Major Unsecured Noteholders
       SSgA Funds Management, Inc.                   Major Equity Holders
       State Street Global Advisors                  Major Unsecured Noteholders
       UBS                                           Depository and Disbursement Banks
       UBS Financial Services, Inc.                  Major Equity Holders
       UBS Stamford Branch TRS                       Revolving Facility Lenders
       Wilmington Trust Company                      Current Bond Trustees

              7.     McKinsey, Royal Bank of Canada and ANR

       385.   McKinsey partner Toos Daruvala is the Co-Executive Director of the MIO and

has worked for McKinsey for 33 years. Since 2015, he has also served on the Board of Directors

of the Royal Bank of Canada, which, through its entity RBC Global Asset Management, Inc. is a

Major Equity Holder in ANR. McKinsey concealed this connection throughout the ANR case.


              8.     McKinsey Still Conceals at Least 10 Additional
                     Connections That Rule 2014 Required It to Disclose.

       386.   To this day, McKinsey still conceals at least 10 connections in addition to all the

above, including the 31 concealed MIO connections.           This concealment of at least 41



                                               128
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 142 of 158



connections is despite the facts that (a) McKinsey filed five disclosure declarations from the

beginning of the ANR case to the end, (b) McKinsey induced the United States Trustee to settle

its Motion to Compel, (c) McKinsey was ordered by the court to disclose its connections when

the court granted Mar-Bow’s Motion to Compel, and (d) McKinsey received the United States

Trustee’s August 2016 Court Ordered Recommendations for McKinsey to disclose all

connections.

       387.    The Court, the United States Trustee and the interested parties have no way to

know whether McKinsey’s relationships with these connections (and the other 31 connections

identified in Part VI above) resulted in disqualifying conflicts of interest, like its undisclosed

connection with United States Steel did, described in Part V, above.

       388.    Most of these are client connections:

       Dominion Transmission                           Beneficiaries of Letters of Credit
       Duke Energy/Progress                            Major Customers
       NRG Power Marketing LLC                         Major Customers
       Old Dominion Power Company                      Significant Utility Providers
       Wells Fargo                                     Depository and Disbursement Banks
       Illinois Environmental Protection               Gov-Regulatory Agency
       Pennsylvania Department of EP                   Permitting/Licensing Authorities,
                                                       Environmental Regulatory Agencies
                                                       and Reclamation Bonding Entities
       Prudential Insurance                            Secured Term Loan Lenders
       RBS Greenwich Capital                           Revolving Facility Lenders
       US Environmental Protection Agency              Debtors’ Largest Unsecured
                                                       Creditors

       389.    Mar-Bow has filed a motion in ANR to bring these frauds to the court’s attention

so that the court can determine an appropriate remedy. Mar-Bow’s papers cited several cases

holding that its conduct in ANR would constitute a fraud on the court. McKinsey has cited no

case law holding that the kind of repeated, intentional wrongdoing that McKinsey committed

does not constitute a fraud on the court.




                                               129
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 143 of 158



       390.    It is important to note here that the U.S. Trustee has joined in Mar-Bow’s motion

to reopen the case for further investigation. It is also important to note that McKinsey RTS’s

response to the motion does not deny any of the core facts on which the motion is based:

              McKinsey RTS admitted that it never disclosed its known connection to
               Whitebox.

              McKinsey RTS admitted that Whitebox was a first lien lender.

              McKinsey RTS admitted that Kevin Carmody, who signed McKinsey’s five
               disclosure declarations in this case, knew that Whitebox had become a first lien
               lender that would acquire ANR’s assets through Contura.

              McKinsey RTS admitted that through the MIO, its partners and employees held
               interests in Whitebox.

              McKinsey RTS did not deny that MIO realized a profit of over $50 million on its
               investment in Contura.

              McKinsey RTS did not deny that McKinsey’s partners and employees had
               investments in four entities that were major equity holders in ANR

              McKinsey never admitted that Compass is a MIO managed, in-house fund as
               Mar-Bow asserted, though the truth of it is now clear.

              McKinsey never denied that Compass owned an equity interest in ANR.

              McKinsey’s opposition never denies that Mr. Krishnan and Mr. Sellschop were
               assisting United States Steel in reducing its coal prices, including its coal prices
               with ANR, at the same that they were assisting ANR with its financial
               performance.

       The message from the ANR case is that unless this Court in this Westmoreland Coal

promptly stops McKinsey RTS in its tracks in this case, it may be headed for the same train

wreck that McKinsey caused in the ANR case.




                                               130
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 144 of 158



       E.         McKinsey RTS’s Misrepresentations to the United States Trustee
                  Program in the ANR Case Caused the Program to Make False
                  Representations to the Courts in That Case and in the SunEdison
                  Case.

       391.       McKinsey RTS misled the United States Trustee Program at least four times in

the ANR case, with unfortunate consequences in the resulting statements that the Program made

to that court and to the SunEdison court.

       392.       On May 19, 2016, the U.S. Trustee entered into a stipulation201 resolving its

motion to compel McKinsey RTS to disclose its connections.202 That stipulation was based on

McKinsey RTS’s third supplemental declaration of the same date, May 19, 2016, disclosing

some connections.203 However, at that point, contrary to its representations to the Program,

McKinsey RTS had not fully disclosed all of its connections. In fact, McKinsey RTS later

disclosed yet more connections, but, more importantly, never disclosed all of its connections.

       393.       Relying in good faith on McKinsey RTS’s representation that its May 19, 2016

disclosure declaration was complete, the Program made this unfortunate statement to the court:

                  With the additional public disclosures and substantial responses to
                  the U.S. Trustee’s requests for information, the U.S. Trustee
                  determined that McKinsey RTS satisfied the disinterested and
                  conflict standards for retention and that she would not further
                  prosecute the motion to compel.204

       394.       What made that statement to the ANR court – “that McKinsey RTS satisfied the

disinterested and conflict standards for retention” - especially unfortunate was McKinsey RTS’s

concealment from the Program of these disqualifying connections:


       201
             ANR Dkt. 2474.
       202
             ANR Dkt. 2308.
       203
             ANR Dkt. 2464
       204
             ANR Dkt. 3222, filed Aug. 5, 2016, p. 2 of 40.



                                                    131
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 145 of 158



                 a. Its equity interests in ANR itself, both through Whitebox, which it knew was a
                    creditor, and though Compass, which was McKinsey’s own investment fund
                    in the MIO;

                 b. Its equity interest in Contura through the MIO, on which it profited by over
                    $50 million; and

                 c. Its client connection with United States Steel, which it represented in
                    negotiating lower coal prices from ANR while at the same time and with the
                    same employees, it assisted ANR in enhancing its profitability.

       395.      Had McKinsey RTS not concealed these blatant conflicts of interest, the Program

surely would not have stated to the ANR court that “McKinsey RTS satisfied the disinterested

and conflict standards for retention.”

       396.      After the stipulation between the U.S. Trustee and McKinsey RTS, Mar-Bow

filed a motion to compel,205 which the ANR court granted.206 The U.S. Trustee then filed its

Recommendation regarding public disclosure,207 and McKinsey filed yet another declaration on

August 5, 2015,208 disclosing more previously undisclosed connections. However, after filing

five disclosures over a year’s time, last two of which were compelled by court orders over

McKinsey’s objection, McKinsey still concealed multiple connections.

       397.      Nevertheless, relying again in good faith on McKinsey’s misrepresentation that its

August 5, 2016 disclosure declaration was complete, the Program made this second unfortunate

statement to the Court: “The disclosures made to date, with the additional disclosures

recommended here, will satisfy Rule 2014.”209



       205
             ANR Dkt. 2603, filed June 6, 2016.
       206
             ANR Dkt. 2895, entered July 1, 2016.
       207
             ANR Dkt. 3222, filed Aug. 5, 2016.
       208
             ANR Dkt. 3223 filed Aug. 5, 2016.
       209
             ANR Dkt. 3222, p. 4 of 40.


                                                    132
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 146 of 158



        398.       In the SunEdison case, the U.S. Trustee filed an objection210 to the deficiencies in

McKinsey RTS’s initial disclosure declaration.211 McKinsey then filed an amended declaration

in SunEdison disclosing additional connections.212 The Program then withdrew its objection,

implying to the court, that McKinsey RTS was then in compliance with Rule 2014.213

        399.       But McKinsey’s representation to the Program that its disclosure of its

connections in its amended disclosure declaration in SunEdison was complete was false. As in

ANR, McKinsey RTS subsequently disclosed many additional connections and, more

importantly, never disclosed every connection. Once again, relying in good faith on McKinsey’s

misrepresentation that its June 6, 2016 disclosure declaration in SunEdison was complete, the

Program made this third unfortunate statement to the ANR court: “[In SunEdison,] McKinsey

RTS ultimately disclosed the identity of every connection before its retention was approved.”214

        400.       It must be emphasized that the reliance that the United States Trustees Program

placed on McKinsey’s misrepresentations on multiple occasions in making these statements to

the courts was always in good faith. It was McKinsey RTS’s false statements that caused these

humiliations, and those false statements demonstrate that McKinsey RTS will do anything to

conceal its disqualifying connections in this case.




        210
              SunEdison Dkt. 265, filed May 12, 2016.
        211
              SunEdison Dkt. 202, filed May 5, 2016.
        212
              SunEdison Dkt. 484, filed June 6, 2016.
        213
            The Debtors’ attorney filed a certificate stating, “The undersigned counsel further certifies that
the objection to the Application filed by the United States Trustee on May 12, 2016 (Docket No. 265) has
been resolved[.]” SunEdison Dkt. 634, filed June 22, 2016, p. 2.
        214
              ANR Dkt. 3222, p. 5 of 40 (emphasis in original).



                                                        133
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 147 of 158



        401.     To conclude this presentation of McKinsey RTS’s frauds in the ANR, SunEdison

and GenOn cases, a review of the purposes of 11 U.S.C. § 327 and Rule 2014 is appropriate. As

discussed in Part VI.B. above, the case law holds that what is at stake in deciding whether to

approve the employment of a proposed professional is the integrity of the Court’s process. The

case law also holds, however, that the Court should also consider the integrity of the proposed

professional. In re Arkansas Co., 798 F.2d 645, 648 (3d Cir. 1986) (citing In re Hydrocarbon

Chemicals, Inc., 411 F.2d 203, 205 (3d Cir. 1969)); In re Schupbach Investments, LLC, 521 B.R.

449 (B.A.P. 10th Cir. 2014); In re Smith, 524 B.R. 689, 697 (Bankr. S.D. Tex. 2015); In re Am.

Bus. Fin. Servs., Inc., 457 B.R. 314, 321 (Bankr. D. Del. 2011). It is submitted that McKinsey

RTS’s record of conduct in these cases and its earlier cases makes it nearly impossible for the

Debtors to meet their burden on this issue.

VIII. In Its Engagement Agreement, McKinsey RTS Unlawfully Disavows That It Is a
      Fiduciary in This Case and the Debtors Agreed.

        402.     The Fifth Circuit has held, “A sine qua non in restructuring the debtor-creditor

relationship is the court’s ability to police the fiduciaries, whether trustees or debtors-in-

possession and other court-appointed professionals, who are responsible for managing the

debtor’s estate in the best interest of creditors.” In re Southmark Corp., 163 F.3d 925, 931 (5th

Cir. 1999).215

        403.     As a fiduciary, McKinsey RTS owes its full loyalty to the Debtors’ estates. The

requirements of section 327 “serve the important policy of ensuring that all professionals


        215
            See also In re Mangum, 147 B.R. 875 (Bankr. E.D. Va. 1992) (obligations of professionals
employed by the estate are “necessarily fiduciary” and if fiduciary duties are unfulfilled, “the bankruptcy
process appears to creditors and the public to be tainted by self-interest, abuse of the bankruptcy process,
or even fraud”); In re Lee Way Holding, 100 B.R. 950, 956 (Bankr. S.D. Ohio 1989) (“The “requirement
of full disclosure arises from the fiduciary obligation that [a professional] ultimately employed in a
bankruptcy proceeding owes to the court.”).



                                                   134
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 148 of 158



appointed pursuant to section 327(a) tender undivided loyalty and provide untainted advice and

assistance.” Rome, 19 F.3d at 58.216

       404.    As the New York Court of Appeal profoundly stated in Meinhard v. Salmon, 249

N.Y. 458, 464, 164 N.E. 545, 546 (1928) (Cardozo, J.):

               Many forms of conduct permissible in a workaday world for those
               acting at arm’s length, are forbidden to those bound by fiduciary
               ties. A trustee is held to something stricter than the morals of the
               market place. Not honesty alone, but the punctilio of an honor the
               most sensitive, is then the standard of behavior. As to this there has
               developed a tradition that is unbending and inveterate.
               Uncompromising rigidity has been the attitude of courts of equity
               when petitioned to undermine the rule of undivided loyalty by the
               ‘disintegrating erosion’ of particular exceptions. Wendt v. Fischer,
               243 N. Y. 439, 444, 154 N. E. 303. Only thus has the level of
               conduct for fiduciaries been kept at a level higher than that trodden
               by the crowd. It will not consciously be lowered by any judgment
               of this court.217

       405.    Under Meinhard, while McKinsey RTS’s conduct in simultaneously serving

clients with competing interests – competitors, suppliers, customers, creditors – may be

permitted outside of bankruptcy, this conduct is forbidden when, as in this Chapter 11 case,

McKinsey RTS is “bound by fiduciary ties.” In this case, it is “held to something stricter than

the morals of the market place.” McKinsey RTS’s standard of behavior is “[n]ot honesty alone,

but the punctilio of an honor the most sensitive[.]” And this Court’s attitude must be one of

“uncompromising rigidity … when petitioned to undermine the rule of undivided loyalty by the



       216
           Similarly, in In re Prudent Holding Corp., 153 B.R. 629, 631 (Bankr. E.D.N.Y. 1993), the
court observed that Rule 2014 and Section 327(a) are “prophylactic provision[s] designed to insure that
the undivided loyalty and exclusive allegiance required of a fiduciary to an estate in bankruptcy is not
compromised or eroded.” See also In re AroChem Corp., 176 F.3d 610, 621 (2d Cir. 1999); In re Leslie
Fay Cos., 175 B.R. 525, 532 (Bankr. S.D.N.Y. 1994).
       217
           The United States Supreme Court has quoted and cited this Meinhard holding with approval.
See SEC v. Chenery Corp., 318 U.S. 80, 97 (1943); Woods v. City Nat. Bank & Tr. Co. of Chicago, 312
U.S. 262 (1941); Seminole Nation v. United States, 316 U.S. 286, 297, n. 12 (1942).



                                                 135
        Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 149 of 158



‘disintegrating erosion’ of particular exceptions,” as McKinsey RTS so arrogantly asserts in this

case.

         406.       Unlawfully, McKinsey RTS’s engagement agreement states that it is not a

fiduciary:218

                    Nothing in this Agreement is intended to create, nor shall be
                    deemed or construed to create, a fiduciary or agency relationship
                    between McKinsey RTS and the Client, or its Board of Directors.
                    More specifically, for purposes of this Agreement, neither
                    McKinsey RTS, its affiliates, nor any individual consultant
                    providing services to the Client shall be acting as an officer,
                    director, manager, trustee, or in any other agency or fiduciary
                    capacity. Notwithstanding McKinsey RTS's provision of the
                    Services described in Section 1, none of Mc Kinsey RTS, its
                    affiliates, nor any individual consultant providing services to the
                    Client shall be (i) deemed a fiduciary; or (ii) be required to perform
                    any tasks, actions or functions, and shall not be required to assume
                    any roles, assignments or capacities, that (in any such case) could
                    give rise to fiduciary status to McKinsey RTS, its affiliates or any
                    Indemnified Party with respect of the Client.

         407.       By this agreement, McKinsey RTS utterly disavows its legal status as a fiduciary

for the Debtors’ bankruptcy estates. Under the uniform case law discussed above, this disavowal

is unlawful. McKinsey RTS has never cited a case supporting its position that it is not a

fiduciary in its bankruptcy cases; there is none.

         408.       Indeed, in ANR, after considering McKinsey RTS’s vigorous argument of its

position, Judge Huennekens rejected it outright, holding, “Section 327 talks about professionals.

McKinsey’s a professional. . . . They’re a fiduciary.”219

         409.       Despite this holding in ANR, McKinsey RTS unlawfully continued in both

SunEdison and GenOn, and now again in this case, to disavow that it is a fiduciary.220


         218
               Dkt 452, pp. 31-32 of 194, ¶ 11.
         219
               Transcript of hearing, June 28, 2016, page 158, lines 11-13.



                                                       136
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 150 of 158



       410.       Because as a matter of law McKinsey RTS is a fiduciary, it cannot evade the

responsibilities of a fiduciary by disavowing them in its engagement letter. A party cannot by

contract evade its legally imposed obligations. Therefore, this provision in McKinsey RTS’s

agreement with the Debtors violates its fiduciary duties. It is also sufficient grounds by itself to

deny the Debtors’ motion to approve McKinsey RTS as a professional in the case.

       411.       Indeed, for similar reasons, the Debtors’ agreement to McKinsey RTS’s

disavowal is also unlawful. The Debtors are also fiduciaries and therefore have no authority to

release McKinsey from its legal obligations as a fiduciary. This too is sufficient grounds by

itself to deny the Debtors’ motion to approve McKinsey RTS as a professional in the case.

IX.    The Engagement Agreement Between the Debtors and McKinsey RTS Was Not
       Negotiated “at Arm’s-Length and in Good Faith,” as McKinsey RTS and the
       Debtors Assert.

       412.       McKinsey RTS’s declaration assures, “The Engagement Letter was negotiated

between the Debtors and McKinsey RTS at arm’s-length and in good faith[.]”221

       413.       In their application, signed by Kirkland & Ellis, the Debtors make the same

assurance.222

       414.       They are false assurances, if only because Kirkland & Ellis represents both the

Debtors and McKinsey RTS.223 Its representation of both parties to the agreement could not

have resulted in negotiations “at arm’s-length and in good faith.”


       220
           In SunEdison, the parties’ agreement is dated April 21, 2016, which was about 2 months
before Judge Huennekens ruling in the ANR case. Dkt. 202, filed May 5, 2016, p. 86 of 89, ¶ 10.
McKinsey did not, however, revoke that part of the agreement after Judge Huennekens ruling.
        In GenOn, the parties’ agreement is dated June 14, 2017, almost a year after Judge Huennekens’
ruling. Dkt. 123-1, filed June 23, 2017, p. 13 of 15, ¶ 9.
        On this point, the language of all four agreements is identical.
       221
             Dkt. 452, p. 41 of 194, ¶ 13.
       222
             Dkt. 452, p. 4-5 of 194, ¶ 9.



                                                 137
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 151 of 158



        415.    Kirkland & Ellis’s representation of McKinsey RTS is a relationship that might

“even faintly color the independence and impartial attitude required by the Bankruptcy Code.”

Crivello, 134 F.3d at 835; Rome, 19 F.3d at 58 n.1; In re BH & P Inc., 949 F.2d 1300, 1308 (3d

Cir. 1991); In re Paige, 685 F.3d 1160, 1180 (10th Cir. 2012); In re LTHM Houston-Operations,

LLC, No. 14-33899, 2014 WL 5449737, at *2 (Bankr. S.D. Tex. Oct. 24, 2014). And its

representation of both parties to the engagement agreement gave it “divided loyalties.” See, e.g.,

Crivello, 134 F.3d at 836; In re Big Rivers Elec. Corp., 355 F.3d 415, 441 (6th Cir. 2004); In re

Interwest Bus. Equip., Inc., 23 F.3d 311, 316 (10th Cir. 1994); Rome, 19 F.3d at 58; In re Arlan’s

Dept. Stores, Inc., 615 F.2d 925, 936-37 (2d Cir. 1979).

        416.    For the same reason, Kirkland & Ellis’s conflict of interest in representing both

the Debtors and McKinsey RTS prohibits it from representing the Debtors on this application.224

        417.    The Debtors’ application must, therefore, be denied.

X.      McKinsey RTS’s Rule 2014 Declaration Violates 28 U.S.C. § 1746.

        418.    28 U.S.C. § 1746 provides:

                Wherever, under any law of the United States or under any rule,
                regulation, order, or requirement made pursuant to law, any matter
                is required or permitted to be supported, evidenced, established, or
                proved by the sworn declaration, verification, certificate,
                statement, oath, or affidavit, in writing of the person making the

        223
           Kirkland & Ellis’s representation of McKinsey RTS is disclosed in its declaration in this case.
Dkt. 227, p. 87. Kirkland & Ellis’s declaration also disclosed that its current clients include McKinsey &
Company, Inc.; McKinsey Company, Inc. United States; McKinsey GmbH & Co. KG; McKinsey
Recovery & Transformation Services Australia Co.; McKinsey Recovery & Transformation Services
Canada Co.; McKinsey Recovery & Transformation Services France, Co; and McKinsey Recovery &
Transformation Services UK Limited. Id.
        224
            After discovering this conflict of interest in the declarations that Kirkland & Ellis and Jones
Day filed in this case, counsel for Mar-Bow emailed a letter to them dated November 2, 2018. That letter
respectfully requested the firms’ “careful reflection on whether it is ethically appropriate for your firms to
represent the Debtors in matters relating to McKinsey RTS.” Mar-Bow did that in an attempt to avoid
raising this issue here, to expedite the Court’s consideration of this employment application and to avoid
unnecessary delays in the resolution of the Debtors’ chapter 11 case.



                                                    138
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 152 of 158



                  same (other than a deposition, or an oath of office, or an oath
                  required to be taken before a specified official other than a notary
                  public), such matter may, with like force and effect, be supported,
                  evidenced, established, or proved by the unsworn declaration,
                  certificate, verification, or statement, in writing of such person
                  which is subscribed by him, as true under penalty of perjury, and
                  dated, in substantially the following form:

                  ***

                  (2) If executed within the United States, its territories, possessions,
                  or commonwealths: “I declare (or certify, verify, or state) under
                  penalty of perjury that the foregoing is true and correct. Executed
                  on (date).

                  (Signature).

       419.       Mark W. Hojnacki signed McKinsey’s Rule 2014 declaration on behalf of

McKinsey RTS.225 Mr. Hojnacki is a Practice Leader of McKinsey RTS and a partner at

McKinsey.

       420.       However, Mr. Hojnacki’s declaration does not comply with 28 U.S.C. § 1746.

       421.       Mr. Hojnacki’s declaration equivocates on the extent to which he or others

performed the investigation into McKinsey RTS’s connections. He states, “Except as otherwise

noted, the statements set forth herein are based on my employment position and diligence

undertaken by McKinsey’s legal department or myself or professionals reporting to me, and if

called and sworn as a witness, I would testify competently thereto.”226 (Emphasis added.)

       422.       To whatever extent that his knowledge is based on hearsay reports form others,

Mr. Hojnacki was in no position to “declare under penalty of perjury” that the statements in his




       225
             Dkt. 452, p. 35 of 194, ¶ 1.
       226
             Id., p. 36 of 194, ¶ 2.



                                                   139
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 153 of 158



disclosure declarations in this case were “true and correct,” as 28 U.S.C. § 1746 requires for a

verified statement.

        423.       For the parts of the investigation that others performed, it appears that Mr.

Hojnacki prefaced his statements in his declaration with either “to the best of my knowledge and

belief” or “to the best of my knowledge.”227 Mr. Hojnacki so limited the vast majority of his

statements in the declaration.

        424.       This circumvention of the requirements of 28 U.S.C. § 1746 and Rule 2014 is

improper and cannot be condoned.

        425.       Rule 2014 does permit the applicant to identify the professional’s connections “to

the best of the Applicant’s knowledge.” The applicable part of the rule states:

                   The application shall state the specific facts showing . . . to the best
                   of the applicant’s knowledge, all of the person’s connections with
                   the debtor, creditors, any other party in interest, their respective
                   attorneys and accountants, the United States trustee, or any person
                   employed in the office of the United States trustee.

        426.       The permission in Rule 2014 for the applicant to identify the professional’s

connections “to the best of the Applicant’s knowledge” makes sense because the applicant is

unlikely to have first-hand knowledge of the professional’s connections.

        427.       In stark contrast, Rule 2014 requires an unqualified disclosure from the

professional:

                   The application shall be accompanied by a verified statement of
                   the person to be employed setting forth the person's connections
                   with the debtor, creditors, any other party in interest, their
                   respective attorneys and accountants, the United States trustee, or
                   any person employed in the office of the United States trustee.



        227
              Id., ¶¶ 21, 33, 35, 42, 46 (referring to 47), 49, 52, 54, 57, 60, 61, 62, 63, 65, 66, 67, 68, 69, 72,
75, 77, 80.



                                                        140
      Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 154 of 158



        428.    This language permits the professional no qualification at all, let alone one like

“to the best of my knowledge.” The standard for the applicant to disclose all connections is

intentionally strict.

        429.    28 U.S.C. § 1746 is similarly strict in its requirement that the declarant state that

the declaration is “true and correct.” Like Rule 2014, it does not permit any qualifications or

disclaimers. It does not permit, “To the best of my knowledge.”

        430.    Mr. Hojnacki’s patent attempt to circumvent Rule 2014 and Section 1746 must be

rejected. His declaration must be stricken, and the motion denied.

XI.     Conclusion

        431.    McKinsey is one firm.

        432.    McKinsey RTS is not qualified to serve as a professional for this bankruptcy

estate. It holds numerous interests in the Debtors and numerous interests that are adverse to the

estate. It also represents numerous interests in parties that are adverse to the estate, including

creditors, suppliers, customers and competitors.

        433.    McKinsey RTS’s declaration unlawfully conceals at least 84 connections,

including equity interests in the Debtors and in interested parties and McKinsey client

connections across virtually all significant classes of creditors.

        434.    McKinsey likely also has disqualifying connections to the members of the Ad

Hoc Group who will likely acquire the Debtors’ prime assets through their plan of

reorganization. The Debtors’ concealment of its members’ identities is therefore particularly

egregious. Mar-Bow will shortly file an objection the Debtors’ disclosure statement on this

ground.

        435.    Together, the Debtors’ application to employ McKinsey RTS and McKinsey

RTS’s declaration are an encyclopedic treatise on how to violate Rule 2014 and 11 U.S.C. § 327.


                                                 141
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 155 of 158



Granting the application would only reinforce that unlawful behavior. But too much is at stake –

the integrity of this Court’s process and the public confidence in it.

          436.        McKinsey has never complied with Rule 2014.         It never will.   A second

opportunity would be a futile waste of time that the Debtors’ estate literally cannot afford.

          437.        The Debtors’ burden here is to demonstrate that McKinsey (not just McKinsey

RTS) can be trusted to accept its role as a fiduciary and to act like a fiduciary; to act with “Not

honesty alone, but the punctilio of an honor the most sensitive”;228 to act with unbounded and

unconditional loyalty to this bankruptcy estate and to this Court; and to leave “no stone

unturned” in an enthusiastic search for and disclosure of every fact that this Court would need to

assure itself, the interested parties and the public that it is safe to trust McKinsey with the

integrity of the Court’s process.

          438.        The Debtors, however, will never be able to meet that burden. McKinsey’s

history of repeated frauds and especially its history of multiple frauds in its last three cases, ANR,

SunEdison and GenOn, creates a chasm too deep, too wide and too dangerous for the Debtors to

bridge.

          439.        Mar-Bow petitions the Court to heed Justice Cardozo’s sage advice: “As to this

there has developed a tradition that is unbending and inveterate. Uncompromising rigidity has

been the attitude of courts of equity when petitioned to undermine the rule of undivided loyalty

by the ‘disintegrating erosion’ of particular exceptions.”229

          440.        “Everyone’s job is important, but no one is indispensable.” Even McKinsey.




          228
                Meinhard, 249 N.Y. at 464, 164 N.E. at 546.
          229
                Id.



                                                      142
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 156 of 158



       WHEREFORE, Mar-Bow respectfully requests that this Court deny the Debtors’

Application to Employ McKinsey RTS and for such other and further relief as may be justified.

November 29, 2018                                  Respectfully submitted,

                                                   DIAMOND McCARTHY LLP


                                                   By: /s/ Allan B. Diamond
                                                   Allan B. Diamond (SDTX 12310)
                                                   adiamond@diamondmccarthy.com
                                                   Christopher R. Murray (SDTX 1305742)
                                                   cmurray@diamondmccarthy.com
                                                   Charles M. Rubio (SDTX 2108915)
                                                   crubio@diamondmccarthy.com
                                                   909 Fannin, Suite 3700
                                                   Houston, TX 77010
                                                   Telephone: 713-333-5100
                                                   Facsimile: 713-333-5199

                                                   STEVEN RHODES CONSULTING, LLC


                                                   By: /s/ Steven Rhodes
                                                   Steven Rhodes (pro hac vice)
                                                   rhodessw@comcast.net
                                                   1610 Arborview Blvd.
                                                   Ann Arbor, MI 48103
                                                   Telephone: 734-646-5406


                                                    /s/ Daniel L. Lemisch
                                                   Daniel L. Lemisch (pro hac vice)
                                                   dlemisch@lakeviewcapitalinc.com
                                                   Lakeview Capital, Inc.
                                                   151 S. Old Woodward Ave., Suite 400
                                                   Birmingham, MI 48009
                                                   Telephone: 248-554-4900




                                             143
Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 157 of 158



                                      LAW OFFICE OF SHELDON S. TOLL
                                      PLLC


                                      /s/ Sheldon S. Toll
                                      Sheldon S. Toll (pro hac vice)
                                      sst@lawtoll.com
                                      29580 Northwestern Hwy., Suite 1000
                                      Southfield, MI 48034
                                      Telephone: 248-797-9111

                                      Attorneys for Mar-Bow Value Partners, LLC




                                144
     Case 18-35672 Document 629 Filed in TXSB on 11/29/18 Page 158 of 158



                             CERTIFICATE OF CONFERENCE

       I hereby certify that undersigned counsel conferred by telephone with Stephen Hessler,

counsel for the Debtors on November 28, 2018, regarding the foregoing objection. Mr. Hessler

advised that the Debtors would not withdraw the McKinsey RTS application and the parties were

unable to resolve the objection.



                                                      /s/ Steven Rhodes



                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 29, 2018, I cause the foregoing pleading to be filed
with the Court and thereby served by the Court’s CM/ECF noticing to all parties registered to
receive electronic notice in this case.


                                                     /s/ Christopher R. Murray




                                              145
